 

Exhibit 10.1

 



 



 

IN THE UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF VIRGINIA

Newport News Division

 

  )     ) Master No. 4:13-cv-00157-AWA-DEM IN RE LUMBER LIQUIDATORS ) Hon.
Arenda L. Wright Allen HOLDINGS, INC. SECURITIES )   LITIGATION )     )     )  

 

STIPULATION AND AGREEMENT OF SETTLEMENT

 

This Stipulation and Agreement of Settlement, dated as of June 15, 2016 (the
“Stipulation”), is entered into between (a) Gregg Kiken, Keith Foster, David
Lorenzo and Charles Hickman (collectively “Lead Plaintiffs”), on behalf of
themselves and the Settlement Class (defined below); and (b) defendant Lumber
Liquidators Holdings, Inc. (“Lumber Liquidators”), and defendants Thomas D.
Sullivan, Robert M. Lynch, Daniel E. Terrell and William K. Schlegel
(collectively, the “Individual Defendants,” and, together with Lumber
Liquidators, the “Defendants”) by and through their respective undersigned
counsel, and embodies the terms and conditions of the settlement of the
above-captioned action (the “Action”).1 Subject to the approval of the Court and
the terms and conditions expressly provided herein, this Stipulation is intended
to fully, finally and forever compromise, settle, release, resolve, and dismiss
with prejudice the Action and all claims asserted therein against Defendants.

 

WHEREAS:

 

A.            On November 26, 2013, the Action was commenced with the filing of
a securities class action complaint in the United States District Court for the
Eastern District of Virginia, Newport News Division, styled Kiken v. Lumber
Liquidators Holdings, Inc., et al., No. 4:13-cv-00157-AWA-DEM.

 

 



1 All terms with initial capitalization not otherwise defined herein shall have
the meanings ascribed to them in ¶1 herein.

 



 

 

 

B.             By Opinion and Order dated May 14, 2014, the Court appointed
Kiken and Foster as Lead Plaintiffs for the Action and approved Lead Plaintiffs’
selection of Pomerantz LLP as Lead Counsel, and Cohen Milstein, Sellers, & Toll,
PLLC as Liaison Counsel.

 

C.             On July 17, 2014, a second amended complaint for violations of
federal securities laws was filed in this Action.

 

D.            On September 17, 2014, City of Hallandale Beach Police Officers’
and Firefighters Personnel Retirement Trust v. Lumber Liquidators Holdings,
Inc., No. 4:14-cv-00154-AWA-DEM, was filed in the Alexandria Division, and was
subsequently transferred to the Newport News Division.

 

E.             By Order dated March 23, 2015, the Court granted the joint motion
of Kiken, Foster, Lorenzo and Hickman to consolidate the two actions, appoint
Kiken, Foster, Lorenzo and Hickman as Lead Plaintiffs and approve Lead
Plaintiffs’ selection of Pomerantz LLP and Bernstein Litowitz Berger & Grossmann
LLP as Lead Counsel and Cohen Milstein, Sellers, & Toll, PLLC as Liaison
Counsel. By the same Order, the Court amended the caption of the Action to be:
In re Lumber Liquidators Holdings, Inc. Securities Litigation, No.
4:13-cv-00157-AWA-DEM.

 

F.             On April 22, 2015, Lead Plaintiffs filed and served their
Consolidated Amended Complaint for Violations of the Federal Securities Laws
(the “Complaint”) asserting claims against Defendants under Section 10(b) of the
Securities Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5 promulgated
thereunder, and against the Individual Defendants under Section 20(a) of the
Exchange Act. The Complaint alleges, among other things, that Defendants made
materially false and misleading statements and omitted material information
about the existence of illegally high levels of formaldehyde in Lumber
Liquidators’ laminate flooring and Lumber Liquidators’ importation of flooring
products sourced from illegally harvested wood in violation of the Lacey Act.
The Complaint further alleges that the price of Lumber Liquidators common stock
was artificially inflated as a result of Defendants’ allegedly false and
misleading statements and omissions, and declined when the truth was revealed.

 



 2 

 

 

G.            On June 2, 2015, Defendants filed their motion to dismiss the
Complaint. On July 21, 2015, Lead Plaintiffs filed their papers in opposition
and, on August 18 2015, Defendants filed their reply papers. On August 13, 2015,
Defendant Schlegel filed a supplemental brief in support of Defendants’ motion
to dismiss. On August 26, 2015, Lead Plaintiffs filed their papers in
opposition.

 

H.            On December 21, 2015, the Court denied Defendants’ motion to
dismiss in its entirety.

 

I.              Beginning with a two day session on March 3 and 4, 2016, the
Parties engaged in mediation, overseen by Hon. Daniel Weinstein (Ret.). The
mediation involved an extended effort to settle the claims and was preceded by
the exchange of mediation statements.

 

J.             Following lengthy, arm’s-length, and mediated negotiations, on
April 26, 2016, the Parties reached an agreement in principle to settle the
Action that was memorialized in a memorandum of understanding which, among other
provisions, provided that the Parties agreed to work in good faith to execute
such other documents and take such action as may reasonably be necessary to
further the purposes of the memorandum of understanding, including the
preparation and execution of a final, binding agreement memorializing the
Settlement consistent with the memorandum of understanding.

 



 3 

 

 

K.            This Stipulation (together with the exhibits hereto) reflects the
final and binding agreement between the Parties referred to in Section J above.

 

L.             Based upon their investigation and prosecution of the case,
which, among other things, included an extensive review and analysis of publicly
available documents, information obtained by Lead Counsel from former Lumber
Liquidators employees, documents produced by Lumber Liquidators in the Action
(including additional confirmatory discovery provided by Lumber Liquidators to
Lead Counsel), consultation with experts and analysis of Lumber Liquidators’
financial condition and ability to satisfy a judgment, Lead Plaintiffs and Lead
Counsel have concluded that the terms and conditions of this Stipulation are
fair, reasonable and adequate to Lead Plaintiffs and the other members of the
Settlement Class, and in their best interests. Based on Lead Plaintiffs’ direct
oversight of the prosecution of this matter and with the advice of their
counsel, Lead Plaintiffs have agreed to settle and release the claims raised in
the Action pursuant to the terms and provisions of this Stipulation, after
considering, among other things: (a) the substantial financial benefit that Lead
Plaintiffs and the other members of the Settlement Class will receive under the
proposed Settlement; (b) the significant risks and costs of continued litigation
and a potential trial; and (c) the significant risk that, even if Lead
Plaintiffs win at trial, and also withstand the Defendants’ inevitable
challenges on appeal, Lead Plaintiffs might not be able to collect some, or all,
of the judgment, given Lumber Liquidators’ present financial condition.

 



 4 

 

 

M.           This Stipulation constitutes a compromise of matters that are in
dispute between the Parties. Each of the Defendants denies that Lead Plaintiffs
have asserted any valid claims as to any of them, and this Stipulation shall in
no event be construed or deemed to be evidence of or an admission or concession
on the part of any of the Defendants with respect to any claim or allegation of
any fault or liability or wrongdoing or damage whatsoever, or any infirmity in
the defenses that the Defendants have, or could have, asserted. Defendants
nevertheless consider it desirable to settle the Action and have the claims
against them dismissed with prejudice because the proposed Settlement would,
among other things: (a) bring to an end the expenses, burdens and uncertainties
associated with continued litigation of the claims asserted in the Action, (b)
finally put to rest those claims and the underlying matters and (c) confer
benefits upon them, including the further avoidance of disruption of their
businesses and lives due to the pendency and defense of the Action.

 

N.            The Defendants expressly deny that Lead Plaintiffs have asserted
any valid claims as to any of them, and expressly deny any and all allegations
of fault, liability, wrongdoing or damages with respect to the claims asserted
in this Action. Similarly, this Stipulation shall in no event be construed or
deemed to be evidence of or an admission or concession on the part of Lead
Plaintiffs of any infirmity in any of the claims asserted in the Action, or an
admission or concession that any of the Defendants’ defenses to liability had
any merit. Each of the Parties recognizes and acknowledges, however, that the
Action has been initiated, filed and prosecuted by Lead Plaintiffs in good faith
and defended by Defendants in good faith, that the Action is being voluntarily
settled with the advice of counsel, and that the terms of the Settlement are
fair, adequate and reasonable.

 

NOW THEREFORE, it is hereby STIPULATED AND AGREED, by and among Lead Plaintiffs
(individually and on behalf of all other members of the Settlement Class) and
Defendants, by and through their respective undersigned attorneys and subject to
the approval of the Court pursuant to Rule 23(e) of the Federal Rules of Civil
Procedure, that, in consideration of the benefits flowing to the Parties from
the Settlement, all Released Plaintiffs’ Claims as against the Defendants’
Releasees and all Released Defendants’ Claims as against the Plaintiffs’
Releasees shall be settled and released, upon and subject to the terms and
conditions set forth below.

 



 5 

 

 

DEFINITIONS

 

1.             As used in this Stipulation and any exhibits attached hereto and
made a part hereof, the following capitalized terms shall have the following
meanings:

 

(a)          “Action” means In re Lumber Liquidators Holdings, Inc. Securities
Litigation, No. 4:13-cv-00157-AWA-DEM (E.D. Va.).

 

(b)          “Alternate Judgment” means a form of final judgment that may be
entered by the Court herein but in a form other than the form of Judgment
provided for in this Stipulation.

 

(c)          “Authorized Claimant” means a Settlement Class Member who submits a
Proof of Claim Form to the Claims Administrator that is approved by the Court
for payment from the Net Settlement Fund.

 

(d)          “Claim” means a Proof of Claim Form submitted to the Claims
Administrator.

 

(e)          “Claim Form” or “Proof of Claim Form” means the form, substantially
in the form attached hereto as Exhibit 2 to Exhibit A, that a Claimant or
Settlement Class Member must complete and submit should that Claimant or
Settlement Class Member seek to share in a distribution of the Net Settlement
Fund.

 

(f)          “Claimant” means a person or entity who or which submits a Claim
Form to the Claims Administrator seeking to be eligible to share in the proceeds
of the Settlement Fund.

 

(g)          “Claims Administrator” means the firm retained by Lead Plaintiffs
and Lead Counsel, subject to approval of the Court, to provide all notices
approved by the Court to potential Settlement Class Members and to administer
the Settlement.

 



 6 

 

 

(h)          “Class Distribution Order” means an order entered by the Court
authorizing and directing that the Net Settlement Fund be distributed, in whole
or in part, to Authorized Claimants.

 

(i)          “Complaint” means the Consolidated Amended Complaint for Violations
of the Federal Securities Laws filed by Lead Plaintiffs in the Action on April
22, 2015.

 

(j)          “Court” means the United States District Court for the Eastern
District of Virginia, Newport News Division.

 

(k)          “Defendants” means Lumber Liquidators and the Individual
Defendants.

 

(l)          “Defendants’ Counsel” means Cooley LLP, Baker & McKenzie LLP,
Debevoise & Plimpton LLP, Hughes Hubbard & Reed LLP, and Proskauer Rose LLP.

 

(m)          “Defendants’ Releasees” means each and every one of, and
“Defendants’ Releasees” means all of, (i) Defendants and (ii) for each of them,
(x) their respective agents, representatives, attorneys (including Defendants’
Counsel), advisors, administrators, accountants, consultants, assigns,
assignees, partners, successors-in-interest, insurers (including without
limitation the Insurance Carriers) and reinsurers, in their respective capacity
as such (y) to the extent the Defendant is an entity, its current and former
officers, directors, officials, any and all in-house counsel and outside
counsel, auditors, parents, affiliates, subsidiaries, successors, predecessors,
employees, fiduciaries, service providers and investment bankers, in their
respective capacity as such and (z) to the extent the Defendant is an
individual, each of his estates, heirs, executors, beneficiaries, trusts and
trustees, in their respective capacity as such.

 

(n)          “Derivative Actions” means the Federal Derivative Actions and the
State Derivative Action.

 



 7 

 

 

(o)          “Derivative Actions Individual Defendants” means Thomas D.
Sullivan, Macon F. Brock, Jr., Douglas T. Moore, John M. Presley, Peter B.
Robinson, Martin F. Roper, Jimmie L. Wade, Nancy M. Taylor, Daniel E. Terrell,
Carl R. Daniels, Robert M. Lynch, Jeffrey W. Griffiths, and William K. Schlegel.

 

(p)          “Effective Date” with respect to the Settlement means the date on
which all of the events and conditions specified in ¶34 of this Stipulation have
been met and have occurred or have been waived.

 

(q)          “ERISA” means the Employee Retirement Income Security Act of 1974.

 

(r)          “Escrow Account” means an account maintained at The Huntington
National Bank wherein the Settlement Cash shall be deposited and held in escrow
under the control of Lead Counsel.

 

(s)          “Escrow Agent” means The Huntington National Bank.

 

(t)          “Escrow Agreement” means the agreement between Lead Counsel and the
Escrow Agent setting forth the terms under which the Escrow Agent shall maintain
the Escrow Account.

 

(u)          “Federal Derivative Actions” means the actions pending in the
United States District Court for the Eastern District of Virginia captioned
Klein v. Brock, et al., No. 4:15-cv-00016-AWA-LRL (renamed as In re Lumber
Liquidators Holdings, Inc. Shareholder Derivative Litigation), Doan v. Brock, et
al., No. 4:15-cv-00025-AWA-LRL, and Amalgamated Bank, as Trustee for the
Longview 600 Small Cap Index Fund, Derivatively on Behalf of Lumber Liquidators
Holdings, Inc. v. Brock, et al., No. 4:15-cv-00030-AWA-LRL.

 



 8 

 

 

(v)         “Final,” with respect to the Judgment or, if applicable, the
Alternate Judgment, or any other court order means: (i) if no appeal is filed,
the expiration date of the time provided for filing or noticing any appeal under
the Federal Rules of Appellate Procedure, i.e., thirty (30) days after entry of
the judgment or order; or (ii) if there is an appeal from the judgment or order,
the latter of (a) the date of final dismissal of all such appeals, or the final
dismissal of any proceeding on certiorari or otherwise, or (b) the date the
judgment or order is finally affirmed on an appeal, the expiration of the time
to file a petition for a writ of certiorari or other form of review, or the
denial of a writ of certiorari or other form of review, and, if certiorari or
other form of review is granted, the date of final affirmance following review
pursuant to that grant. However, any appeal or proceeding seeking subsequent
judicial review pertaining solely to an order issued with respect to: (i)
attorneys’ fees, costs or expenses; or (ii) the plan of allocation of Settlement
proceeds (as submitted or subsequently modified), shall not in any way delay or
preclude a judgment from becoming Final.

 

(w)         “Immediate Family” means children, stepchildren, parents,
stepparents, spouses, siblings, mothers-in-law, fathers-in-law, sons-in-law,
daughters-in-law, brothers-in-law, and sisters-in-law. As used in this
paragraph, “spouse” shall mean a husband, a wife, or a partner in a
state-recognized domestic relationship or civil union.

 

(x)          “Individual Defendants” means Thomas D. Sullivan, Robert M. Lynch,
Daniel Terrell, and William K. Schlegel.

 

(y)          “Insurance Carriers” means Starr Indemnity & Liability Company,
Travelers Casualty and Surety Company of America, Liberty Insurance Underwriters
Inc., ACE American Insurance Company, Continental Casualty Company, and Aspen
American Insurance Company.

 

(z)          “Insurance Policies” means the insurance policies issued by the
Insurance Carriers to Lumber Liquidators described in the Interpleader Action.

 



 9 

 

 

(aa)        “Insurance Proceeds” means $26,000,000, which constitutes the
remaining limits of liability under the Insurance Policies.

 

(bb)        “Interpleader Action” means the action to be filed by the Insurance
Carriers as described in ¶9.

 

(cc)        “Judgment” means the final judgment, substantially in the form
attached hereto as Exhibit B, to be entered by the Court approving the
Settlement.

 

(dd)        “Lead Counsel” means the law firms of Pomerantz LLP and Bernstein
Litowitz Berger & Grossmann LLP.

 

(ee)        “Lead Plaintiffs” means Gregg Kiken, Keith Foster, David Lorenzo and
Charles Hickman.

 

(ff)         “Litigation Expenses” means Lead Counsel’s costs and expenses
incurred in connection with commencing, prosecuting and settling the Action
(which may include a Reimbursement to Lead Plaintiffs), for which Lead Counsel
intend to apply to the Court for reimbursement from the Settlement Fund.

 

(gg)       “Lumber Liquidators” or the “Company” means Lumber Liquidators
Holdings, Inc.

 

(hh)       “Lumber Liquidators Call Options” means exchange traded call options
on Lumber Liquidators Common Stock.

 

(ii)          “Lumber Liquidators Common Stock” means the common stock of Lumber
Liquidators.

 

(jj)          “Lumber Liquidators Put Options” means exchange traded put options
on Lumber Liquidators Common Stock.

 



 10 

 

 

(kk)        “Lumber Liquidators Securities” means Lumber Liquidators Common
Stock, Lumber Liquidators Call Options, and Lumber Liquidators Put Options.

 

(ll)          “MOU” means the document memorializing the agreement in principle
reached by the Parties on April 26, 2016.

 

(mm)      “Net Settlement Fund” means the Settlement Fund less: (i) any Taxes;
(ii) any Notice and Administration Costs; (iii) any Litigation Expenses awarded
by the Court; and (iv) any attorneys’ fees awarded by the Court.

 

(nn)       “Notice” means the Notice of (i) Pendency of Class Action,
Certification of Settlement Class, and Proposed Settlement; (ii) Settlement
Fairness Hearing; and (iii) Motion for an Award of Attorneys’ Fees and
Reimbursement of Litigation Expenses, substantially in the form attached hereto
as Exhibit 1 to Exhibit A, which is to be mailed to Settlement Class Members.

 

(oo)       “Notice and Administration Costs” means the costs, fees and expenses
that are incurred by the Claims Administrator and/or Lead Counsel in connection
with (i) providing notices to the Settlement Class; and (ii) administering the
Settlement, including but not limited to the Claims process, as well as the
costs, fees and expenses incurred in connection with the Escrow Account.

 

(pp)       “Officer” means any officer as that term is defined in the Securities
Exchange Act of 1934, Rule 16a-1(f).

 

(qq)       “Order Approving Settlement” means the Order Approving the Settlement
and Order of Dismissal with Prejudice.

 

(rr)          “Parties” means Defendants and Lead Plaintiffs, on behalf of
themselves and the Settlement Class.

 



 11 

 

 

(ss)         “Plaintiffs’ Counsel” means Lead Counsel and Cohen Milstein,
Sellers, & Toll, PLLC, and Susan R. Podolsky.

 

(tt)         “Plaintiffs’ Releasees” means each and every one of, and
“Plaintiffs’ Releasees” means all of, (i) Lead Plaintiffs and all other
Settlement Class Members and (ii) for each of them, (x) their respective agents,
representatives, attorneys (including Plaintiffs’ Counsel), advisors,
administrators, accountants, consultants, assigns, assignees, partners,
successors-in-interest, insurance carriers and reinsurers, in their respective
capacity as such, (y) to the extent the Settlement Class Member is an entity,
its current and former Officers, directors, officials, any and all in-house
counsel and outside counsel, auditors, parents, affiliates, subsidiaries,
successors, predecessors, employees, fiduciaries, service providers and
investment bankers, in their respective capacity as such and (z) to the extent
the Lead Plaintiff or Settlement Class Member is an individual, each of his or
her estates, heirs, executors, beneficiaries, trusts and trustees, in their
respective capacity as such.

 

(uu)          “Plan of Allocation” means the proposed plan of allocation of the
Net Settlement Fund set forth in the Notice.

 

(vv)         “Preliminary Approval Order” means the order, substantially in the
form attached hereto as Exhibit A, to be entered by the Court preliminarily
approving the Settlement and directing that notice of the Settlement be provided
to the Settlement Class.

 

(ww)         “PSLRA” means the Private Securities Litigation Reform Act of 1995,
15 U.S.C. § 78u-4, as amended.

 

(xx)        “Reimbursement to Lead Plaintiffs” means any portion of the
Settlement Fund approved by the Court for reimbursement to Lead Plaintiffs for
their reasonable costs and expenses (including lost wages) directly relating to
the representation of the Settlement Class pursuant to 15 U.S.C. § 78u-4(a)(4).

 



 12 

 

 

(yy)       “Released Claims” means all Released Defendants’ Claims and all
Released Plaintiffs’ Claims.

 

(zz)         “Released Defendants’ Claims” means each and every claim, whether
known claims or Unknown Claims, whether arising under federal, state, common or
foreign law, that arises out of or relates in any way to the institution,
prosecution, or settlement of the claims asserted in the Action against the
Defendants. Released Defendants’ Claims do not include any claims relating to
the enforcement of the Settlement or any claims against any person or entity who
or which submits a request for exclusion from the Settlement Class that is
accepted by the Court.

 

(aaa)      “Released Plaintiffs’ Claims” means each and every claim, action,
cause of action, proceeding, adjustment, execution, offset, contract, judgment,
obligation, suit, debt, due, sum of money, account, reckoning, bond, bill,
specialty, variance, covenant, trespass, damage, demand (whether written or
oral), agreement, promise, liability, controversy, cost, expense, attorneys’ fee
and loss of any sort whatsoever, whether in law or in equity (including, without
limitation, injunctions, accountings, restitution and disgorgement), and whether
based on any federal, state or foreign statutory or common-law right of action
or otherwise (including, without limitation, claims based upon the Securities
Exchange Act of 1934), foreseen or unforeseen, matured or unmatured, known or
unknown, accrued or not accrued, existing now or sought to be created in the
future, including Unknown Claims, that (a) one or more of Lead Plaintiffs or any
other Settlement Class Member (i) asserted in the Complaint or in any other
complaint filed in this Action or in any action consolidated into this Action,
or (ii) could have asserted or could assert in any forum, that arise out of or
relate in any way to the allegations, transactions, facts, matters or
occurrences, representations or omissions or circumstances involved, set forth,
or referred to in the Complaint and that relate to the purchase or acquisition
of Lumber Liquidators Securities during the Settlement Class Period or (b) that
arise out of or relate in any way to the defense or settlement of the claims
asserted in this Action against the Defendants. Released Plaintiffs’ Claims do
not include (i) any claims relating to the enforcement of the Settlement; and
(ii) any claims of any person or entity who or which submits a request for
exclusion that is accepted by the Court.

 



 13 

 

 

(bbb)     “Releasee(s)” means each and any of the Defendants’ Releasees and each
and any of the Plaintiffs’ Releasees.

 

(ccc)      “Releases” means the releases set forth in ¶¶ 5-6 of this
Stipulation.

 

(ddd)     “Settlement” means the settlement between Lead Plaintiffs and
Defendants on the terms and conditions set forth in this Stipulation.

 

(eee)      “Settlement Amount” means the Settlement Cash and Settlement Stock.

 

(fff)        “Settlement Cash” means twenty-six million dollars ($26,000,000) in
cash to be paid in accordance with ¶8 hereof.

 

(ggg)     “Settlement Class” means all persons or entities who, during the
Settlement Class Period, purchased or otherwise acquired Lumber Liquidators
Common Stock or Lumber Liquidators Call Options, or sold Lumber Liquidators Put
Options, and were damaged thereby. Excluded from the Settlement Class are
Defendants, the directors and Officers of Lumber Liquidators at all relevant
times, members of their Immediate Families and their heirs, successors or
assigns, and any entity in which any Defendant or any member of the Immediate
Family of any Individual Defendant has or had a controlling interest. Also
excluded from the Settlement Class are any persons and entities who or which
exclude themselves by submitting a request for exclusion that is accepted by the
Court.

 



 14 

 

 

(hhh)     “Settlement Class Member” means each person and entity who or which is
a member of the Settlement Class.

 

(iii)         “Settlement Class Period” or “Class Period” means the period from
February 22, 2012 through February 27, 2015, inclusive.

 

(jjj)        “Settlement Fund” means the Settlement Amount plus any and all
interest earned thereon.

 

(kkk)      “Settlement Hearing” means the hearing set by the Court under Rule
23(e)(2) of the Federal Rules of Civil Procedure to consider final approval of
the Settlement.

 

(lll)        “Settlement Stock” means one million (1,000,000) shares of freely
tradeable Lumber Liquidators common stock to be transferred in accordance with
¶8 hereof.

 

(mmm)   “State Derivative Actions” means the action pending in the Delaware
Court of Chancery captioned Costello v. Sullivan, et al., No. 10764-CB, and the
action pending in the Circuit Court of the City of Williamsburg and County of
James City, Virginia captioned McBride v. Sullivan, et al., No. CL15-000453-00.

 

(nnn)     “Summary Notice” means the Summary Notice of (I) Pendency of Class
Action, Certification of Settlement Class, and Proposed Settlement; (II)
Settlement Fairness Hearing; and (III) Motion for an Award of Attorneys’ Fees
and Reimbursement of Litigation Expenses, substantially in the form attached
hereto as Exhibit 3 to Exhibit A, to be published as set forth in the
Preliminary Approval Order.

 

(ooo)     “Taxes” means: (i) all federal, state and/or local taxes of any kind
(including any interest or penalties thereon) on any income earned by the
Settlement Fund; (ii) the expenses and costs incurred by Lead Counsel in
connection with determining the amount of, and paying, any taxes owed by the
Settlement Fund (including, without limitation, expenses of tax attorneys and
accountants); and (iii) all taxes imposed on payments by the Settlement Fund,
including withholding taxes.

 



 15 

 

 

(ppp)     “Unknown Claims” means any and all Released Plaintiffs’ Claims that
Lead Plaintiffs, any other Settlement Class Member or any Plaintiffs’ Releasee
does not know or suspect to exist in his, her or its favor at the time of the
release of such claims, and any Released Defendants’ Claims that any Defendant
or any Defendants’ Releasee does not know or suspect to exist in his, her, or
its favor at the time of the release of such claims, which, if known by him, her
or it, might have affected his, her or its decision(s) with respect to this
Settlement. With respect to any and all Released Claims, the Parties stipulate
and agree that, upon the Effective Date of the Settlement, Lead Plaintiffs and
Defendants shall expressly waive, and each of the other Settlement Class
Members, Plaintiffs’ Releasee and Defendants’ Releasee shall be deemed to have
waived, and by operation of the Judgment or the Alternate Judgment, if
applicable, shall have expressly waived, any and all provisions, rights, and
benefits conferred by any law of any state or territory of the United States, or
principle of common law or foreign law, which is similar, comparable, or
equivalent to California Civil Code §1542, which provides:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

Lead Plaintiffs and Defendants acknowledge, and each of the other Settlement
Class Members, Plaintiffs’ Releasees and Defendants’ Releasees shall be deemed
by operation of law to have acknowledged, that the foregoing waiver was
separately bargained for and a key element of the Settlement.

 



 16 

 

 

CLASS CERTIFICATION

 

2.             Solely for purposes of the Settlement and for no other purpose,
Defendants stipulate and agree to: (a) certification of the Action as a class
action pursuant to Rules 23(a) and 23(b)(3) of the Federal Rules of Civil
Procedure on behalf of the Settlement Class; (b) certification of Lead
Plaintiffs as Class Representatives for the Settlement Class; and (c)
appointment of Lead Counsel as Class Counsel for the Settlement Class pursuant
to Rule 23(g) of the Federal Rules of Civil Procedure.

 

PRELIMINARY APPROVAL OF SETTLEMENT

 

3.             Promptly upon execution of this Stipulation, Lead Plaintiffs will
move for preliminary approval of the Settlement, certification of the Settlement
Class for settlement purposes only, and the scheduling of a hearing for
consideration of final approval of the Settlement, which motion shall be
unopposed by Defendants. Concurrently with the motion for preliminary approval,
Lead Plaintiffs shall apply to the Court for, and Defendants shall agree to,
entry of the Preliminary Approval Order, substantially in the form attached
hereto as Exhibit A.

 

RELEASE OF CLAIMS

 

4.             The obligations incurred pursuant to this Stipulation are in
consideration of: (i) the full and final disposition of the Action as against
Defendants, and (ii) the Releases provided for herein.

 



 17 

 

 

5.             Pursuant to the Judgment, or the Alternate Judgment, if
applicable, without further action by anyone, upon the Effective Date of the
Settlement, Lead Plaintiffs and each of the other Settlement Class Members, on
behalf of themselves, and on behalf of (as applicable) their agents,
representatives, attorneys, advisors, administrators, accountants, consultants,
assigns, assignees, partners, successors-in-interest, insurance carriers and
reinsurers, current and former officers, directors, officials, auditors,
parents, affiliates, subsidiaries, successors, predecessors, employees,
fiduciaries, service providers and investment bankers, estates, heirs,
executors, beneficiaries, trusts and trustees, each in their respective
capacities as such, shall be deemed to have, and by operation of law and of the
Judgment or the Alternate Judgment, if applicable, shall have, fully, finally
and forever compromised, settled, released, resolved, relinquished, waived and
discharged each and every Released Plaintiffs’ Claim against Defendants and the
other Defendants’ Releasees and shall forever be barred and enjoined from
prosecuting any or all of the Released Plaintiffs’ Claims against any of the
Defendants’ Releasees.

 

6.             Pursuant to the Judgment, or the Alternate Judgment, if
applicable, without further action by anyone, upon the Effective Date of the
Settlement, Defendants and the other Defendants’ Releasees, on behalf of
themselves, and on behalf of (as applicable) their agents, representatives,
attorneys, advisors, administrators, accountants, consultants, assigns,
assignees, partners, successors-in-interest, insurance carriers and reinsurers,
current and former officers, directors, officials, auditors, parents,
affiliates, subsidiaries, successors, predecessors, employees, fiduciaries,
service providers and investment bankers, estates, heirs, executors,
beneficiaries, trusts and trustees, each in their respective capacities as such,
and by operation of law and of the Judgment or the Alternative Judgement, if
applicable, shall have, fully, finally and forever compromised, settled,
released, resolved, relinquished, waived and discharged each and every Released
Defendants’ Claim against Lead Plaintiffs and the other Plaintiffs’ Releasees,
and shall forever be barred and enjoined from prosecuting any or all of the
Released Defendants’ Claims against any of the Plaintiffs’ Releasees. This
release shall not apply to any person or entity who or which submits a request
for exclusion from the Settlement Class that is accepted by the Court.

 



 18 

 

 

7.             Notwithstanding ¶¶ 5-6 above, nothing in the Judgment, or the
Alternate Judgment, if applicable, shall bar any action by any of the Parties to
enforce or effectuate the terms of this Stipulation or the Judgment, or
Alternate Judgment, if applicable.

 

THE SETTLEMENT CONSIDERATION

 

8.              In consideration of the settlement of the Released Plaintiffs’
Claims against Defendants and the other Defendants’ Releasees, Lumber
Liquidators shall pay or cause to be paid the Settlement Amount as set forth
herein.

 

(a)          The Insurance Carriers shall deposit into the Registry of the Court
the Insurance Proceeds as soon as practicable following the entry of an Order by
the Court in the Interpleader Action granting the Insurance Carriers’ Motion to
Deposit the Insurance Proceeds and authorizing the Clerk of the Court to accept
the Insurance Proceeds (the “Motion to Deposit”). The Insurance Carriers shall
file the Motion to Deposit simultaneously with the filing of the Interpleader
Action. The Insurance Proceeds shall be disbursed by the Clerk of the Court to
the Escrow Account if and to the extent a Final decision in the Interpleader
Action authorizes such disbursement. Subject to a Final decision in the
Interpleader Action authorizing disbursement, the amount of $26,000,000 (the
“Settlement Cash”) is due and payable no later than ten (10) calendar days after
the date of entry by the Court of an order preliminarily approving the
Settlement, and shall be paid into the Escrow Account no later than five (5)
calendar days after Final decision of the Interpleader Action pursuant to ¶9
below. Payment of the Settlement Cash is subject to a “pass through” structure
related to the settlement of the Federal Derivative Actions, to be paid by the
Registry of the Court either directly, or indirectly through Lumber Liquidators
into the Escrow Account. In the event that the money to fund the Settlement Cash
does not become available through the Interpleader Action described in paragraph
9 below, Defendants have the option, but not the obligation, to fund the
Settlement Cash.

 



 19 

 

 

(b)          Lumber Liquidators will transfer the Settlement Stock to a designee
of Lead Plaintiffs’ choosing within seven (7) calendar days after final approval
of the Settlement by the Court, notwithstanding the existence of any timely
filed objections thereto, or potential for appeal therefrom, or collateral
attack on the Settlement or any part thereof. Any stock price movement risk is
assumed by the Parties, except that the total number of shares to be distributed
will be adjusted to reflect any changes due to stock splits, stock dividends,
reverse stock splits, or any conversions of stock resulting from a merger or
acquisition that occur from April 26, 2016, until the time of the applicable
distribution. All costs, including those of Lumber Liquidators’ transfer agent,
incurred in issuing the Settlement Stock shall be borne by Lumber Liquidators.
The Settlement Stock shall be duly and validly issued, fully paid,
non-assessable and free from all liens and encumbrances and the Parties
stipulate that the Court must find and order in the Judgment, among other
things, that the Settlement Stock is exempt from registration under Section
3(a)(10) of the Securities Act of 1933, as amended. Lead Counsel shall hold the
Settlement Stock as fiduciary for the benefit of the Settlement Class Members
prior to the distribution of such Settlement Stock. Prior to the distribution of
the Settlement Stock to the Settlement Class Members, Lead Counsel shall have
the option, in their sole discretion, of selling all or any portion of the
Settlement Stock, provided that the proceeds of any such sale shall be placed
initially in the Escrow Account established by the Escrow Agent. If Lead Counsel
choose to sell some portion of the Settlement Stock, the shares sold must be
sold on the New York Stock Exchange over no less than five (5) trading days with
no more than two hundred thousand (200,000) shares to be sold on any one trading
day. Neither Lead Plaintiffs, the Settlement Class Members, nor Defendants shall
have a claim against Lead Counsel or Lead Plaintiffs, or any of their agents,
based on the disposition of the Settlement Stock or distributions made in
accordance with this Stipulation.

 



 20 

 

 

9.             Within seven (7) business days of Lead Plaintiffs filing this
Stipulation with the Court, the Insurance Carriers will file the Interpleader
Action with the Court (provided that Lead Plaintiffs notify the Insurance
Carriers ten (10) business days in advance of the date on which Lead Plaintiffs
intend to file this Stipulation with the Court), designating the Interpleader
Action as related to this Action. The Insurance Carriers have informed the
Parties that they intend to name as parties to the Interpleader Action all
persons or entities that have made or are now making a claim on the Insurance
Proceeds. The Insurance Carriers will submit to the Registry of the Court the
remaining limits of the Insurance Proceeds as provided in Paragraph 8(a) above,
and will seek in the Interpleader Action a complete discharge of their
obligations under their respective Insurance Policies and at law. The Parties to
this Action will not oppose or otherwise object to the Insurance Carriers’
efforts to obtain a judicial discharge of their obligations under the Insurance
Policies and at law. Defendants will request and advocate to the Court for
payment of all Insurance Proceeds towards the Settlement Fund in this Action,
subject to a pass through structure related to the Federal Derivative Actions.
Lumber Liquidators will seek, in good faith and using its best efforts, releases
from all persons or entities that might have a claim or entitlement to the
Insurance Proceeds prior to the filing of the Interpleader Action. Defendants
and the Derivative Actions Individual Defendants will provide standard claims
and policy releases to the Insurance Carriers with respect to the Action, the
Derivative Actions, the facts and matters alleged in or underlying the Action or
in the Derivative Actions, and the Insurance Policies.

 



 21 

 

 

10.           Lumber Liquidators acknowledges that it has pre-existing
indemnification and advancement obligations to its current and former officers,
directors and employees, including everyone who has filed claims under the
policies. Following payment of the Settlement Cash into the Escrow Account,
Lumber Liquidators will continue to honor its pre-existing
indemnification/advancement obligations for its directors, officers and
employees in all pending securities and derivative litigation, as well as all
pending regulatory and government investigations, and will pay costs incurred by
its directors, officers and employees in all pending securities and derivative
litigation, as well as all pending regulatory and government investigations,
consistent with its indemnification/advancement obligations and/or authority
under Lumber Liquidators’ by-laws and the Delaware General Corporation Law.
Nothing in this Stipulation should be construed to limit the pre-existing
indemnification and advancement obligations that Lumber Liquidators has to its
current and former officers, directors, and employees. The
indemnification/advancement obligations set forth in this paragraph, as well as
the existence of Side A-only insurance for non-indemnifiable loss, shall be
included in the proposed Preliminary Approval Order and the proposed Judgment
attached as exhibits hereto.

 

USE OF SETTLEMENT FUND

 

11.           The Settlement Fund shall be used to pay: (a) any Taxes, (b) any
Notice and Administration Costs, (c) any Litigation Expenses awarded by the
Court; and (d) any attorneys’ fees awarded by the Court. The balance remaining
in the Settlement Fund, that is, the Net Settlement Fund, shall be distributed
to Authorized Claimants as provided in ¶¶21-32 below.

 

12.            Except as provided herein or pursuant to orders of the Court, the
Net Settlement Fund shall remain in the Escrow Account prior to the Effective
Date. All funds held by the Escrow Agent shall be deemed to be in the custody of
the Court and shall remain subject to the jurisdiction of the Court until such
time as the funds shall be distributed or returned pursuant to the terms of this
Stipulation and/or further order of the Court. The Escrow Agent shall invest all
funds exclusively in accounts backed by the full faith and credit of the United
States Government or fully insured by the United States Government or an agency
thereof, including a U.S. Treasury Fund or a bank account that is either (a)
fully insured by the Federal Deposit Insurance Corporation ("FDIC") or (b)
secured by instruments backed by the full faith and credit of the United States
Government. The Escrow Agent shall reinvest the proceeds of these accounts as
they mature in similar instruments at their then-current market rates. Interest
earned on the money deposited into the Escrow Account shall be part of the
Settlement Fund.

 



 22 

 

 

13.            The Parties agree that the Settlement Fund is intended to be a
Qualified Settlement Fund within the meaning of Treasury Regulation §1.468B-1
and that Lead Counsel, as administrator of the Settlement Fund within the
meaning of Treasury Regulation §1.468B-2(k)(3), shall be solely responsible for
filing or causing to be filed all informational and other tax returns as may be
necessary or appropriate (including, without limitation, the returns described
in Treasury Regulation §1.468B-2(k)) for the Settlement Fund. Lead Counsel shall
also be responsible for causing payment to be made from the Settlement Fund of
any Taxes owed with respect to the Settlement Fund. The Defendants’ Releasees
shall not have any liability or responsibility for any such Taxes. Upon written
request, Defendants will provide to Lead Counsel the statement described in
Treasury Regulation §1.468B-3(e). Lead Counsel, as administrator of the
Settlement Fund within the meaning of Treasury Regulation § 1.468B-2(k)(3),
shall timely make such elections as are necessary or advisable to carry out this
paragraph, including, as necessary, making a “relation back election,” as
described in Treasury Regulation § 1.468B-1(j), to cause the Qualified
Settlement Fund to come into existence at the earliest allowable date, and shall
take or cause to be taken all actions as may be necessary or appropriate in
connection therewith.

 



 23 

 

 

14.           All Taxes shall be paid out of the Settlement Fund, and shall be
timely paid by the Escrow Agent pursuant to the disbursement instructions to be
set forth in the Escrow Agreement, and without further order of the Court. Any
tax returns prepared for the Settlement Fund (as well as the election set forth
therein) shall be consistent with the previous paragraph and in all events shall
reflect that all Taxes on the income earned by the Settlement Fund shall be paid
out of the Settlement Fund as provided herein. The Defendants’ Releasees shall
have no responsibility or liability for the acts or omissions of Lead Counsel or
their agents with respect to the payment of Taxes, as described herein.

 

15.           The Settlement is not a claims-made settlement. Upon the
occurrence of the Effective Date, no Defendant, Defendants’ Releasee, or any
other person or entity who or which paid any portion of the Settlement Amount
shall have any right to the return of any portion thereof for any reason
whatsoever, including without limitation, the number of Claim Forms submitted,
the collective amount of Claims of Authorized Claimants, the percentage of
recovery of losses, or the amounts to be paid to Authorized Claimants from the
Net Settlement Fund.

 

16.           Notwithstanding the fact that the Effective Date of the Settlement
has not yet occurred, and subject to ¶17 below, Lead Counsel may pay from the
Settlement Fund, without further approval from Defendants or further order of
the Court, all Notice and Administration Costs actually incurred and paid or
payable. Such costs and expenses shall include, without limitation, the actual
costs of printing and mailing the Notice, publishing the Summary Notice,
reimbursements to nominee owners for forwarding the Notice to their beneficial
owners, the administrative expenses incurred and fees charged by the Claims
Administrator in connection with providing notice, administering the Settlement
(including processing the submitted Claims), and the fees, if any, of the Escrow
Agent. In the event that the Settlement is terminated pursuant to the terms of
this Stipulation, all Notice and Administration Costs paid or incurred,
including any related fees, shall not be returned or repaid to Defendants, any
of the other Defendants’ Releasees, or any other person or entity who or which
paid any portion of the Settlement Amount.

 

17.           In the event that the Settlement Cash has not yet been deposited
into the Escrow Account, and notwithstanding that the “Effective Date” has not
yet occurred, Lumber Liquidators shall pay or cause to be paid into the Escrow
Account $200,000 within five (5) business days of the date of entry of the
Preliminary Approval Order, which shall be used to pay the Notice and
Administration Costs up to $200,000. Lumber Liquidators shall be reimbursed for
such amounts paid, upon deposit of the Settlement Cash into the Escrow Account.
In the event that the Settlement is terminated pursuant to the terms of this
Stipulation, all Notice and Administration Costs paid or incurred, including any
related fees, shall be repaid to Lumber Liquidators exclusively by the Insurance
Carriers, subject to the availability of Insurance Proceeds and the return of
Insurance Proceeds as set forth in ¶36. The obligation under any Insurance
Policy to reimburse Lumber Liquidators for the administrative fees/costs will
apply only to the extent that such administrative fees/costs are otherwise
covered and payable under the particular Insurance Policy.

 



 24 

 

 

ATTORNEYS’ FEES AND LITIGATION EXPENSES

 

18.           Lead Counsel will apply to the Court for a collective award of
attorneys’ fees to Plaintiffs’ Counsel to be paid from (and out of) the
Settlement Fund. Lead Counsel also will apply to the Court for an award of
Litigation Expenses, which may include a request for a Reimbursement to Lead
Plaintiffs, to be paid from (and out of) the Settlement Fund. Lead Counsel’s
application for an award of attorneys’ fees and/or Litigation Expenses are not
the subject of any agreement between Defendants and Lead Plaintiffs other than
what is set forth in this Stipulation.

 

19.           Any cash portion of attorneys’ fees and Litigation Expenses that
are awarded by the Court shall be paid to Lead Counsel immediately upon the
Insurance Proceeds being paid into the Escrow Account as provided in ¶9 above,
and any stock portion of the attorneys’ fees and Litigation Expenses awarded by
the Court shall be transferred to Lead Counsel no later than ten (10) calendar
days after final approval of the Settlement by the Court, notwithstanding the
existence of any timely filed objections thereto, or potential for appeal
therefrom, or collateral attack on the Settlement or any part thereof, subject
to Plaintiffs’ Counsel’s obligation to (i) refund such cash amounts to the
Escrow Account, plus accrued interest at the same net rate as is earned by the
Settlement Fund, and (ii) return to Lead Plaintiffs’ designee the unsold
Settlement Stock and the proceeds of any Settlement Stock that had been sold.
Plaintiffs’ Counsel shall make the appropriate refund, repayment or transfer in
full no later than thirty (30) days after: (a) receiving from Defendants’
Counsel notice of the termination of the Settlement; or (b) any order reducing
or reversing the award of attorneys’ fees and/or Litigation Expenses has become
Final. An award of attorneys’ fees and/or Litigation Expenses is not a necessary
term of this Stipulation and is not a condition of the Settlement embodied
herein. Neither Lead Plaintiffs nor Lead Counsel may cancel or terminate the
Settlement based on this Court’s or any appellate court’s ruling with respect to
attorneys’ fees and/or Litigation Expenses.

 

20.           Lead Counsel shall allocate the attorneys’ fees awarded amongst
Plaintiffs’ Counsel in a manner which they, in good faith, believe reflects the
contributions of such counsel to the institution, prosecution and settlement of
the Action. Defendants’ Releasees shall have no responsibility for or liability
whatsoever with respect to the payment, allocation or award of attorneys’ fees
or Litigation Expenses. The attorneys’ fees and/or Litigation Expenses that are
awarded shall be payable solely from the Escrow Account.

 



 25 

 

 

NOTICE AND SETTLEMENT ADMINISTRATION

 

21.           As part of the Preliminary Approval Order, Lead Plaintiffs shall
seek appointment of a Claims Administrator. The Claims Administrator shall
administer the Settlement, including but not limited to the process of
receiving, reviewing and approving or denying Claims, under Lead Counsel’s
supervision and subject to the jurisdiction of the Court. Other than Defendants’
obligation to provide or cause to be provided Lumber Liquidators’ security
holder records as provided in ¶22 below, none of the Defendants, nor any other
Defendants’ Releasees, shall have any involvement in or any responsibility,
authority or liability whatsoever for the selection of the Claims Administrator,
the Plan of Allocation, the administration of the Settlement, the claims
process, or disbursement of the Net Settlement Fund, and shall have no liability
whatsoever to any person or entity, including, but not limited to, Lead
Plaintiffs, any other Settlement Class Members or Lead Counsel in connection
with the foregoing. Defendants’ Counsel shall cooperate in the administration of
the Settlement to the extent reasonably necessary to effectuate its terms.

 

22.            In accordance with the terms of the Preliminary Approval Order to
be entered by the Court, Lead Counsel shall cause the Claims Administrator to
mail the Notice and Proof of Claim Form to those members of the Settlement Class
as may be identified through reasonable effort. Lead Counsel shall also cause
the Claims Administrator to have the Summary Notice published in accordance with
the terms of the Preliminary Approval Order to be entered by the Court. For the
purposes of identifying and providing notice to the Settlement Class, Lumber
Liquidators will use its best efforts to provide, or cause to be provided, to
the Claims Administrator (at no cost to the Settlement Fund, Lead Counsel or the
Claims Administrator) within seven (7) calendar days of the date of entry of the
Preliminary Approval Order, Lumber Liquidators’ security holder lists
(consisting of names and addresses) of the holders of Lumber Liquidators
securities during the Settlement Class Period, in electronic form. The Claims
Administrator shall receive Claims and determine first, whether the Claim is
valid, in whole or part, and second, each Authorized Claimant’s pro rata share
of the Net Settlement Fund based upon each Authorized Claimant’s Recognized
Claim compared to the total Recognized Claims of all Authorized Claimants (as
set forth in the Plan of Allocation set forth in the Notice attached hereto as
Exhibit 1 to Exhibit A, or in such other plan of allocation as the Court
approves).

 



 26 

 

 

23.           The Plan of Allocation proposed in the Notice is not a necessary
term of the Settlement or of this Stipulation and it is not a condition of the
Settlement or of this Stipulation that any particular plan of allocation be
approved by the Court. Lead Plaintiffs and Lead Counsel may not cancel or
terminate the Settlement (or this Stipulation) based on this Court’s or any
appellate court’s ruling with respect to the Plan of Allocation or any other
plan of allocation in this Action. Defendants and the other Defendants’
Releasees shall not object in any way to the Plan of Allocation or any other
plan of allocation in this Action. No Defendant, nor any other Defendants’
Releasees, shall have any involvement with or liability, obligation or
responsibility whatsoever for the application of the Court-approved plan of
allocation.

 

24.           Any Settlement Class Member who does not submit a valid Claim Form
will not be entitled to receive any distribution from the Net Settlement Fund,
but will otherwise be bound by all of the terms of this Stipulation and
Settlement, including the terms of the Judgment or, the Alternate Judgment, if
applicable, to be entered in the Action and the releases provided for herein and
therein, and will be permanently barred and enjoined from bringing any action,
claim, or other proceeding of any kind against the Defendants’ Releasees with
respect to the Released Plaintiffs’ Claims in the event that the Effective Date
occurs with respect to the Settlement.

 



 27 

 

 

25.           Lead Counsel shall be responsible for supervising the
administration of the Settlement and the disbursement of the Net Settlement Fund
subject to Court approval. No Defendant, or any other Defendants’ Releasees,
shall be permitted to review, contest or object to any Claim Form, or any
decision of the Claims Administrator or Lead Counsel with respect to accepting
or rejecting any Claim for payment by a Settlement Class Member. Lead Counsel
shall have the right, but not the obligation, to waive what they deem to be
formal or technical defects in any Claim Forms submitted in the interests of
achieving substantial justice.

 

26.           For purposes of determining the extent, if any, to which a
Settlement Class Member shall be entitled to be treated as an Authorized
Claimant, the following conditions shall apply:

 

(a)          Each Settlement Class Member shall be required to submit a Claim
Form, substantially in the form attached hereto as Exhibit 2 to Exhibit A,
supported by such documents as are designated therein, including proof of the
Claimant’s loss, or such other documents or proof as the Claims Administrator or
Lead Counsel, in their discretion, may deem acceptable;

 

(b)          All Claim Forms must be submitted by the date set by the Court in
the Preliminary Approval Order and specified in the Notice. Any Settlement Class
Member who fails to submit a Claim Form by such date shall be forever barred
from receiving any distribution from the Net Settlement Fund or payment pursuant
to this Stipulation (unless by Order of the Court such Settlement Class Member’s
Claim Form is accepted), but shall in all other respects be bound by all of the
terms of this Stipulation and the Settlement, including the terms of the
Judgment or Alternate Judgment, if applicable, and the Releases provided for
herein and therein, and will be permanently barred and enjoined from bringing
any action, claim or other proceeding of any kind against any Defendants’
Releasees with respect to any Released Plaintiffs’ Claim. Provided that it is
mailed by the claim-submission deadline, a Claim Form shall be deemed to be
submitted when postmarked, if received with a postmark indicated on the envelope
and if mailed by first-class mail and addressed in accordance with the
instructions thereon. In all other cases, the Claim Form shall be deemed to have
been submitted on the date when actually received by the Claims Administrator;

 



 28 

 

 

(c)          Each Claim Form shall be submitted to and reviewed by the Claims
Administrator who shall determine in accordance with this Stipulation and the
plan of allocation the extent, if any, to which each Claim shall be allowed,
subject to review by the Court pursuant to subparagraph (e) below as necessary;

 

(d)          Claim Forms that do not meet the submission requirements may be
rejected. Prior to rejecting a Claim in whole or in part, the Claims
Administrator shall communicate with the Claimant in writing, to give the
Claimant the chance to remedy any curable deficiencies in the Claim Form
submitted. The Claims Administrator shall notify, in a timely fashion and in
writing, all Claimants whose Claim the Claims Administrator proposes to reject
in whole or in part, setting forth the reasons therefor, and shall indicate in
such notice that the Claimant whose Claim is to be rejected has the right to a
review by the Court if the Claimant so desires and complies with the
requirements of subparagraph (e) below; and

 

(e)          If any Claimant whose Claim has been rejected in whole or in part
desires to contest such rejection, the Claimant must, within twenty (20) days
after the date of mailing of the notice required in subparagraph (d) above,
serve upon the Claims Administrator a notice and statement of reasons indicating
the Claimant’s grounds for contesting the rejection along with any supporting
documentation, and requesting a review thereof by the Court. If a dispute
concerning a Claim cannot be otherwise resolved, Lead Counsel shall thereafter
present the request for review to the Court.

 



 29 

 

 

27.           Each Claimant shall be deemed to have submitted to the
jurisdiction of the Court with respect to the Claimant’s Claim, and the Claim
will be subject to investigation and discovery under the Federal Rules of Civil
Procedure, provided, however, that such investigation and discovery shall be
limited to that Claimant’s status as a Settlement Class Member and the validity
and amount of the Claimant’s Claim. No discovery shall be allowed on the merits
of this Action or of the Settlement in connection with the processing of Claim
Forms.

 

28.           Lead Counsel will apply to the Court, on notice to Defendants’
Counsel, for a Class Distribution Order: (a) approving the Claims
Administrator’s administrative determinations concerning the acceptance and
rejection of the Claims submitted; (b) approving payment of any administration
fees and expenses associated with the administration of the Settlement from the
Escrow Account; and (c) if the Effective Date has occurred, directing payment of
the Net Settlement Fund to Authorized Claimants from the Escrow Account.

 

29.           Payment pursuant to the Class Distribution Order shall be final
and conclusive against all Settlement Class Members. All Settlement Class
Members whose Claims are not approved by the Court for payment shall be barred
from participating in distributions from the Net Settlement Fund, but otherwise
shall be bound by all of the terms of this Stipulation and the Settlement,
including the terms of the Judgment or Alternate Judgment, if applicable, to be
entered in this Action and the Releases provided for herein and therein, and
will be permanently barred and enjoined from bringing any action against any and
all Defendants’ Releasees with respect to any and all of the Released
Plaintiffs’ Claims.

 

30.           No person or entity shall have any Claim against Lead Plaintiffs,
Lead Counsel, the Claims Administrator or any other agent designated by Lead
Counsel, or the Defendants’ Releasees and/or their respective counsel, arising
from distributions made substantially in accordance with the Stipulation, the
plan of allocation approved by the Court, or any order of the Court. Lead
Plaintiffs and the Defendants, and their respective counsel, and Lead
Plaintiffs’ damages expert and all other Releasees shall have no liability
whatsoever for the investment or distribution of the Settlement Fund or the Net
Settlement Fund, the plan of allocation, or the determination, administration,
calculation, or payment of any claim or nonperformance of the Claims
Administrator, the payment or withholding of taxes (including interest and
penalties) owed by the Settlement Fund, or any losses incurred in connection
therewith.

 



 30 

 

 

31.           If there is any balance remaining in the Net Settlement Fund after
six ( 6) months from the date of distribution of the Net Settlement Fund
(whether by reason of tax refunds, uncashed checks or otherwise), Lead Counsel
may reallocate such balance among Authorized Claimants in an equitable and
economic fashion, subject to Court approval. Any balance remaining thereafter
may be donated to an appropriate non-profit organization proposed by Lead
Plaintiffs, subject to Court approval.

 

32.           All proceedings with respect to the administration, processing and
determination of Claims and the determination of all controversies relating
thereto, including disputed questions of law and fact with respect to the
validity of Claims, shall be subject to the jurisdiction of the Court. All
Settlement Class Members and Parties to this Settlement expressly waive trial by
jury (to the extent any such right may exist) and any right of appeal or review
with respect to such determinations.

 

TERMS OF THE JUDGMENT

 

33.           If the Settlement contemplated by this Stipulation is approved by
the Court, Lead Counsel and Defendants’ Counsel shall request that the Court
enter a Judgment, substantially in the form attached hereto as Exhibit B.

 



 31 

 

 

CONDITIONS OF SETTLEMENT AND EFFECT OF

DISAPPROVAL, CANCELLATION OR TERMINATION

 

34.           The Effective Date of the Settlement shall be deemed to occur on
the occurrence or waiver of all of the following events:

 

(a)          the Court has entered the Preliminary Approval Order, substantially
in the form set forth in Exhibit A attached hereto, as required by ¶3 above;

 

(b)          the Settlement Cash has been deposited into the Escrow Account in
accordance with the provisions of ¶8 above;

 

(c)          the Settlement Stock has been transferred to Lead Plaintiffs’
designee in accordance with the provisions of ¶8 above;

 

(d)          Lead Plaintiffs and Defendants have not exercised their option to
terminate the Settlement pursuant to the provisions of this Stipulation; and

 

(e)          the Court has approved the Settlement as described herein,
following notice to the Settlement Class and a hearing, as prescribed by Rule 23
of the Federal Rules of Civil Procedure, and entered the Judgment and the
Judgment has become Final, or the Court has entered an Alternate Judgment and
none of the Parties seeks to terminate the Settlement and the Alternate Judgment
has become Final.

 

35.           Upon the occurrence of all of the events referenced in ¶34 above,
any and all remaining interest or right of Defendants in or to the Settlement
Fund, if any, shall be absolutely and forever extinguished and the Releases
herein shall be effective.

 

36.           If (i) Lumber Liquidators exercises its right to terminate the
Settlement as provided in this Stipulation; (ii) Lead Plaintiffs exercise their
right to terminate the Settlement as provided in this Stipulation; (iii) the
Court disapproves the Settlement; or (iv) the Effective Date as to the
Settlement otherwise fails to occur, then:

 



 32 

 

 

(a)          The Settlement and the relevant portions of this Stipulation shall
be canceled and terminated.

 

(b)          Lead Plaintiffs and Defendants shall revert to their respective
positions in the Action as of April 26, 2016.

 

(c)          The terms and provisions of this Stipulation, with the exception of
this ¶36 and ¶¶16, 17, 19, 42, 65, and 66, shall have no further force and
effect with respect to the Parties and shall not be used in the Action or in any
other proceeding for any purpose, and any Judgment, or Alternate Judgment, if
applicable, or order entered by the Court in accordance with the terms of this
Stipulation shall be treated as vacated, nunc pro tunc.

 

(d)          Within five (5) business days after joint written notification of
termination is sent by Defendants’ Counsel and Lead Counsel to the Escrow Agent,
(i) the Settlement Cash (including accrued interest thereon and any funds
received by Lead Counsel consistent with ¶19 above), less any expenses and any
costs which have either been disbursed or incurred and chargeable to Notice and
Administration Costs and less any Taxes paid or due or owing shall be refunded
by the Escrow Agent to the Registry of the Court, and (ii) the Settlement Stock
(and any proceeds from the sale of Settlement Stock consistent with ¶8 and ¶19)
shall be transferred from Lead Plaintiffs’ designee to Lumber Liquidators. In
the event that the funds and stock received by Lead Counsel consistent with ¶19
above have not been refunded to the Escrow Account or transferred to Lead
Plaintiffs’ designee within the five (5) business days specified in this
paragraph, those funds shall be refunded to the Registry of the Court, and such
stock shall be refunded/transferred by the Escrow Agent and Lead Plaintiffs’
designee to Lumber Liquidators (or such other persons or entities as Lumber
Liquidators may direct) immediately upon their deposit into the Escrow Account
or transfer to Lead Plaintiffs’ designee consistent with ¶19 above.

 



 33 

 

 

37.           It is further stipulated and agreed that Lead Plaintiffs
(unanimously) and Defendants (unanimously) shall each have the right to
terminate the Settlement and this Stipulation, by providing written notice of
their election to do so (“Termination Notice”) to the other Parties to this
Stipulation within thirty (30) days of: (a) the Court’s final refusal to enter
the Preliminary Approval Order in any material respect; (b) the Court’s final
refusal to approve the Settlement or any material part thereof; (c) the Court’s
final refusal to enter the Judgment in any material respect as to the
Settlement; (d) the date upon which the Judgment is modified or reversed in any
material respect by the United States Court of Appeals for the Fourth Circuit or
the United States Supreme Court; or (e) the date upon which an Alternate
Judgment is modified or reversed in any material respect by the United States
Court of Appeals for the Fourth Circuit or the United States Supreme Court. The
provisions of ¶36 above shall apply to any termination under this paragraph.
However, any decision or proceeding, whether in this Court or any appellate
court, with respect to an application for attorneys’ fees or reimbursement of
Litigation Expenses or with respect to any plan of allocation shall not be
considered material to the Settlement, shall not affect the finality of any
Judgment or Alternate Judgment, if applicable, and shall not be grounds for
termination of the Settlement.

 

38.           Lead Plaintiffs shall also have the right to terminate this
Settlement if the Interpleader Action is not Final five (5) calendar days before
the scheduled date for submission of the motion for final approval of the
Settlement by notifying the other Party in writing before the scheduled date for
the Settlement Hearing.

 

39.           Lead Plaintiffs shall also have the right to terminate this
Settlement if, either due to a decision by the Court or for any reason: (i)
Defendants do not pay or cause to be paid twenty-six million dollars
($26,000,000) into the Escrow Account at least two (2) calendar days before the
scheduled date for submission of the motion for final approval of the
Settlement; or (ii) Lumber Liquidators fails to transfer the Settlement Stock to
a designee of Lead Plaintiffs’ choosing within seven (7) calendar days after
final approval of the Settlement by the Court.

 



 34 

 

 

40.           Lead Plaintiffs or all Insurance Carriers acting in unison will
have the right to terminate the Settlement if the Insurance Carriers do not
obtain in the Interpleader Action a complete, Final judicial discharge of their
obligations under the policies.

 

41.           Defendants shall also have the right to terminate the Settlement
in the event the Termination Threshold (defined below) has been reached, as set
forth below.

 

(a)          The Parties agree that the Settlement is subject to the execution
by the Parties of a confidential Supplemental Agreement Regarding Requests for
Exclusion (“Supplemental Agreement”). The Supplemental Agreement will set forth
certain conditions under which Defendants shall have the option to terminate the
Settlement and render this Stipulation null and void in the event that requests
for exclusion from the Settlement Class exceed certain agreed-upon criteria (the
“Termination Threshold”). The Parties agree to maintain the confidentiality of
the Termination Threshold in the Supplemental Agreement, which, unless otherwise
ordered by the Court, shall not be filed with the Court, but it may be examined
in camera, if so requested by the Court (unless otherwise required by court
rule).

 

(b)          In the event of a termination of this Settlement pursuant to the
Supplemental Agreement, this Stipulation shall become null and void and of no
further force and effect, with the exception of the provisions of ¶ 36, which
shall continue to apply.

 

NO ADMISSION OF WRONGDOING

 

42.           Neither the MOU, this Stipulation (whether or not consummated),
including the exhibits hereto and the Plan of Allocation contained therein (or
any other plan of allocation that may be approved by the Court), the
negotiations leading to the execution of the MOU and this Stipulation, nor any
proceedings taken pursuant to or in connection with the MOU, this Stipulation
and/or approval of the Settlement (including any arguments proffered in
connection therewith):

 



 35 

 

 

(a)          shall be offered against any of the Defendants’ Releasees as
evidence of, or construed as, or deemed to be evidence of any presumption,
concession, or admission by any of the Defendants’ Releasees with respect to the
truth of any fact alleged by Lead Plaintiffs or the validity of any Claim that
was or could have been asserted or the deficiency of any defense that has been
or could have been asserted in this Action or in any other litigation, or of any
liability, negligence, fault, or other wrongdoing of any kind of any of the
Defendants’ Releasees or in any way referred to for any other reason as against
any of the Defendants’ Releasees, in any civil, criminal or administrative
action or proceeding, other than such proceedings as may be necessary to
effectuate the provisions of this Stipulation;

 

(b)          shall be offered against any of the Plaintiffs’ Releasees, as
evidence of, or construed as, or deemed to be evidence of any presumption,
concession or admission by any of the Plaintiffs’ Releasees that any of their
claims are without merit, that any of the Defendants’ Releasees had meritorious
defenses, or that damages recoverable under the Complaint would not have
exceeded the Settlement Amount or with respect to any liability, negligence,
fault or wrongdoing of any kind, or in any way referred to for any other reason
as against any of the Plaintiffs’ Releasees, in any civil, criminal or
administrative action or proceeding, other than such proceedings as may be
necessary to effectuate the provisions of this Stipulation; or

 

(c)          shall be construed against any of the Releasees as an admission,
concession, or presumption that the consideration to be given hereunder
represents the amount which could be or would have been recovered after trial;
provided, however, that if this Stipulation is approved by the Court, the
Parties and the Releasees and their respective counsel may refer to it to
effectuate the protections from liability granted hereunder or otherwise to
enforce the terms of the Settlement.

 



 36 

 

 

43.           Defendants may file this Stipulation and/or the Judgment or
Alternative Judgment in any action that may be brought against them in order to
support a defense or counterclaim based on principles of res judicata,
collateral estoppel, release, statute of limitations, statute of repose,
good-faith settlement, judgment bar or reduction, or any theory of claim
preclusion or issue preclusion or similar defense or counterclaim, or to
effectuate any liability protection granted them under any applicable insurance
policies. The Parties may file this Stipulation and/or the Judgment or
Alternative Judgment in any action that may be brought to enforce the terms of
this Stipulation and/or the Judgment or Alternative Judgment. All Parties submit
to the jurisdiction of the Court for purposes of implementing and enforcing the
Settlement.

 

MISCELLANEOUS PROVISIONS

 

44.           All of the exhibits attached hereto are hereby incorporated by
reference as though fully set forth herein. Notwithstanding the foregoing, in
the event that there exists a conflict or inconsistency between the terms of
this Stipulation and the terms of any exhibit attached hereto, the terms of the
Stipulation shall prevail.

 

45.           The terms of the Stipulation shall supersede the terms of the MOU.

 

46.           Defendants warrant that, as to the payments made or to be made by
or on behalf of them, at the time of entering into this Stipulation and at the
time of such payment, they, or to their knowledge any persons or entities
contributing to the payment of the Settlement Amount, were not insolvent, nor
will the payment required to be made by or on behalf of them render them
insolvent, within the meaning of and/or for the purposes of the United States
Bankruptcy Code, including §§101 and 547 thereof. This representation is made by
each of the Defendants and not by their counsel.

 



 37 

 

 

47.           If a trustee, receiver, conservator, or other fiduciary is
appointed under Title 11 of the United States Code (Bankruptcy), or any similar
law, and a final order of a court of competent jurisdiction determines that the
transfer of money or any portion thereof to the Settlement Fund or any portion
thereof by or on behalf of Defendants to be a preference, voidable transfer,
fraudulent transfer or similar transaction and any portion thereof is required
to be returned, and such portion is returned and such amount is not deposited
into the Settlement Fund by others within five (5) business days, then, at the
election of Lead Plaintiffs, Lead Plaintiffs and Defendants shall jointly move
the Court to vacate and set aside the Releases given and the Judgment or
Alternate Judgment, if applicable, entered in favor of Defendants and the other
Releasees pursuant to this Stipulation, in which event the releases and
Judgment, or Alternate Judgment, if applicable, shall be null and void, and the
Parties shall be restored to their respective positions in the litigation as
provided in ¶36 above and any cash amounts in the Settlement Fund (less any
Taxes paid, due or owing with respect to the Settlement Fund and less any
expenses and any costs which have either been disbursed or incurred and
chargeable to Notice and Administration Costs) shall be returned as provided in
¶36.

 

48.           The Parties intend this Stipulation and the Settlement to be a
final and complete resolution of all disputes asserted or which could be
asserted by Lead Plaintiffs and any other Settlement Class Members against the
Defendants’ Releasees with respect to the Released Plaintiffs’ Claims.
Accordingly, Lead Plaintiffs and their counsel and Defendants and their counsel
agree not to assert in any forum that this Action was brought by Lead Plaintiffs
or defended by Defendants in bad faith or without a reasonable basis. No Party
shall assert any claims of any violation of Rule 11 of the Federal Rules of
Civil Procedure relating to the institution, prosecution, defense, or settlement
of this Action. The Parties agree that the amounts paid and the other terms of
the Settlement were negotiated at arm’s-length and in good faith by the Parties,
and reflect the Settlement that was reached voluntarily after extensive
negotiations and consultation with experienced legal counsel, who were fully
competent to assess the strengths and weaknesses of their respective clients’
claims or defenses.

 



 38 

 

 

49.           While retaining their right to deny that the claims asserted in
the Action were meritorious, Defendants and their counsel, in any statement made
to any media representative (whether or not for attribution) will not assert
that the Action was commenced or prosecuted in bad faith nor will they deny that
the Action was commenced and prosecuted in good faith and is being settled
voluntarily after consultation with competent legal counsel. In all events, Lead
Plaintiffs and their counsel and Defendants and their counsel shall not make any
accusations of wrongful or actionable conduct by either Party concerning the
prosecution, defense, and resolution of the Action, and shall not otherwise
suggest that the Settlement constitutes an admission of any claim or defense
alleged.

 

50.           The terms of the Settlement, as reflected in this Stipulation, may
not be modified or amended, nor may any of its provisions be waived except by a
writing signed on behalf of both Lead Plaintiffs and Defendants (or their
successors in interest).

 

51.           The headings herein are used for the purpose of convenience only
and are not meant to have legal effect.

 

52.           The administration and consummation of the Settlement as embodied
in this Stipulation shall be under the authority of the Court, and the Court
shall retain jurisdiction for the purpose of entering orders providing for
awards of attorneys’ fees and Litigation Expenses to Plaintiffs’ Counsel and
enforcing the terms of this Stipulation, including the Plan of Allocation (or
such other plan of allocation as may be approved by the Court) and the
distribution of the Net Settlement Fund to Settlement Class Members.

 



 39 

 

 

53.           The waiver by one Party of any breach of this Stipulation by any
other Party shall not be deemed a waiver of any other prior or subsequent breach
of this Stipulation.

 

54.           This Stipulation, its exhibits and the Supplemental Agreement
constitute the entire agreement among Lead Plaintiffs and Defendants concerning
the Settlement. All Parties acknowledge that no other representations,
warranties, or inducements have been made by any Party hereto concerning this
Stipulation, its exhibits or the Supplemental Agreement other than those
contained and memorialized in such documents.

 

55.           Nothing in this Stipulation, or the negotiations relating thereto,
is intended to or shall be deemed to constitute a waiver of any applicable
privilege or immunity, including, without limitation, attorney-client privilege,
joint defense privilege, or work product protection.

 

56.           Without further order of the Court, the Parties may agree to
reasonable extensions of time to carry out any of the provisions of this
Stipulation.

 

57.           This Stipulation may be executed in one or more counterparts,
including by signature transmitted via facsimile, or by a .pdf/.tif image of the
signature transmitted via email. All executed counterparts and each of them
shall be deemed to be one and the same instrument.

 

58.           This Stipulation shall be binding upon and inure to the benefit of
the successors and assigns of the Parties, including any and all Releasees and
any corporation, partnership, or other entity into or with which any Party
hereto may merge, consolidate or reorganize.

 

59.           The construction, interpretation, operation, effect and validity
of this Stipulation and all documents necessary to effectuate it shall be
governed by the internal laws of the State of Virginia without regard to
conflicts of laws, except to the extent that federal law requires that federal
law govern.

 



 40 

 

 

60.           Any action arising under or to enforce this Stipulation or any
portion thereof, shall be commenced and maintained only in the Court.

 

61.           This Stipulation shall not be construed more strictly against one
Party than another merely by virtue of the fact that it, or any part of it, may
have been prepared by counsel for one of the Parties, it being recognized that
it is the result of arm’s-length negotiations between the Parties and all
Parties have contributed substantially and materially to the preparation of this
Stipulation.

 

62.           All counsel and any other person executing this Stipulation and
any of the exhibits hereto, or any related Settlement documents, warrant and
represent that they have the full authority to do so and that they have the
authority to take appropriate action required or permitted to be taken pursuant
to the Stipulation to effectuate its terms.

 

63.           Lead Plaintiffs agree that they will not request to be excluded
from the Settlement Class.

 

64.           Lead Counsel and Defendants’ Counsel agree to cooperate fully with
one another in seeking Court approval of the Preliminary Approval Order and the
Settlement, as embodied in this Stipulation, and to use best efforts to promptly
agree upon and execute all such other documentation as may be reasonably
required to obtain final approval by the Court of the Settlement.

 

65.           If any disputes arise out of finalization of the Settlement
documentation or the Settlement itself prior to the submission of Lead
Plaintiffs’ motion for preliminary approval of the Settlement, those disputes
will be resolved by Hon. Daniel Weinstein (Ret.) or Jed Melnick, Esq. who have
full authority to make binding determinations. If for any reason neither Judge
Weinstein nor Mr. Melnick are available or both have a conflict, a substitute
neutral will be agreed upon by the Parties, or in the absence of an agreement,
appointed by Judge Weinstein or Mr. Melnick.

 



 41 

 

 

66.           If any Party is required to give notice to another Party under
this Stipulation, such notice shall be in writing and shall be deemed to have
been duly given upon receipt of hand delivery or facsimile or email
transmission, with confirmation of receipt. Notice shall be provided as follows:

 

If to Lead Plaintiffs or Lead Counsel: Pomerantz LLP   Attn: Jeremy A.
Lieberman, Esq.   600 Third Avenue, 20th Floor   New York, NY 10016   Telephone:
(212) 661-1100   Facsimile: (212) 661-8665   Email: jalieberman@pomlaw.com      
and       Bernstein Litowitz Berger &   Grossmann LLP   Attn: David Stickney,
Esq.   12481 High Bluff Drive, Suite 300   San Diego, CA 92130   Telephone:
(858) 793-0070   Facsimile: (858) 793-0323   Email: davids@blbglaw.com        
If to Defendants Lumber Liquidators Cooley LLP Holdings, Inc.: Attn: Lyle
Roberts   1299 Pennsylvania Avenue, N.W., Suite 700   Washington, DC  20004  
Telephone: (202) 842-7800   Facsimile: (202) 842-7899   lroberts@cooley.com    
    If to Defendant Thomas D. Sullivan: Baker & McKenzie LLP   Brian L. Whisler
  815 Connecticut Avenue, N.W.   Washington, DC  20006   Telephone: (202)
452-7019   Facsimile: (202) 416-6937   brian.whisler@bakermckenzie.com

 

 42 

 

 

If to Defendant Daniel E. Terrell: Debevoise & Plimpton LLP   Jonathan R. Tuttle
  800 Pennsylvania Ave., N.W., Suite 500   Washington, DC  20004   Telephone:
(202) 383-8124   Facsimile: (202) 383-8118   jrtuttle@debevoise.com         If
to Defendant William K. Schlegel: Hughes Hubbard & Reed LLP   Sean Reilly   1775
I Street, N.W., Suite 600   Washington, DC  20006-2401   Telephone: (202)
721-4600   Facsimile: (202) 721-4646   sean.reilly@hugheshubbard.com         If
to Defendant Robert M. Lynch: Proskauer Rose LLP   Ralph C. Ferrara   1001
Pennsylvania Avenue, N.W.   Suite 600 South   Washington, DC  20004   Telephone:
(202) 416-6810   Facsimile: (202) 416-6899   cbertram@proskauer.com

 

67.           Except as otherwise provided herein, each Party shall bear its own
costs.

 

68.           Whether or not the Stipulation is approved by the Court and
whether or not the Stipulation is consummated, or the Effective Date occurs, the
Parties and their counsel shall use their best efforts to keep all negotiations,
discussions, acts performed, agreements, drafts, documents signed and
proceedings in connection with the Stipulation confidential.

 

69.           All designations and agreements made and orders entered during the
course of this Action relating to the confidentiality of documents or
information shall survive this Settlement.

 



 43 

 

 

70.           No opinion or advice concerning the tax consequences of the
proposed Settlement to individual Settlement Class Members is being given or
will be given by the Parties or their counsel; nor is any representation or
warranty in this regard made by virtue of this Stipulation. Each Settlement
Class Member’s tax obligations, and the determination thereof, are the sole
responsibility of the Settlement Class Member, and it is understood that the tax
consequences may vary depending on the particular circumstances of each
individual Settlement Class Member.

 

71.           Lumber Liquidators shall cause to be issued notice contemplated by
the Class Action Fairness Act of 2005 within ten (10) calendar days of Lead
Plaintiffs’ filing of this Stipulation with the Court.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Stipulation to be
executed, by their duly authorized attorneys, as of June 15, 2016.

 

  POMERANTZ LLP       By: /s/ Jeremy A. Lieberman     Jeremy A. Lieberman    
Michael J. Wernke     Michele S. Carino   600 Third Avenue, 20th Floor   New
York, NY 10016   Telephone: (212) 661-1100   Facsimile: (212) 661-8665   -and-  
POMERANTZ LLP     Patrick V. Dahlstrom   10 South LaSalle Street, Suite 3505  
Chicago, IL 60603   Telephone: (312) 377-1181   Facsimile: (312) 377-1184      
Co-Lead Counsel for Lead Plaintiffs   and the Settlement Class

 

 44 

 

 

  BERNSTEIN LITOWITZ BERGER   & GROSSMANN LLP       By: /s/ David R. Stickney  
  David R. Stickney     Jonathan D. Uslaner     Brett M. Middleton   12481 High
Bluff Drive, Suite 300   San Diego, CA 92130   Telephone: (858) 793-0070  
Facsimile: (858) 793-0323   -and-   BERNSTEIN LITOWITZ BERGER   & GROSSMANN LLP
    Gerald H. Silk     Avi Josefson     Scott R. Foglietta   1251 Avenue of the
Americas, 44th Floor   New York, NY 10020   Telephone: (212) 554-1400  
Facsimile: (212) 554-1444       Co-Lead Counsel for Lead Plaintiffs   and the
Settlement Class       COOLEY LLP       By: /s/ Lyle Roberts     Lyle Roberts  
  George E. Anhang   1299 Pennsylvania Avenue, N.W.   Suite 700   Washington,
DC  20004   Telephone: (202) 842-7800   Facsimile: (202) 842-7899   -and-  
COOLEY LLP     Jonathan P. Bach   1114 Avenue of the Americas   New York,
NY  10036-7798   Telephone: (212) 479-6000   Facsimile: (212) 479-6275  
jbach@cooley.com

 

 45 

 

 

  Counsel for Defendant Lumber   Liquidators Holdings, Inc.       BAKER &
MCKENZIE LLP       By: /s/ Brian L. Whisler     Brian L. Whisler     Jennifer
Ancona Semko   815 Connecticut Avenue, N.W.   Washington, DC  20006   Telephone:
(202) 452-7019   Facsimile: (202) 416-6937       Counsel for Defendant Thomas D.
Sullivan       DEBEVOISE & PLIMPTON LLP       By: /s/ Jonathan R. Tuttle    
Jonathan R. Tuttle   800 Pennsylvania Ave., N.W., Suite 500   Washington,
DC  20004   Telephone: (202) 383-8124   Facsimile: (202) 383-8118       Counsel
for Defendant Daniel E. Terrell

 

 46 

 

 

  HUGHES HUBBARD & REED LLP       By: /s/ Elizabeth Solander     Sean Reilly    
Kevin T. Abikoff     John F. Wood   1775 I Street, N.W., Suite 600   Washington,
DC  20006-2401   Telephone: (202) 721-4600   Facsimile: (202) 721-4646      
Counsel for Defendant William K. Schlegel       PROSKAUER ROSE LLP       By: /s/
Ann M. Ashton     Connie N. Bertram     Ralph C. Ferrara     Ann M. Ashton  
1001 Pennsylvania Avenue, N.W.   Suite 600 South   Washington, DC  20004  
Telephone: (202) 416-6810   Facsimile: (202) 416-6899   -and-   PROSKAUER ROSE
LLP     Jonathan Richman   11 Times Square   New York, NY  10036   Telephone:
(212) 969-3000   Facsimile: (212) 969-2900       Counsel for Defendant Robert M.
Lynch

 

 47 

 

 

Exhibit A

 

 1 

 

  

IN THE UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF VIRGINIA

Newport News Division

 

        )     ) Master No. 4:13-cv-00157-AWA-DEM IN RE LUMBER LIQUIDATORS ) Hon.
Arenda L. Wright Allen HOLDINGS, INC. SECURITIES )   LITIGATION )     )     )  

 

[PROPOSED] ORDER PRELIMINARILY APPROVING

SETTLEMENT AND PROVIDING FOR NOTICE

 

WHEREAS, a securities class action is pending in this Court entitled In re
Lumber Liquidators Holdings, Inc. Securities Litigation, No.
4:13-cv-00157-AWA-DEM (the “Action”);

 

WHEREAS, (a) Lead Plaintiffs, Gregg Kiken, Keith Foster, David Lorenzo and
Charles Hickman, on behalf of themselves and the Settlement Class (defined
below), and (b) defendant Lumber Liquidators Holdings, Inc. (“Lumber
Liquidators”), and defendants Thomas D. Sullivan, Robert M. Lynch, Daniel
Terrell and William K. Schlegel (collectively, the “Individual Defendants,” and,
together with Lumber Liquidators, the “Defendants”) have determined to settle
all claims asserted against Defendants in this Action with prejudice on the
terms and conditions set forth in the Stipulation and Agreement of Settlement
(the “Stipulation”) subject to approval of this Court (the “Settlement”);

 

WHEREAS, Lead Plaintiffs have made an application, pursuant to Rule 23 of the
Federal Rules of Civil Procedure, for an order preliminarily approving the
Settlement in accordance with the Stipulation, certifying the Settlement Class
for purposes of the Settlement only, and allowing notice to Settlement Class
Members as more fully described herein;

 

 2 

 

 

WHEREAS, the Court has read and considered: (a) Lead Plaintiffs’ motion for
preliminary approval of the Settlement, and the papers filed and arguments made
in connection therewith; and (b) the Stipulation and the exhibits attached
thereto; and

 

WHEREAS, unless otherwise defined herein, all capitalized words contained herein
shall have the same meanings as they have in the Stipulation;

 

NOW THEREFORE, IT IS HEREBY ORDERED:

 

1.          Class Certification for Settlement Purposes – Pursuant to Rule 23(a)
and (b)(3) of the Federal Rules of Civil Procedure, the Court certifies, solely
for purposes of effectuating the proposed Settlement, a Settlement Class
consisting of all persons or entities who, during the Settlement Class Period of
February 22, 2012, through February 27, 2015, inclusive, purchased or otherwise
acquired Lumber Liquidators Common Stock or Lumber Liquidators Call Options, or
sold Lumber Liquidators Put Options, and were damaged thereby. Excluded from the
Settlement Class are Defendants, the directors and Officers of Lumber
Liquidators at all relevant times, members of their Immediate Families and their
heirs, successors or assigns, and any entity in which any Defendant or any
member of the Immediate Family of any Individual Defendant has or had a
controlling interest. Also excluded from the Settlement Class are any persons or
entities who or which exclude themselves by submitting a request for exclusion
that is accepted by the Court.

 

2.          Class Findings – Solely for purposes of the proposed Settlement of
this Action, the Court finds that each element required for certification of the
Settlement Class pursuant to Rule 23 of the Federal Rules of Civil Procedure has
been met: (a) the members of the Settlement Class are so numerous that their
joinder in the Action would be impracticable; (b) there are questions of law and
fact common to the Settlement Class which predominate over any individual
questions; (c) the claims of Lead Plaintiffs in the Action are typical of the
claims of the Settlement Class; (d) Lead Plaintiffs and Lead Counsel have and
will fairly and adequately represent and protect the interests of the Settlement
Class; and (e) a class action is superior to other available methods for the
fair and efficient adjudication of the Action.

 

 3 

 

 

3.          The Court hereby finds and concludes that pursuant to Rule 23 of the
Federal Rules of Civil Procedure, and for the purposes of the Settlement only,
Lead Plaintiffs Gregg Kiken, Keith Foster, David Lorenzo and Charles Hickman are
adequate class representatives and certifies them as the Class Representatives
for the Settlement Class. The Court also appoints Lead Counsel as Class Counsel
for the Settlement Class, pursuant to Rule 23(g) of the Federal Rules of Civil
Procedure.

 

4.          Preliminary Approval of the Settlement – The Court hereby
preliminarily approves the Settlement, as embodied in the Stipulation, as being
fair, reasonable and adequate to the Settlement Class, subject to further
consideration at the Settlement Hearing to be conducted as described below.

 

5.          Settlement Hearing – The Court will hold a settlement hearing (the
“Settlement Hearing”) on _____________, 2016 at __:__ _.m. in Courtroom 3 of the
Walter E. Hoffman United States Courthouse, 600 Granby Street, Norfolk, VA
23510, for the following purposes: (a) to determine whether the proposed
Settlement on the terms and conditions provided for in the Stipulation is fair,
reasonable and adequate to the Settlement Class, and should be approved by the
Court; (b) to determine whether a Judgment substantially in the form attached as
Exhibit B to the Stipulation should be entered dismissing the Action with
prejudice against Defendants; (c) to determine whether the proposed Plan of
Allocation for the proceeds of the Settlement is fair and reasonable and should
be approved; (d) to determine whether the motion by Lead Counsel for an award of
attorneys’ fees and reimbursement of Litigation Expenses should be approved; and
(e) to consider any other matters that may properly be brought before the Court
in connection with the Settlement. Notice of the Settlement and the Settlement
Hearing shall be given to Settlement Class Members as set forth in paragraph 7
of this Order.

 

 4 

 

 

6.           The Court may adjourn the Settlement Hearing without further notice
to the Settlement Class, and may approve the proposed Settlement with such
modifications as the Parties may agree to, if appropriate, without further
notice to the Settlement Class.

 

7.           Retention of Claims Administrator and Manner of Giving Notice –
Lead Counsel are hereby authorized to retain A.B. Data, Ltd. (the “Claims
Administrator”) to supervise and administer the notice procedure in connection
with the proposed Settlement as well as the processing of Claims as more fully
set forth below. Notice of the Settlement and the Settlement Hearing shall be
given by Lead Counsel as follows:

 

(a)          Lumber Liquidators will use its best efforts to provide, or cause
to be provided, to the Claims Administrator (at no cost to the Settlement Fund,
Lead Counsel or the Claims Administrator) within seven (7) calendar days of the
date of entry of this Order, Lumber Liquidators’ security holder lists
(consisting of names and addresses) of the holders of Lumber Liquidators
securities during the Settlement Class Period, in electronic form;

 

(b)          not later than ten (10) business days after the date of entry of
this Order (the “Notice Date”), the Claims Administrator shall cause a copy of
the Notice and the Claim Form, substantially in the forms attached hereto as
Exhibits A-1 and A-2, respectively (the “Notice Packet”), to be mailed by
first-class mail to potential Settlement Class Members at the addresses set
forth in the records provided by Lumber Liquidators or in the records which
Lumber Liquidators caused to be provided, or who otherwise may be identified
through further reasonable effort;

 

 5 

 

 

(c)          contemporaneously with the mailing of the Notice Packet, the Claims
Administrator shall cause copies of the Notice and the Claim Form to be posted
on a website to be developed for the Settlement, from which copies of the Notice
and Claim Form can be downloaded;

 

(d)          not later than five (5) business days after the Notice Date, the
Claims Administrator shall cause the Summary Notice, substantially in the form
attached hereto as Exhibit A-3, to be published once in the Investors’ Business
Daily and to be transmitted once over the PR Newswire; and

 

(e)          not later than seven (7) calendar days prior to the Settlement
Hearing, Lead Counsel shall serve on Defendants’ Counsel and file with the Court
proof, by affidavit or declaration, of such mailing and publication.

 

8.            Approval of Form and Content of Notice – The Court (a) approves,
as to form and content, the Notice, the Claim Form, and the Summary Notice
annexed hereto as Exhibits A-1, A-2 and A-3, respectively, and (b) finds that
the mailing and distribution of the Notice and Claim Form and publishing of the
Summary Notice substantially in the manner and form set forth in ¶ 7 of this
Order (i) is the best notice practicable under the circumstances; (ii)
constitutes notice that is reasonably calculated, under the circumstances, to
apprise Settlement Class Members of the pendency of the Action, the effect of
the proposed Settlement (including the Releases to be provided thereunder), of
Lead Counsel’s motion for an award of attorneys’ fees and reimbursement of
Litigation Expenses, of their right to object to the Settlement, the Plan of
Allocation and/or Lead Counsel’s motion for attorneys’ fees and reimbursement of
Litigation Expenses, of their right to exclude themselves from the Settlement
Class, and of their right to appear at the Settlement Hearing; (iii) constitutes
due, adequate and sufficient notice to all persons and entities entitled to
receive notice of the proposed Settlement; and (iv) satisfies the requirements
of Federal Rule of Civil Procedure 23, the Securities Exchange Act of 1934, 15
U.S.C. § 78u-4(a)(7), as amended, including the Private Securities Litigation
Reform Act of 1995, due process, and all other applicable law and rules. The
date and time of the Settlement Hearing shall be included in the Notice and
Summary Notice before they are mailed and published, respectively.

 

 6 

 

 

9.          Nominee Procedures – Brokers and other nominees who purchased (or,
as applicable, sold) Lumber Liquidators Securities during the Settlement Class
Period for the benefit of another person or entity shall: (a) within seven (7)
calendar days of receipt of the Notice, request from the Claims Administrator
sufficient copies of the Notice Packet to forward to all such beneficial owners
and within seven (7) calendar days of receipt of those Notice Packets forward
them to all such beneficial owners; or (b) within seven (7) calendar days of
receipt of the Notice, send a list of the names and addresses of all such
beneficial owners to the Claims Administrator in which event the Claims
Administrator shall promptly mail the Notice Packet to such beneficial owners.
Upon full compliance with this Order, such nominees may seek reimbursement of
their reasonable expenses actually incurred in complying with this Order by
providing the Claims Administrator with proper documentation supporting the
expenses for which reimbursement is sought. Such properly documented expenses
incurred by nominees in compliance with the terms of this Order shall be paid
from the Settlement Fund, with any disputes as to the reasonableness or
documentation of expenses incurred subject to review by the Court.

 

 7 

 

 

10.         Participation in the Settlement – Settlement Class Members who wish
to participate in the Settlement and to be potentially eligible to receive a
distribution from the Net Settlement Fund must complete and submit a Claim Form
in accordance with the instructions contained therein. Unless the Court orders
otherwise, all Claim Forms must be postmarked no later than one hundred twenty
(120) calendar days after the Notice Date. Notwithstanding the foregoing, Lead
Counsel may, at their discretion, accept for processing late Claims provided
such acceptance does not delay the distribution of the Net Settlement Fund to
the Settlement Class. By submitting a Claim, a person or entity shall be deemed
to have submitted to the jurisdiction of the Court with respect to his, her or
its Claim and the subject matter of the Settlement.

 

11.         Each Claim Form submitted must satisfy the following conditions: (a)
it must be properly completed, signed and submitted in a timely manner in
accordance with the provisions of the preceding paragraph; (b) it must be
accompanied by adequate supporting documentation for the transactions and
holdings reported therein, in the form of broker confirmation slips, broker
account statements, an authorized statement from the broker containing the
transactional and holding information found in a broker confirmation slip or
account statement, or such other documentation as is deemed adequate by Lead
Counsel or the Claims Administrator; (c) if the person executing the Claim Form
is acting in a representative capacity, a certification of his, her or its
current authority to act on behalf of the Settlement Class Member must be
included in the Claim Form to the satisfaction of Lead Counsel or the Claims
Administrator; and (d) the Claim Form must be complete and contain no material
deletions or modifications of any of the printed matter contained therein and
must be signed under penalty of perjury.

 

12.         Any Settlement Class Member who or which does not timely and validly
submit a Claim Form or whose Claim is not otherwise approved by the Court: (a)
shall be deemed to have waived his, her or its right to share in the Net
Settlement Fund; (b) shall be forever barred from participating in any
distributions therefrom; (c) shall be bound by the provisions of the Stipulation
and the Settlement and all proceedings, determinations, orders and judgments in
the Action relating thereto, including, without limitation, the Judgment or
Alternate Judgment, if applicable, and the Releases provided for therein,
whether favorable or unfavorable to the Settlement Class; and (d) will be barred
from commencing, maintaining or prosecuting any of the Released Plaintiffs’
Claims against each and all of the Defendants’ Releasees, as more fully
described in the Stipulation and Notice. Notwithstanding the foregoing, late
Claim Forms may be accepted for processing as set forth in paragraph 10 above.

 



 8 

 

 

13.         Exclusion From the Settlement Class – Any member of the Settlement
Class who wishes to exclude himself, herself or itself from the Settlement Class
must request exclusion in writing within the time and in the manner set forth in
the Notice, which shall provide that: (a) any such request for exclusion from
the Settlement Class must be mailed or delivered such that it is received no
later than twenty-one (21) calendar days prior to the Settlement Hearing, to: In
re Lumber Liquidators Holdings, Inc. Securities Litigation, EXCLUSIONS, c/o A.B.
Data, Ltd., P.O. Box 173013, Milwaukee, WI 53217, and (b) each request for
exclusion must (i) state the name, address and telephone number of the person or
entity requesting exclusion, and in the case of entities the name and telephone
number of the appropriate contact person; (ii) state that such person or entity
“requests exclusion from the Settlement Class in In re Lumber Liquidators
Holdings, Inc. Securities Litigation, No. 4:13-cv-00157-AWA-DEM”; (iii) state
the number of shares of Lumber Liquidators Securities that the person or entity
requesting exclusion purchased and/or sold during the Settlement Class Period,
as well as the dates and prices of each such purchase and sale; and (iv) be
signed by the person or entity requesting exclusion or an authorized
representative. A request for exclusion shall not be effective unless it
provides all the required information and is received within the time stated
above, or is otherwise accepted by the Court.

 

14.         Any person or entity who or which timely and validly requests
exclusion in compliance with the terms stated in this Order and is excluded from
the Settlement Class shall not be a Settlement Class Member, shall not be bound
by the terms of the Settlement or any orders or judgments in the Action and
shall not receive any payment out of the Net Settlement Fund.

 

 9 

 

 

15.         Any Settlement Class Member who or which does not timely and validly
request exclusion from the Settlement Class in the manner stated in this Order:
(a) shall be deemed to have waived his, her or its right to be excluded from the
Settlement Class; (b) shall be forever barred from requesting exclusion from the
Settlement Class in this or any other proceeding; (c) shall be bound by the
provisions of the Stipulation and Settlement and all proceedings,
determinations, orders and judgments in the Action, including, but not limited
to, the Judgment or Alternate Judgment, if applicable, and the releases provided
for therein, whether favorable or unfavorable to the Settlement Class; and (d)
will be barred from commencing, maintaining or prosecuting any of the Released
Plaintiffs’ Claims against any of the Defendants’ Releasees, as more fully
described in the Stipulation and Notice.

 

16.         Appearance and Objections at Settlement Hearing – Any Settlement
Class Member who does not request exclusion from the Settlement Class may enter
an appearance in the Action, at his, her or its own expense, individually or
through counsel of his, her or its own choice, by filing with the Clerk of Court
and delivering a notice of appearance to both Lead Counsel and representative
Defendants’ Counsel, at the addresses set forth in paragraph 17 below, such that
it is received no later than twenty-one (21) calendar days prior to the
Settlement Hearing, or as the Court may otherwise direct. Any Settlement Class
Member who does not enter an appearance or file an objection will be represented
by Lead Counsel.

 

 10 

 

 

17.         Any Settlement Class Member who does not request exclusion from the
Settlement Class may file a written objection to the proposed Settlement, the
proposed Plan of Allocation, and/or Lead Counsel’s motion for an award of
attorneys’ fees and reimbursement of Litigation Expenses and appear and show
cause, if he, she or it has any cause, why the proposed Settlement, the proposed
Plan of Allocation and/or Lead Counsel’s motion for attorneys’ fees and
reimbursement of Litigation Expenses should not be approved; provided, however,
that no Settlement Class Member shall be heard or entitled to contest the
approval of the terms and conditions of the proposed Settlement, the proposed
Plan of Allocation and/or the motion for attorneys’ fees and reimbursement of
Litigation Expenses unless that person or entity has filed a written objection
with the Court and served copies of such objection on Lead Counsel and
representative Defendants’ Counsel at the addresses set forth below such that
they are received no later than twenty-one (21) calendar days prior to the
Settlement Hearing.

 

Lead Counsel Representative Defendants’ Counsel     Pomerantz LLP Cooley LLP
Jeremy A. Lieberman, Esq. Lyle Roberts, Esq. 600 Third Avenue, 20th Floor 1299
Pennsylvania Avenue, N.W. New York, NY 10016 Suite 700   Washington, DC 20004
-or-       Bernstein Litowitz Berger &   Grossmann LLP   David R. Stickney, Esq.
  12481 High Bluff Drive, Suite 300   San Diego, CA 92130  

 

18.          Any objections, filings and other submissions by the objecting
Settlement Class Member: (a) must state the name, address and telephone number
of the person or entity objecting and must be signed by the objector; (b) must
contain a statement of the Settlement Class Member’s objection or objections,
and the specific reasons for each objection, including any legal and evidentiary
support the Settlement Class Member wishes to bring to the Court’s attention;
and (c) must include documents sufficient to prove membership in the Settlement
Class, including the number of Lumber Liquidators Securities that the objecting
Settlement Class Member purchased and/or sold during the Settlement Class
Period, as well as the dates and prices of each such purchase and sale.
Objectors who enter an appearance and desire to present evidence at the
Settlement Hearing in support of their objection must include in their written
objection or notice of appearance the identity of any witnesses they may call to
testify and any exhibits they intend to introduce into evidence at the hearing.

 

 11 

 

 

19.         Any Settlement Class Member who or which does not make his, her or
its objection in the manner provided herein shall be deemed to have waived his,
her or its right to object to any aspect of the proposed Settlement, the
proposed Plan of Allocation, and Lead Counsel’s motion for an award of
attorneys’ fees and reimbursement of Litigation Expenses and shall be forever
barred and foreclosed from objecting to the fairness, reasonableness or adequacy
of the Settlement, the Plan of Allocation or the requested attorneys’ fees and
Litigation Expenses, or from otherwise being heard concerning the Settlement,
the Plan of Allocation or the requested attorneys’ fees and Litigation Expenses
in this or any other proceeding.

 

20.         Settlement Administration Fees and Expenses – All reasonable costs
incurred in identifying Settlement Class Members and notifying them of the
Settlement as well as in administering the Settlement shall be paid as set forth
in the Stipulation without further order of the Court.

 

21.         Settlement Fund – The contents of the Settlement Fund to be held by
The Huntington National Bank (which the Court approves as the Escrow Agent), as
to cash portions of the Settlement Fund, and held by Lead Plaintiffs’ designee
as to the Settlement Stock, shall be deemed and considered to be in custodia
legis of the Court, and shall remain subject to the jurisdiction of the Court,
until such time as they shall be distributed or returned (or sold as to
Settlement Stock) pursuant to the Stipulation and/or further order(s) of the
Court.

 

 12 

 

 

22.         Taxes – Lead Counsel are authorized and directed to prepare any tax
returns and any other tax reporting form for or in respect to the Settlement
Fund, to pay from the Settlement Fund any Taxes owed with respect to the
Settlement Fund, and to otherwise perform all obligations with respect to Taxes
and any reporting or filings in respect thereof without further order of the
Court in a manner consistent with the provisions of the Stipulation.

 

23.         Lumber Liquidators’ Indemnification/Advancement Obligations —
Following payment of the Settlement Cash into the Escrow Account, Lumber
Liquidators will continue to honor its pre-existing indemnification/advancement
obligations for its directors, officers and employees in all pending securities
and derivative litigation, as well as all pending regulatory and government
investigations; and will pay costs incurred by its directors, officers and
employees in all pending securities and derivative litigation, as well as all
pending regulatory and government investigations, consistent with its
indemnification/advancement obligations and/or authority under Lumber
Liquidators’ by-laws and the Delaware General Corporation Law. Nothing in the
Stipulation should be construed to limit the pre-existing indemnification and
advancement obligations that Lumber Liquidators has to its current and former
officers, directors, and employees. The Stipulation provides that the
indemnification/advancement obligations set forth in the Stipulation (and stated
above), as well as the existence of Side A-only insurance for non-indemnifiable
loss, shall be included in the proposed Preliminary Approval Order and the
proposed Judgment.

 

 13 

 

 

24.         Termination of Settlement – If the Settlement is terminated as
provided in the Stipulation, the Settlement is not approved, or the Effective
Date of the Settlement otherwise fails to occur, this Order shall be vacated,
rendered null and void and be of no further force and effect, except as
otherwise provided by the Stipulation, and this Order shall be without prejudice
to the rights of Lead Plaintiffs, the other Settlement Class Members and
Defendants, and the Parties shall revert to their respective positions in the
Action as of April 26, 2016, as provided in the Stipulation.

 

25.         Use of this Order – Neither this Order, the MOU, the Stipulation
(whether or not consummated), including the exhibits thereto and the Plan of
Allocation contained therein (or any other plan of allocation that may be
approved by the Court), the negotiations leading to the execution of the MOU and
the Stipulation, nor any proceedings taken pursuant to or in connection with the
MOU, the Stipulation and/or approval of the Settlement (including any arguments
proffered in connection therewith): (a) shall be offered against any of the
Defendants’ Releasees as evidence of, or construed as, or deemed to be evidence
of any presumption, concession, or admission by any of the Defendants’ Releasees
with respect to the truth of any fact alleged by Lead Plaintiffs or the validity
of any claim that was or could have been asserted or the deficiency of any
defense that has been or could have been asserted in this Action or in any other
litigation, or of any liability, negligence, fault, or other wrongdoing of any
kind of any of the Defendants’ Releasees or in any way referred to for any other
reason as against any of the Defendants’ Releasees, in any civil, criminal or
administrative action or proceeding, other than such proceedings as may be
necessary to effectuate the provisions of the Stipulation; (b) shall be offered
against any of the Plaintiffs’ Releasees, as evidence of, or construed as, or
deemed to be evidence of any presumption, concession or admission by any of the
Plaintiffs’ Releasees that any of their claims are without merit, that any of
the Defendants’ Releasees had meritorious defenses, or that damages recoverable
under the Complaint would not have exceeded the Settlement Amount or with
respect to any liability, negligence, fault or wrongdoing of any kind, or in any
way referred to for any other reason as against any of the Plaintiffs’
Releasees, in any civil, criminal or administrative action or proceeding, other
than such proceedings as may be necessary to effectuate the provisions of the
Stipulation; or (c) shall be construed against any of Releasees as an admission,
concession, or presumption that the consideration to be given under the
Settlement represents the amount which could be or would have been recovered
after trial; provided, however, that if the Stipulation is approved by the
Court, the Parties and the Releasees and their respective counsel may refer to
it to effectuate the protections from liability granted thereunder or otherwise
to enforce the terms of the Settlement.

 

 14 

 

 

26.         Supporting Papers – Lead Counsel shall file and serve the opening
papers in support of the proposed Settlement, the Plan of Allocation, and Lead
Counsel’s motion for an award of attorneys’ fees and reimbursement of Litigation
Expenses no later than thirty-five (35) calendar days prior to the Settlement
Hearing; and reply papers, if any, shall be filed and served no later than seven
(7) calendar days prior to the Settlement Hearing.

 

27.         Defendants shall cause to be issued notice contemplated by the Class
Action Fairness Act of 2005 within ten (10) calendar days of Lead Plaintiffs’
filing of the Stipulation with the Court.

 

28.         The Court retains jurisdiction to consider all further applications
arising out of or connected with the proposed Settlement.

 

SO ORDERED this _________ day of __________________, 2016.

 

      The Honorable Arenda L. Wright Allen   United States District Judge

 

 15 

 

   

Exhibit A-1

 

  1

 

 

IN THE UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF VIRGINIA

Newport News Division

 

        )     ) Master No. 4:13-cv-00157-AWA-DEM IN RE LUMBER LIQUIDATORS ) Hon.
Arenda L. Wright Allen HOLDINGS, INC. SECURITIES )   LITIGATION )     )     )  

 

NOTICE OF (I) PENDENCY OF CLASS ACTION,

CERTIFICATION OF SETTLEMENT CLASS, AND PROPOSED

SETTLEMENT; (II) SETTLEMENT FAIRNESS HEARING;

AND (III) MOTION FOR AN AWARD OF ATTORNEYS’ FEES

AND REIMBURSEMENT OF LITIGATION EXPENSES

 

TO: All persons who, from February 22, 2012, through February 27, 2015,
inclusive (the “Settlement Class Period”) purchased or otherwise acquired the
common stock of Lumber Liquidators Holdings, Inc. (“Lumber Liquidators”)
(“Lumber Liquidators Common Stock”) or exchange traded call options on Lumber
Liquidators Common Stock (“Lumber Liquidators Call Options”), or sold exchange
traded put options on Lumber Liquidators Common Stock (“Lumber Liquidators Put
Options”), and were damaged thereby.1

 

A Federal Court authorized this Notice. This is not a solicitation from a
lawyer.

 

NOTICE OF PENDENCY OF CLASS ACTION: Please be advised that your rights may be
affected by the above-captioned securities class action (the “Action”) pending
in the United States District Court for the Eastern District of Virginia,
Newport News Division (the “Court”).

 

NOTICE OF SETTLEMENT: Please also be advised that the Court-appointed Lead
Plaintiffs, Gregg Kiken, Keith Foster, David Lorenzo and Charles Hickman (“Lead
Plaintiffs”), on behalf of themselves and the Settlement Class (as defined in ¶
18 below), have reached a proposed settlement of the Action for $26,000,000 in
cash and 1,000,000 shares of Lumber Liquidators common stock that, if approved,
will resolve all claims in the Action (the “Settlement”).

 



 

1 Lumber Liquidators Common Stock, Lumber Liquidators Call Options, and Lumber
Liquidators Put Options are referred to collectively as “Lumber Liquidators
Securities.” Any capitalized terms used in this Notice that are not otherwise
defined herein shall have the meanings ascribed to them in the Stipulation and
Agreement of Settlement dated June __, 2016 (the “Stipulation”), which is
available at www.LumberLiquidatorsSecuritiesLitigation.com.

 

  2

 

 

PLEASE READ THIS NOTICE CAREFULLY. This Notice explains important rights you may
have, including the possible receipt of cash from the Settlement. If you are a
member of the Settlement Class, your legal rights will be affected whether or
not you act.

 

If you have any questions about this Notice, the proposed Settlement, or your
eligibility to participate in the Settlement, please DO NOT contact Lumber
Liquidators, any other Defendants in the Action, or their counsel. All questions
should be directed to Lead Counsel or the Claims Administrator (see ¶ 85 below).

 

1.          Description of the Action and the Settlement Class: This Notice
relates to a proposed Settlement of claims in a pending securities class action
brought by investors alleging, among other things, that defendant Lumber
Liquidators and defendants Thomas D. Sullivan, Robert M. Lynch, Daniel E.
Terrell and William K. Schlegel (collectively, the “Individual Defendants,” and,
together with Lumber Liquidators, the “Defendants”) violated the federal
securities laws by making false and misleading statements and omitting material
information about Lumber Liquidators’ (1) “sourcing initiatives” in China and
basis for margin growth; (2) the existence of illegally high levels of
formaldehyde in the Company’s flooring products; (3) the importation of flooring
products made from illegally harvested wood in violation of the Lacey Act; (4)
inadequate internal controls for ensuring compliance with regulations; and (5)
the adequacy of the Company’s inventory and supply capabilities. A more detailed
description of the Action is set forth in ¶¶ 12-17 below. The proposed
Settlement, if approved by the Court, will resolve claims of the Settlement
Class, as defined in ¶ 18 below.

 

2.          Statement of the Settlement Class’s Recovery: Subject to Court
approval and satisfaction of other conditions, Lead Plaintiffs, on behalf of
themselves and the Settlement Class, have agreed to settle the Action in
exchange for $26,000,000 in cash (the “Settlement Cash”) and 1,000,000 shares of
Lumber Liquidators common stock (the “Settlement Stock,” and, together with the
Settlement Cash, the “Settlement Amount”). The Net Settlement Fund (i.e., the
Settlement Amount plus any and all interest earned thereon (the “Settlement
Fund”) less (a) any Taxes, (b) any Notice and Administration Costs, (c) any
Litigation Expenses awarded by the Court, and (d) any attorneys’ fees awarded by
the Court) will be distributed to Settlement Class Members according to a
Court-approved plan of allocation. The proposed plan of allocation (the “Plan of
Allocation”) is set forth on pages __-__ below.

 

3.          Estimate of Average Amount of Recovery Per Share: Based on Lead
Plaintiffs’ damages expert’s estimate of the number of shares of Lumber
Liquidators Common Stock purchased during the Settlement Class Period that may
have been affected by the conduct at issue in the Action, and assuming that all
Settlement Class Members elect to participate in the Settlement, the estimated
average recovery (before the deduction of any Court-approved fees, expenses and
costs as described herein) is $1.00 of Settlement Cash and 0.04 shares of
Settlement Stock per affected share of Lumber Liquidators Common Stock.
Settlement Class Members should note, however, that the foregoing average
recovery per share is only an estimate. Some Settlement Class Members may
recover more or less than this estimated amount depending on, among other
factors, when and at what prices they purchased or sold their shares, and the
total number of valid Claim Forms submitted. Distributions to Settlement Class
Members will be made based on the Plan of Allocation set forth herein (see ¶¶
42-69 below) or such other plan of allocation as may be ordered by the Court.

 

  3

 

 

4.          Average Amount of Damages Per Share: The Parties do not agree on the
average amount of damages per share that would be recoverable if Lead Plaintiffs
were to prevail in the Action. Among other things, Defendants do not agree with
the assertion that they violated the federal securities laws or that damages
were suffered by any members of the Settlement Class as a result of their
conduct.

 

5.          Attorneys’ Fees and Expenses Sought: Lead Counsel, which have been
prosecuting the Action on a wholly contingent basis since its inception, have
not received any payment of attorneys’ fees for their representation of the
Settlement Class and have advanced the funds to pay expenses necessarily
incurred to prosecute the Action. Court-appointed Lead Counsel, Pomerantz LLP
and Bernstein Litowitz Berger & Grossmann LLP, will apply to the Court for an
award of attorneys’ fees for all Plaintiffs’ Counsel in an amount not to exceed
30% of the Settlement Fund (in combination of cash and stock similar to their
proportions of the Settlement Fund). In addition, Lead Counsel will apply for
reimbursement of Litigation Expenses paid or incurred by Plaintiffs’ Counsel in
connection with the institution, prosecution and resolution of the claims
against the Defendants, in an amount not to exceed $800,000, which may include
an application for reimbursement of the reasonable costs and expenses incurred
by Lead Plaintiffs directly related to their representation of the Settlement
Class. Any fees and expenses awarded by the Court will be paid from the
Settlement Fund. Settlement Class Members are not personally liable for any such
fees or expenses. If the Court approves Lead Counsel’s fee and expense
application, the estimated average cost per affected share of Lumber Liquidators
Common Stock will be approximately $0.33 of Settlement Cash and 0.01 shares of
Settlement Stock.

 

6.          Identification of Attorneys’ Representatives: Lead Plaintiffs and
the Settlement Class are represented by Jeremy A. Lieberman, Esq. of Pomerantz
LLP, 600 Third Avenue, 20th Floor, New York, NY 10016, (212) 661-1100,
jalieberman@pomlaw.com and David R. Stickney, Esq. of Bernstein Litowitz Berger
& Grossmann LLP, 12481 High Bluff Drive, Suite 300, San Diego, CA 92130, (866)
648-2524, blbg@blbglaw.com.

 

7.          Reasons for the Settlement: Lead Plaintiffs’ principal reason for
entering into the Settlement is the substantial and immediate cash benefit for
the Settlement Class without the risks or the delays inherent in further
litigation. Moreover, the substantial cash benefit provided under the Settlement
must be considered against the significant risk that a smaller recovery – or
indeed no recovery at all – might be achieved after contested motions, a trial
of the Action and likely appeals that would follow a trial, a process that could
be expected to last several years. Defendants, who deny all allegations of
wrongdoing or liability whatsoever, are entering into the Settlement solely to
eliminate the uncertainty, burden and expense of further protracted litigation.

 

SUMMARY OF YOUR LEGAL RIGHTS

AND OPTIONS IN THE SETTLEMENT:

SUBMIT A CLAIM FORM POSTMARKED NO LATER THAN _____________, 2016. This is the
only way to be potentially eligible to receive a payment from the Settlement
Fund. If you are a Settlement Class Member and you remain in the Settlement
Class, you will be bound by the Settlement as approved by the Court and you will
give up any Released Plaintiffs’ Claims (defined in ¶ 26 below) that you have
against Defendants and the other Defendants’ Releasees (defined in ¶ 27 below),
so it is in your interest to submit a Claim Form.

 



  4

 

 

EXCLUDE YOURSELF FROM THE SETTLEMENT CLASS BY SUBMITTING A WRITTEN REQUEST FOR
EXCLUSION SO THAT IT IS RECEIVED NO LATER THAN _____________, 2016. If you
exclude yourself from the Settlement Class, you will not be eligible to receive
any payment from the Settlement Fund. This is the only option that allows you
ever to be part of any other lawsuit against any of the Defendants or the other
Defendants’ Releasees concerning the Released Plaintiffs’ Claims. OBJECT TO THE
SETTLEMENT BY SUBMITTING A WRITTEN OBJECTION SO THAT IT IS RECEIVED NO LATER
THAN _____________, 2016. If you do not like the proposed Settlement, the
proposed Plan of Allocation, or the request for attorneys’ fees and
reimbursement of Litigation Expenses, you may write to the Court and explain why
you do not like them. You cannot object to the Settlement, the Plan of
Allocation or the fee and expense request unless you are a Settlement Class
Member and do not exclude yourself from the Settlement Class. FILE A NOTICE OF
INTENTION TO APPEAR SO THAT IT IS RECEIVED NO LATER THAN _____________, 2016,
AND GO TO THE SETTLEMENT HEARING ON _____________, 2016, AT __:__ __.M. Filing a
written objection and notice of intention to appear by _____________, 2016,
allows you to speak in Court, at the discretion of the Court, about the fairness
of the proposed Settlement, the Plan of Allocation, and/or the request for
attorneys’ fees and reimbursement of Litigation Expenses. If you submit a
written objection, you may (but you do not have to) attend the hearing and, at
the discretion of the Court, speak to the Court about your objection. DO
NOTHING. If you are a member of the Settlement Class and you do not submit a
valid Claim Form, you will not be eligible to receive any payment from the
Settlement Fund. You will, however, remain a member of the Settlement Class,
which means that you give up your right to sue about the claims that are
resolved by the Settlement and you will be bound by any judgments or orders
entered by the Court in the Action.

 



  5

 



 

WHAT THIS NOTICE CONTAINS

 

Why Did I Get This Notice?   Page __ What Is This Case About?   Page __ How Do I
Know If I Am Affected By The Settlement?     Who Is Included In The Settlement
Class?   Page __ What Are Lead Plaintiffs’ Reasons For The Settlement?   Page __
What Might Happen If There Were No Settlement?   Page __ How Are Settlement
Class Members Affected By The Action And     The Settlement? What Claims Will Be
Released By The Settlement?   Page __ How Do I Participate In The Settlement?  
  What Do I Need To Do?   Page __ How Much Will My Payment Be?     What Is The
Proposed Plan Of Allocation?   Page __ What Payment Are The Attorneys For The
Settlement     Class Seeking? How Will The Lawyers Be Paid?   Page __ What If I
Do Not Want To Be A Member Of The Settlement Class?     How Do I Exclude Myself?
  Page __ When And Where Will The Court Decide Whether To Approve     The
Settlement? Do I Have To Come To The Hearing?     May I Speak At the Hearing If
I Don’t Like The Settlement?   Page __ What If I Bought Securities On Behalf of
Someone Else?   Page __ Can I See The Court File? Whom Should I Contact If I    
Have Questions Or Would Like Additional Information?   Page __

 

WHY DID I GET THIS NOTICE?

 

8.          The purpose of this Notice is to inform you of the existence of this
case, that it is a class action, how you might be affected, and how to exclude
yourself from the Settlement Class if you so wish to do. It is also being sent
to inform you of the terms of the proposed Settlement, and of a hearing to be
held by the Court to consider the fairness, reasonableness, and adequacy of the
Settlement, the proposed Plan of Allocation and the motion by Lead Counsel for
an award of attorneys’ fees and reimbursement of Litigation Expenses (the
“Settlement Hearing”). See ¶ 75 below for details about the Settlement Hearing,
including the date and location of the hearing.

 

9.          The Court directed that this Notice be mailed to you because you or
someone in your family or an investment account for which you serve as a
custodian may have purchased or otherwise acquired Lumber Liquidators Common
Stock or Lumber Liquidators Call Options or sold Lumber Liquidators Put Options
during the Settlement Class Period. The Court has directed us to send you this
Notice because, as a potential Settlement Class Member, you have a right to know
about your options before the Court rules on the proposed Settlement.
Additionally, you have the right to understand how this class action lawsuit may
generally affect your legal rights.

 

  6

 

 

10.         The issuance of this Notice is not an expression of any opinion by
the Court concerning the merits of any claim in the Action, and the Court still
has to decide whether to approve the Settlement.

 

11.         If the Court approves the Settlement and a plan of allocation, then
payments to Authorized Claimants will be made after any appeals are resolved and
after the completion of all claims processing. Please be patient, as this
process can take some time to complete.

 

WHAT IS THIS CASE ABOUT?

 

12.         On November 26, 2013, the Action was commenced with the filing of a
securities class action complaint in the United States District Court for the
Eastern District of Virginia, Newport News Division, styled Kiken v. Lumber
Liquidators Holdings, Inc., et al., No. 4:13-cv-00157-AWA-DEM. On September 17,
2014, City of Hallandale Beach Police Officers’ and Firefighters’ Personnel
Retirement Trust v. Lumber Liquidators Holdings, Inc., No.
4:14-cv-00154-AWA-DEM, was filed in the Alexandria Division, and was
subsequently transferred to the Newport News Division. By Order dated March 23,
2015, the Court granted the joint motion of Kiken, Foster, Lorenzo and Hickman
to consolidate the two actions, appointed Kiken, Foster, Lorenzo and Hickman as
Lead Plaintiffs and approved Lead Plaintiffs’ selection of Pomerantz LLP and
Bernstein Litowitz Berger & Grossmann LLP as Lead Counsel and Cohen Milstein,
Sellers, & Toll, PLLC as Liaison Counsel. By the same Order, the Court amended
the caption of the Action to be: In re Lumber Liquidators Holdings, Inc.
Securities Litigation, No. 4:13-cv-00157-AWA-DEM.

 

13.         On April 22, 2015, Lead Plaintiffs filed and served their
Consolidated Amended Complaint for Violations of the Federal Securities Laws
(the operative complaint, or “Complaint”) asserting claims against Defendants
Lumber Liquidators, Lynch, Terrell, Sullivan and Schlegel under Section 10(b) of
the Securities Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5
promulgated thereunder, and against the Individual Defendants under Section
20(a) of the Exchange Act. The Complaint alleges, among other things, that
Defendants made materially false and misleading statements and omitted material
information about Lumber Liquidators’ (1) “sourcing initiatives” in China and
basis for margin growth; (2) the existence of illegally high levels of
formaldehyde in its flooring products; (3) the importation of flooring products
made from illegally harvested wood in violation of the Lacey Act; (4) inadequate
internal controls for ensuring compliance with regulations; and (5) the adequacy
of the Company’s inventory and supply capabilities. The Complaint further
alleges that the prices of Lumber Liquidators Securities were artificially
inflated as a result of Defendants’ false and misleading statements and
omissions, and declined when the truth was revealed through a series of
corrective disclosures in 2013, 2014 and 2015.

 

14.         On June 2, 2015, Defendants filed their motion to dismiss the
Complaint, which Lead Plaintiffs opposed.

 

15.         On December 21, 2015, the Court denied Defendants’ motion to dismiss
in its entirety.

 

  7

 

 

16.         Following lengthy, arm’s length, and mediated negotiations, on April
26, 2016, the Parties reached an agreement in principle to settle the Action in
return for (1) a cash payment of twenty-six million dollars ($26,000,000.00);
and (2) one million (1,000,000) shares of Lumber Liquidators common stock. On
June __, 2016, the Parties entered into the Stipulation and Agreement of
Settlement (the “Stipulation”) setting forth the terms and conditions of the
Settlement. The Stipulation can be viewed at
www.LumberLiquidatorsSecuritiesLitigation.com. The Stipulation provides that,
among other things, certain of Lumber Liquidators insurance carriers will file
an Interpleader Action with the Court, pursuant to which the carriers will
submit to the registry of the Court twenty-six million dollars ($26,000,000),
which constitutes the remaining limits of liability under the Insurance Policies
(the “Insurance Proceeds”). Defendants will request and advocate to the Court
for payment of all Insurance Proceeds towards the Settlement Fund in this
Action, subject to a pass through structure related to the Federal Derivative
Actions. In the event that the money to fund the Settlement Cash does not become
available through the Interpleader Action described herein and further described
in the Stipulation, Defendants have the option, but not the obligation, to fund
the Settlement Cash. The Settlement is conditioned on receipt of both the
Settlement Cash and the Settlement Stock.

 

17.         On _____________, 2016, the Court preliminarily approved the
Settlement, authorized this Notice to be disseminated to potential Settlement
Class Members, and scheduled the Settlement Hearing to consider whether to grant
final approval to the Settlement.

 

HOW DO I KNOW IF I AM AFFECTED BY THE SETTLEMENT?

WHO IS INCLUDED IN THE SETTLEMENT CLASS?

 

18.         If you are a member of the Settlement Class, you are subject to the
Settlement, unless you timely request to be excluded. The Settlement Class
consists of:

 

All persons or entities who, during the Settlement Class Period (February 22,
2012, through February 27, 2015, inclusive), purchased or otherwise acquired
Lumber Liquidators Common Stock or Lumber Liquidators Call Options, or sold
Lumber Liquidators Put Options, and who were damaged thereby.


Excluded from the Settlement Class are Defendants, the directors and Officers of
Lumber Liquidators at all relevant times, members of their Immediate Families
and their heirs, successors or assigns, and any entity in which any Defendant or
any member of the Immediate Family of any Individual Defendant has or had a
controlling interest.

 

Also excluded from the Settlement Class are any persons or entities who or which
exclude themselves by submitting a request for exclusion in accordance with the
requirements set forth in this Notice. See “What if I Do Not Want To Be A Member
Of The Settlement Class? How Do I Exclude Myself,” at ¶¶ 71-73 below.

 

PLEASE NOTE: RECEIPT OF THIS NOTICE DOES NOT MEAN THAT YOU ARE A SETTLEMENT
CLASS MEMBER OR THAT YOU WILL BE ENTITLED TO RECEIVE PROCEEDS FROM THE
SETTLEMENT. IF YOU ARE A SETTLEMENT CLASS MEMBER AND YOU WISH TO BE POTENTIALLY
ELIGIBLE TO PARTICIPATE IN THE DISTRIBUTION OF PROCEEDS FROM THE SETTLEMENT, YOU
ARE REQUIRED TO SUBMIT THE CLAIM FORM THAT IS BEING DISTRIBUTED WITH THIS NOTICE
AND THE REQUIRED SUPPORTING DOCUMENTATION AS SET FORTH THEREIN POSTMARKED NO
LATER THAN _____________, 2016.

 

  8

 

 

WHAT ARE LEAD PLAINTIFFS’ REASONS FOR THE SETTLEMENT?

 

19.         Lead Plaintiffs and Lead Counsel believe that the claims asserted
against Defendants have merit. They recognize, however, the expense and length
of continued proceedings necessary to pursue their claims against the Defendants
through summary judgment motions, trial and appeals, as well as the very
substantial risks they would face in establishing liability and damages.

 

20.         For example, Defendants had substantial arguments that the decline
in Lumber Liquidators’ stock price was not caused by revelations concerning the
alleged actual reasons behind the Company’s extraordinary margin growth,
revenue, and earnings (i.e., the importation of flooring products containing
high levels of formaldehyde or made from illegally harvested wood from the
Russian Far East), and that even if some portion of the decline in Lumber
Liquidators’ stock price was caused by such revelations, any resulting damages
to Lead Plaintiffs and the Settlement Class were much smaller than claimed by
Lead Plaintiffs. Had any of these arguments been accepted in whole or in part,
it could have eliminated or, at a minimum, drastically limited any potential
recovery. Further, Lead Plaintiffs would have to prevail at several stages –
motion for summary judgment, and trial, and even if they prevailed on those, on
the appeals that were likely to follow. Moreover, even if Lead Plaintiffs were
to win at trial, and also withstand the Defendants’ inevitable challenges on
appeal, Lead Plaintiffs might not be able to collect some, or all, of the
judgment, given Lumber Liquidators’ present distressed financial condition.
Thus, there were significant risks attendant to the continued prosecution of the
Action, and there was no guarantee that further litigation would have resulted
in a higher recovery, or any recovery at all.

 

21.         In light of the aforementioned risks and others, Lead Plaintiffs and
Lead Counsel believe that the proposed Settlement, consisting of $26 million
Settlement Cash and 1 million shares of Lumber Liquidators Settlement Stock, is
fair, reasonable and adequate, and in the best interests of the Settlement
Class.

 

22.         Defendants have agreed to the Settlement, among other reasons, to
eliminate the burden and expense of continued litigation. Defendants have denied
the claims asserted against them in the Action and deny that the Lead Plaintiffs
or the Settlement Class suffered damages or that the prices of Lumber
Liquidators Securities were artificially inflated by reasons of alleged
misrepresentations, non-disclosures, or otherwise.

 

WHAT MIGHT HAPPEN IF THERE WERE NO SETTLEMENT?

 

23.         If there were no Settlement and Lead Plaintiffs failed to establish
any essential legal or factual element of the claims against Defendants, neither
Lead Plaintiffs nor the other members of the Settlement Class would recover
anything from Defendants. Also, if Defendants were successful in proving any of
their defenses, either at summary judgment, at trial or on appeal, the
Settlement Class could recover substantially less than the amount provided in
the Settlement, or nothing at all.

 

  9

 

 

HOW ARE SETTLEMENT CLASS MEMBERS AFFECTED BY THE ACTION AND THE SETTLEMENT? WHAT
CLAIMS WILL BE RELEASED BY THE SETTLEMENT?

 

24.         As a Settlement Class Member, you are represented by Lead Plaintiffs
and Lead Counsel, unless you enter an appearance through counsel of your own
choice, at your own expense. You are not required to retain your own counsel.
Settlement Class Members may enter an appearance through an attorney if they so
desire, but such counsel must file and serve a notice of appearance as provided
in ¶¶ 80 and 81 below and will be retained at the individual Settlement Class
Member’s expense.

 

25.         If you are a Settlement Class Member and you do not exclude yourself
from the Settlement Class, you will be bound by any orders issued by the Court.
If the Settlement is approved, the Court will enter a judgment (the “Judgment”).
The Judgment will dismiss with prejudice the Action against Defendants and will
provide that, upon the Effective Date of the Settlement, Lead Plaintiffs and
each of the other Settlement Class Members, on behalf of themselves, and on
behalf of (as applicable) their agents, representatives, attorneys, advisors,
administrators, accountants, consultants, assigns, assignees, partners,
successors-in-interest, insurance carriers and reinsurers, current and former
Officers, directors, officials, auditors, parents, affiliates, subsidiaries,
successors, predecessors, employees, fiduciaries, service providers and
investment bankers, estates, heirs, executors, beneficiaries, trusts and
trustees, each in their respective capacities as such, will have fully, finally
and forever compromised, settled, released, resolved, relinquished, waived and
discharged each and every Released Plaintiffs’ Claim (as defined in ¶ 26 below)
against Defendants and the other Defendants’ Releasees (as defined in ¶ 27
below), and shall forever be barred and enjoined from prosecuting any or all of
the Released Plaintiffs’ Claims against any of the Defendants’ Releasees.

 

26.         “Released Plaintiffs’ Claims” means each and every claim, action,
cause of action, proceeding, adjustment, execution, offset, contract, judgment,
obligation, suit, debt, due, sum of money, account, reckoning, bond, bill,
specialty, variance, covenant, trespass, damage, demand (whether written or
oral), agreement, promise, liability, controversy, cost, expense, attorneys’ fee
and loss of any sort whatsoever, whether in law or equity (including, without
limitation, injunctions, accountings, restitution and disgorgement), and whether
based on any federal, state or foreign statutory or common-law right of action
or otherwise (including, without limitation, claims based upon the Securities
Exchange Act of 1934), foreseen or unforeseen, matured or unmatured, known or
unknown, accrued or not accrued, existing now or sought to be created in the
future, including Unknown Claims, that (a) one or more of Lead Plaintiffs or any
other Settlement Class Member (i) asserted in the Complaint or in any other
complaint filed in this Action or in any action consolidated into this Action,
or (ii) could have asserted or could assert in any forum, that arise out of or
relate in any way to the allegations, transactions, facts, matters or
occurrences, representations or omissions or circumstances involved, set forth,
or referred to in the Complaint and that relate to the purchase or acquisition
of Lumber Liquidators Securities during the Settlement Class Period or (b) that
arise out of or relate in any way to the defense or settlement of the claims
asserted in this Action against the Defendants. “Released Plaintiffs’ Claims” do
not include (i) any claims relating to the enforcement of the Settlement; and
(ii) any claims of any person or entity who or which submits a request for
exclusion that is accepted by the Court.

 

  10

 

 

27.         “Defendants’ Releasees” means each and every one of, and
“Defendants’ Releasees” means all of, (i) Defendants and (ii) for each of them,
(x) their respective agents, representatives, attorneys (including Defendants’
Counsel), advisors, administrators, accountants, consultants, assigns,
assignees, partners, successors-in-interest, insurers (including without
limitation the Insurance Carriers) and reinsurers, in their respective capacity
as such (y) to the extent the Defendant is an entity, its current and former
Officers, directors, officials, any and all in-house counsel and outside
counsel, auditors, parents, affiliates, subsidiaries, successors, predecessors,
employees, fiduciaries, service providers and investment bankers, in their
respective capacity as such and (z) to the extent the Defendant is an
individual, each of his estates, heirs, executors, beneficiaries, trusts and
trustees, in their respective capacity as such.

 

28.         “Unknown Claims” means any and all Released Plaintiffs' Claims that
Lead Plaintiffs, any other Settlement Class Member or any Plaintiffs' Releasee
does not know or suspect to exist in his, her or its favor at the time of the
release of such claims, and any Released Defendants' Claims that any Defendant
or any Defendants' Releasee does not know or suspect to exist in his, her, or
its favor at the time of the release of such claims, which, if known by him, her
or it, might have affected his, her or its decision(s) with respect to this
Settlement. With respect to any and all Released Claims, the Parties stipulate
and agree that, upon the Effective Date of the Settlement, Lead Plaintiffs and
Defendants shall expressly waive, and each of the other Settlement Class
Members, Plaintiffs' Releasee and Defendants' Releasee shall be deemed to have
waived, and by operation of the Judgment or the Alternate Judgment, if
applicable, shall have expressly waived, any and all provisions, rights, and
benefits conferred by any law of any state or territory of the United States, or
principle of common law or foreign law, which is similar, comparable, or
equivalent to California Civil Code §1542, which provides:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

Lead Plaintiffs and Defendants acknowledge, and each of the other Settlement
Class Members, Plaintiffs' Releasees and Defendants' Releasees shall be deemed
by operation of law to have acknowledged, that the foregoing waiver was
separately bargained for and a key element of the Settlement.

 

29.         The Judgment will also provide that, upon the Effective Date of the
Settlement, Defendants and the other Defendants’ Releasees, on behalf of
themselves, and on behalf of (as applicable) their agents, representatives,
attorneys, advisors, administrators, accountants, consultants, assigns,
assignees, partners, successors-in-interest, insurance carriers and reinsurers,
current and former Officers, directors, officials, auditors, parents,
affiliates, subsidiaries, successors, predecessors, employees, fiduciaries,
service providers and investment bankers, estates, heirs, executors,
beneficiaries, trusts and trustees, each in their respective capacities as such,
will have fully, finally and forever compromised, settled, released, resolved,
relinquished, waived and discharged each and every Released Defendants’ Claim
(as defined in ¶ 30 below) against Lead Plaintiffs and the other Plaintiffs’
Releasees (as defined in ¶ 31 below) and shall forever be barred and enjoined
from prosecuting any or all of the Released Defendants’ Claims against any of
the Plaintiffs’ Releasees.

 

30.         “Released Defendants’ Claims” means each and every claim, whether
known claims or Unknown Claims, whether arising under federal, state, common or
foreign law, that arises out of or relates in any way to the institution,
prosecution, or settlement of the claims asserted in the Action against the
Defendants. Released Defendants’ Claims do not include any claims relating to
the enforcement of the Settlement or any claims against any person or entity who
or which submits a request for exclusion from the Settlement Class that is
accepted by the Court.

 

  11

 

 

31.         “Plaintiffs’ Releasees” means each and every one of, and
“Plaintiffs’ Releasees” means all of, (i) Lead Plaintiffs and all other
Settlement Class Members and (ii) for each of them, (x) their respective agents,
representatives, attorneys (including Plaintiffs’ Counsel), advisors,
administrators, accountants, consultants, assigns, assignees, partners,
successors-in-interest, insurance carriers and reinsurers, in their respective
capacity as such, (y) to the extent the Settlement Class Member is an entity,
its current and former Officers, directors, officials, any and all in-house
counsel and outside counsel, auditors, parents, affiliates, subsidiaries,
successors, predecessors, employees, fiduciaries, service providers and
investment bankers, in their respective capacity as such and (z) to the extent
the Lead Plaintiff or Settlement Class Member is an individual, each of his or
her estates, heirs, executors, beneficiaries, trusts and trustees, in their
respective capacity as such.

 

HOW DO I PARTICIPATE IN THE SETTLEMENT?

WHAT DO I NEED TO DO?

 

32.         To be potentially eligible for a payment from the proceeds of the
Settlement, you must be a member of the Settlement Class and you must timely
complete and return the Claim Form with adequate supporting documentation
postmarked no later than _____________, 2016. A Claim Form is included with this
Notice, or you may obtain one from the website maintained by the Claims
Administrator for the Settlement, www.LumberLiquidatorsSecuritiesLitigation.com,
or you may request that a Claim Form be mailed to you by calling the Claims
Administrator toll-free at (877) 234-5462. Please retain all records of your
ownership of and transactions in Lumber Liquidators Securities, as they may be
needed to document your Claim. If you request exclusion from the Settlement
Class or do not submit a timely and valid Claim Form, you will not be eligible
to share in the Net Settlement Fund.

 

HOW MUCH WILL MY PAYMENT BE?

WHAT IS THE PROPOSED PLAN OF ALLOCATION?

 

33.         At this time, it is not possible to make any determination as to how
much any individual Settlement Class Member may receive from the Settlement. A
Claimant’s recovery will depend upon several factors, including, when and at
what prices he, she or it purchased or sold the securities, and the total number
and amounts of valid Claim Forms submitted.

 

34.         As set forth above, Lumber Liquidators has agreed to pay or caused
to be paid $26 million in cash and 1 million shares of Lumber Liquidators common
stock to settle the Action. Lumber Liquidators will transfer the 1,000,000
shares of Lumber Liquidators common stock to a designee chosen by Lead
Plaintiffs within 7 days after approval of the Settlement. The Settlement Amount
plus any interest earned thereon is referred to as the “Settlement Fund.” If the
Settlement is approved by the Court and the Effective Date occurs, the “Net
Settlement Fund” (that is, the Settlement Fund less (i) any Taxes; (ii) any
Notice and Administration Costs; (iii) any Litigation Expenses awarded by the
Court; and (iv) any attorneys’ fees awarded by the Court) will be distributed to
Settlement Class Members who submit valid Claim Forms, in accordance with the
proposed Plan of Allocation or such other plan of allocation as the Court may
approve.

 

  12

 

 

35.         The Net Settlement Fund will not be distributed to Authorized
Claimants unless and until the Court has approved the Settlement and a plan of
allocation, and the time for any petition for rehearing, appeal or review,
whether by certiorari or otherwise, has expired.

 

36.         Neither Defendants nor any other person or entity that paid any
portion of the Settlement Amount on their behalf are entitled to get back any
portion of the Settlement Fund once the Court’s order or judgment approving the
Settlement becomes Final. Defendants shall not have any liability, obligation or
responsibility for the administration of the Settlement, the disbursement of the
Net Settlement Fund or the plan of allocation.

 

37.         Approval of the Settlement is independent from approval of a plan of
allocation. Any determination with respect to a plan of allocation will not
affect the Settlement, if approved.

 

38.         Unless the Court otherwise orders, any Settlement Class Member who
fails to submit a Claim Form postmarked on or before _____________, 2016, shall
be fully and forever barred from receiving payments pursuant to the Settlement
but will in all other respects remain a Settlement Class Member and be subject
to the provisions of the Stipulation, including the terms of any Judgment
entered and the releases given. This means that each Settlement Class Member
releases the Released Plaintiffs’ Claims (as defined in ¶ 26 above) against the
Defendants’ Releasees (as defined in ¶ 27 above) and will be enjoined and
prohibited from filing, prosecuting, or pursuing any of the Released Plaintiffs’
Claims against any of the Defendants’ Releasees whether or not such Settlement
Class Member submits a Claim Form.

 

39.         Participants in and beneficiaries of a plan covered by ERISA (“ERISA
Plan”) should NOT include any information relating to their transactions in
Lumber Liquidators Common Stock held through the ERISA Plan in any Claim Form
that they may submit in this Action. They should include ONLY those shares that
they purchased outside of the ERISA Plan. Claims based on any ERISA Plan’s
purchases of Lumber Liquidators Common Stock during the Settlement Class Period
may be made by the Plan’s trustees. To the extent any of the Defendants or any
of the other persons or entities excluded from the Settlement Class are
participants in the ERISA Plan, such persons or entities shall not receive,
either directly or indirectly, any portion of the recovery that may be obtained
from the Settlement by the ERISA Plan.

 

40.         Each Claimant shall be deemed to have submitted to the jurisdiction
of the Court with respect to his, her or its Claim Form. The Court has reserved
jurisdiction to allow, disallow, or adjust on equitable grounds the Claim of any
Settlement Class Member.

 

41.         Only Settlement Class Members, i.e., persons and entities who,
during the Settlement Class Period, purchased Lumber Liquidators Common Stock or
Lumber Liquidators Call Options, or sold Lumber Liquidators Put Options, and
were damaged as a result, will be potentially eligible to share in the
distribution of the Net Settlement Fund. Persons and entities that are excluded
from the Settlement Class by definition or that exclude themselves from the
Settlement Class pursuant to request will not be eligible to receive a
distribution from the Net Settlement Fund and should not submit Claim Forms.

 

PROPOSED PLAN OF ALLOCATION

 

42.         The Plan of Allocation is not a formal damage analysis. Rather, the
objective of the Plan of Allocation is to equitably distribute the Settlement
proceeds to those Settlement Class Members who suffered economic losses as a
proximate result of the alleged wrongdoing. The calculations made pursuant to
the Plan of Allocation are not intended to be estimates of, nor indicative of,
the amounts that Settlement Class Members might have been able to recover after
a trial. Nor are the calculations pursuant to the Plan of Allocation intended to
be estimates of the amounts that will be paid to Authorized Claimants pursuant
to the Settlement. The computations under the Plan of Allocation are only a
method to weigh the claims of Authorized Claimants against one another for the
purposes of making pro rata allocations of the Net Settlement Fund.

 

  13

 

 

43.         In developing the Plan of Allocation, Lead Plaintiffs consulted with
their damages expert who reviewed publicly available information regarding
Lumber Liquidators and performed statistical analyses of the price movements of
Lumber Liquidators Common Stock and the price performance of relevant market and
other indices during the Settlement Class Period. The damages expert isolated
the losses in Lumber Liquidators Common Stock that resulted from the alleged
violations of the federal securities laws, eliminating losses attributable to
market forces, industry factors, or Company-specific factors unrelated to the
alleged violations. The estimated artificial inflation in Lumber Liquidators
Common Stock is shown in Table A set forth at the end of this Notice.

 

44.         For losses to be compensable under the federal securities laws, the
disclosure of the alleged misrepresentations or omissions must be the cause of
the decline in the price or value of the security. In this case, Lead Plaintiffs
allege that Defendants made false statements and omitted material facts during
the period from February 22, 2012 through and including February 27, 2015, that
caused the market prices of Lumber Liquidators Securities to be artificially
inflated. Alleged corrective disclosures removed artificial inflation (or
deflation, as applicable) from the prices of Lumber Liquidators Securities on
June 21, 2013, September 27, 2013, November 22, 2013, July 10, 2014, February
25, 2015, and March 2, 2015. Accordingly, if Lumber Liquidators Common Stock was
sold or Call Options were divested (through sale, exercise or expiration) before
June 21, 2013 (the earliest alleged corrective disclosure date), the “Recognized
Loss Amount” (defined below at ¶ 47) for those shares or options is $0.00, and
any loss suffered is not compensable under the federal securities laws.
Likewise, if Lumber Liquidators Common Stock or Call Options were purchased and
subsequently divested between two alleged corrective disclosure dates, the
Recognized Loss Amount for those shares or options is $0.00. With respect to Put
Options, those options must have been sold (written) during the Settlement Class
Period and not closed out (through repurchase, exercise or expiration) through
at least one of the alleged corrective disclosure dates in order to have been
damaged by the alleged violations of the federal securities laws; otherwise the
Recognized Loss Amount for such Put Options is $0.00.

 

45.         There are potentially two components of the Settlement Fund to be
distributed to Authorized Claimants: (i) Settlement Cash; and (ii) Settlement
Stock. In the event that the Settlement Stock is sold prior to distribution of
the Net Settlement Fund, all distributions of settlement proceeds to Authorized
Claimants will be in cash. In the event, however, that Lead Counsel does not
sell all of the Settlement Stock prior to distribution, the Settlement Stock
will be distributed to Authorized Claimants as described below.

 

46.         The Settlement Stock will be distributed only to Authorized
Claimants whose pro rata share of the Settlement Stock is equal to one hundred
or more shares, and the Settlement Stock will be distributed in one share
increments or multiples thereof. For those Authorized Claimants whose pro rata
share of the Settlement Stock is less than one hundred shares, and for shares
not in one whole share increments, the amount will be paid in cash (subject to a
$10.00 threshold). Lead Counsel will seek approval of the appropriate value of
the Settlement Stock to be distributed in cash in connection with their motion
for approval of distribution of the Net Settlement Fund to Authorized Claimants,
to be filed once the claims administration process has been completed.

 

  14

 

 

CALCULATION OF RECOGNIZED LOSS AMOUNTS

 

47.         Based on the formula set forth below, a “Recognized Loss Amount”
shall be calculated for each purchase of Lumber Liquidators Common Stock and
Call Options and for each sale of Put Options during the Settlement Class Period
that is listed in the Proof of Claim Form and for which adequate documentation
is provided.

 

 

48.         Lumber Liquidators Securities for which an Authorized Claimant may
be entitled to receive a distribution from the Net Settlement Fund consist of
the following:

 

(a)Lumber Liquidators Common Stock purchased during the Settlement Class Period;

 

(b)Exchange-traded call options (previously defined as “Call Options”) on Lumber
Liquidators Common Stock purchased during the Settlement Class Period; and

 

(c)Exchange-traded put options (previously defined as “Put Options”) on Lumber
Liquidators Common Stock sold (i.e., written) during the Settlement Class
Period.

 

49.         In the calculations below, all purchase and sale prices shall
exclude any fees, taxes and/or commissions. Furthermore, if a Recognized Loss
Amount calculates to a negative number, that Recognized Loss Amount shall be
zero.

 

50.         The “90-day lookback” provision of the Private Securities Litigation
Reform Act of 1995 (“PSLRA”) is incorporated into the calculation of the
Recognized Loss Amount for Lumber Liquidators Common Stock. The limitations on
the calculation of the Recognized Loss Amount imposed by the PSLRA are applied
such that losses on Lumber Liquidators Common Stock purchased during the
Settlement Class Period and held as of the close of the 90-day period subsequent
to the Settlement Class Period (the “90-Day Lookback Period”) cannot exceed the
difference between the purchase price paid for such stock and the average price
of the stock during the 90-Day Lookback Period. The Recognized Loss Amount on
Lumber Liquidators Common Stock purchased during the Settlement Class Period and
sold during the 90-Day Lookback Period cannot exceed the difference between the
purchase price paid for such stock and the rolling average price of the stock
during the portion of the 90-Day Lookback Period elapsed as of the date of sale.

 

Recognized Loss Amount for Lumber Liquidators Common Stock

 

51.         For each share of Lumber Liquidators Common Stock purchased during
the period from February 22, 2012, through and including February 27, 2015, and

 

(a)sold prior to the close of trading on June 20, 2013, the Recognized Loss
Amount is $0.00.

 

(b)sold during the period from June 21, 2013 through February 27, 2015,
inclusive, the Recognized Loss Amount shall be the lesser of: (i) the amount of
artificial inflation per share as set forth in Table A on the date of purchase
minus the amount of artificial inflation per share as set forth in Table A on
the date of the sale; or (ii) the purchase price minus the sale price.

 

  15

 

 

(c)sold during the period from March 2, 2015 through May 28, 2015, inclusive
(i.e., sold during the 90-Day Lookback Period), the Recognized Loss Amount shall
be the lesser of: (i) the amount of artificial inflation per share as set forth
in Table A on the date of purchase; (ii) the purchase price minus the sale
price; or (iii) the purchase price minus the “90-Day Lookback Value” on the date
of sale provided in Table B below.

 

(d)still held as of the close of trading on May 28, 2015, the Recognized Loss
Amount shall be the lesser of: (i) the amount of artificial inflation per share
as set forth in Table A on the date of purchase; or (ii) the purchase price
minus the average closing price for Lumber Liquidators Common Stock during the
90-Day Lookback Period, which is $30.14.

 

Recognized Loss Amount for Lumber Liquidators Call Options

 

52.         For each Lumber Liquidators Call Option2 purchased during the
Settlement Class Period that was still held as of the opening of trading on one
or more of the alleged corrective disclosure dates (i.e., on June 21, 2013,
September 27, 2013, November 22, 2013, July 10, 2014, February 25, 2015, and/or
March 2, 2015), and

 

(a)that was subsequently sold, the Recognized Loss Amount per option is equal to
the purchase price per option minus the sale price per option.

 

(b)that was subsequently exercised, the Recognized Loss Amount per option is
equal to the purchase price per option minus the value of the option on the date
of exercise, where the value of the option on the date of exercise is equal to
the closing price of Lumber Liquidators Common Stock minus the strike (exercise)
price of the option.

 

(c)that expired unexercised while still owned, the Recognized Loss Amount per
option is equal to the purchase price per option.

 

53.         For each Lumber Liquidators Call Option purchased during the
Settlement Class Period that was not still held at the opening of trading on one
or more of the alleged corrective disclosure dates, the Recognized Loss Amount
per option is $0.

 

54.         No loss shall be recognized based on a sale or writing of any call
option that was subsequently repurchased, exercised or expired.

 

Recognized Loss Amount for Lumber Liquidators Put Options

 

55.         For each Put Option sold (written) during the Settlement Class
Period, for which the Claimant was still obligated at the opening of trading on
one or more of the alleged corrective disclosure dates (i.e., on June 21, 2013,
September 27, 2013, November 22, 2013, July 10, 2014, February 25, 2015, and/or
March 2, 2015), and

 



 

2  Exchange-traded call (put) options are traded in units called contracts. Each
call (put) option contract entitles the owner of the call (put) option contract
to purchase (sell) 100 shares of the underlying stock upon exercise. Herein, one
option means an option with one share of Lumber Liquidators Common Stock as the
underlying security.

 

  16

 

 

(a)that was subsequently repurchased, the Recognized Loss Amount per option is
equal to the repurchase price per option minus the sale price per option.

 

(b)that was subsequently exercised (i.e., put to the Authorized Claimant), the
Recognized Loss Amount per option is equal to the value of the option on the
date of exercise minus the sale price per option, where the value of the option
on the date of exercise is equal to the strike (exercise) price of the option
minus the closing price of Lumber Liquidators Common Stock on the date of
exercise.

 

(c)that expired unexercised, the Recognized Loss Amount per option is $0.00.

 

56.         For each Put Option sold (written) during the Settlement Class
Period for which the Claimant was not still obligated at the opening of trading
on one or more of the alleged corrective disclosure dates, the Recognized Loss
Amount per option is $0.

 

57.         No loss shall be recognized based on a purchase of any put option
that was subsequently sold, exercised or expired.

 

ADDITIONAL PROVISIONS

 

58.         The Net Settlement Fund will be allocated among all Authorized
Claimants as set forth below.

 

59.         If a Settlement Class Member has more than one purchase or sale of
Lumber Liquidators Securities during the Settlement Class Period, all purchases
and sales shall be matched on a First In, First Out (“FIFO”) basis. Settlement
Class Period sales will be matched first against Lumber Liquidators Securities
held as of the opening of trading February 22, 2012, and then against purchases
in chronological order, beginning with the earliest purchase made during the
Settlement Class Period.

 

60.         A Claimant’s “Recognized Claim” under the Plan of Allocation will be
the sum of his, her or its Recognized Loss Amounts, as modified under ¶ 62
below.

 

61.         The Net Settlement Fund will be distributed pro rata to Authorized
Claimants based on the relative size of their Recognized Claims. Specifically, a
“Distribution Amount” will be calculated for each Authorized Claimant, which
will be the Authorized Claimant’s Recognized Claim divided by the total
Recognized Claims of all Authorized Claimants, multiplied by the total amount in
the Net Settlement Fund.

 

62.         However, cumulative payments of all claims associated with Lumber
Liquidators Call Options and Lumber Liquidators Put Options will be limited to
1% of the Net Settlement Fund.3 Thus, if the cumulative Recognized Loss Amounts
for Call Options and Put Options exceeds 1% of all Recognized Claims, then the
Recognized Loss Amounts calculated for option transactions will be reduced
proportionately until they collectively equal 1% of all Recognized Claims. In
the unlikely event that the Net Settlement Fund, allocated as such, is
sufficient to pay 100% of the Lumber Liquidators Common Stock-based claims, any
excess amount will be used to pay the balance on the remaining option-based
claims.

 



 

3 Call Options and Put Options account for less than 1% of the combined dollar
trading volume of all Lumber Liquidators Securities during the Class Period.

 

  17

 

 

63.         If any Authorized Claimant’s Distribution Amount calculates to less
than $10.00 (either (i) in cash if the Settlement Stock has been sold, or (ii)
in cash and stock, based on the then-current price of Lumber Liquidators Common
Stock), it will not be included in the calculation and no distribution will be
made to such Authorized Claimant.

 

64.         Purchases and sales of Lumber Liquidators Securities will be deemed
to have occurred on the “contract” or “trade” date as opposed to the
“settlement” or “payment” date. The receipt or grant by gift, inheritance or
operation of law of Lumber Liquidators Securities during the Settlement Class
Period will not be deemed a purchase or sale of Lumber Liquidators Securities
for the calculation of an Authorized Claimant’s Recognized Loss Amount, nor will
the receipt or grant be deemed an assignment of any claim relating to the
purchase of any Lumber Liquidators Securities unless: (i) the donor or decedent
purchased such securities during the Settlement Class Period; (ii) no Claim Form
was submitted by or on behalf of the donor, on behalf of the decedent, or by
anyone else with respect to such securities; and (iii) it is specifically so
provided in the instrument of gift or assignment.

 

65.         The date of covering a “short sale” is deemed to be the date of
purchase of the Lumber Liquidators Common Stock. The date of a “short sale” is
deemed to be the date of sale of the Lumber Liquidators Common Stock. Under the
Plan of Allocation, however, the Recognized Loss Amount on “short sales” of
Lumber Liquidators Common Stock is zero.

 

66.         With respect to Lumber Liquidators Common Stock purchased or sold
through the exercise of an option, the purchase/sale date of the Lumber
Liquidators Common Stock is the exercise date of the option and the
purchase/sale price of the Lumber Liquidators Common Stock is the exercise price
of the option.

 

67.         After the initial distribution of the Net Settlement Fund, the
Claims Administrator shall make reasonable and diligent efforts to have
Authorized Claimants cash their distribution checks. To the extent any monies
remain in the fund nine (9) months after the initial distribution, if Lead
Counsel, in consultation with the Claims Administrator, determine that it is
cost-effective to do so, the Claims Administrator shall conduct a
re-distribution of the funds remaining after payment of any unpaid fees and
expenses incurred in administering the Settlement, including for such
re-distribution, to Authorized Claimants who have cashed their initial
distributions and who would receive at least $10.00 from such re-distribution.
Additional re-distributions to Authorized Claimants who have cashed their prior
checks and who would receive at least $10.00 on such additional re-distributions
may occur thereafter if Lead Counsel, in consultation with the Claims
Administrator, determine that additional re-distributions, after the deduction
of any additional fees and expenses incurred in administering the Settlement,
including for such re-distributions, would be cost-effective. At such time as it
is determined that the re-distribution of funds remaining in the Net Settlement
Fund is not cost-effective, the remaining balance shall be contributed to
non-sectarian, not-for-profit organization(s), to be recommended by Lead Counsel
and approved by the Court.

 

68.         Payment pursuant to the Plan of Allocation, or such other plan of
allocation as may be approved by the Court, shall be conclusive against all
Authorized Claimants. No person shall have any claim against Lead Plaintiffs,
Plaintiffs’ Counsel, Lead Plaintiffs’ damages expert, Defendants, Defendants’
Counsel, or any of the other Releasees, or the Claims Administrator or other
agent designated by Lead Counsel arising from distributions made substantially
in accordance with the Stipulation, the plan of allocation approved by the
Court, or further Orders of the Court. Lead Plaintiffs, Defendants and their
respective counsel, and all other Defendants’ Releasees, shall have no
responsibility or liability whatsoever for the investment or distribution of the
Settlement Fund, the Net Settlement Fund, the Plan of Allocation, or the
determination, administration, calculation, or payment of any Claim Form or
nonperformance of the Claims Administrator, the payment or withholding of taxes
owed by the Settlement Fund, or any losses incurred in connection therewith.

 

  18

 

 

69.         The Plan of Allocation set forth herein is the plan that is being
proposed to the Court for its approval by Lead Plaintiffs after consultation
with their damages expert. The Court may approve this plan as proposed or it may
modify the Plan of Allocation without further notice to the Settlement Class.
Any Orders regarding any modification of the Plan of Allocation will be posted
on the settlement website, www.LumberLiquidatorsSecuritiesLitigation.com.

 

WHAT PAYMENT ARE THE ATTORNEYS FOR THE SETTLEMENT CLASS SEEKING? HOW WILL THE
LAWYERS BE PAID?

 

70.         Plaintiffs’ Counsel have not received any payment for their services
in pursuing claims against the Defendants on behalf of the Settlement Class, nor
have Plaintiffs’ Counsel been reimbursed for their out-of-pocket expenses
incurred in the prosecution of this Action. Before final approval of the
Settlement, Lead Counsel will apply to the Court for an award of attorneys’ fees
for all Plaintiffs’ Counsel in an amount not to exceed 30% of the Settlement
Fund (in combination of cash and stock similar to their proportions of the
Settlement Fund). At the same time, Lead Counsel also intend to apply for
reimbursement of Litigation Expenses in an amount not to exceed $800,000, which
may include an application for reimbursement of the reasonable costs and
expenses incurred by Lead Plaintiffs directly related to their representation of
the Settlement Class. The Court will determine the amount of any award of
attorneys’ fees or reimbursement of Litigation Expenses. Such sums as may be
approved by the Court will be paid from the Settlement Fund. Settlement Class
Members are not personally liable for any such fees or expenses.

 

WHAT IF I DO NOT WANT TO BE A MEMBER OF THE SETTLEMENT CLASS? HOW DO I EXCLUDE
MYSELF?

 

71.         Each Settlement Class Member will be bound by all determinations and
judgments in this lawsuit, whether favorable or unfavorable, unless such person
or entity mails or delivers a written request for exclusion from the Settlement
Class, addressed to In re Lumber Liquidators Holdings, Inc. Securities
Litigation, EXCLUSIONS, c/o A.B. Data, Ltd., P.O. Box 173013, Milwaukee, WI
53217. The exclusion request must be received no later than _____________, 20__.
You will not be able to exclude yourself from the Settlement Class after that
date. Each request for exclusion must: (a) state the name, address and telephone
number of the person or entity requesting exclusion, and in the case of entities
the name and telephone number of the appropriate contact person; (b) state that
such person or entity “requests exclusion from the Settlement Class in In re
Lumber Liquidators Holdings, Inc. Securities Litigation, No.
4:13-cv-00157-AWA-DEM”; (c) state the number of Lumber Liquidators Securities
that the person or entity requesting exclusion purchased and/or sold during the
Settlement Class Period (from February 22, 2012 through February 27, 2015,
inclusive), as well as the dates and prices of each such purchase and sale; and
(d) be signed by the person or entity requesting exclusion or an authorized
representative. A request for exclusion shall not be effective unless it
provides all the information called for in this paragraph and is received within
the time stated above, or is otherwise accepted by the Court.

 

  19

 

 

72.         If you do not want to be part of the Settlement Class, you must
follow these instructions for exclusion even if you have pending, or later file,
another lawsuit, arbitration, or other proceeding relating to any Released
Plaintiffs’ Claims against any of the Defendants’ Releasees.

 

73.         If you ask to be excluded from the Settlement Class, you will not be
eligible to receive any payment out of the Net Settlement Fund.

 

74.         Defendants have the right to terminate the Settlement if valid
requests for exclusion are received from persons and entities entitled to be
members of the Settlement Class in an amount that exceeds an amount agreed to by
Lead Plaintiffs and Defendants.

 

WHEN AND WHERE WILL THE COURT DECIDE WHETHER TO APPROVE THE SETTLEMENT? DO I
HAVE TO COME TO THE HEARING? MAY I SPEAK AT THE HEARING IF I DON’T LIKE THE
SETTLEEMENT?

 

75.         The Settlement Hearing will be held on _____________, 2016, at __:__
_.m., before the Honorable Arenda L. Wright Allen at the United States District
Court for the Eastern District of Virginia, Courtroom 3 of the Walter E. Hoffman
United States Courthouse, 600 Granby Street, Norfolk, VA 23510. The Court
reserves the right to approve the Settlement, the Plan of Allocation, Lead
Counsel’s motion for an award of attorneys’ fees and reimbursement of Litigation
Expenses and/or any other matter related to the Settlement at or after the
Settlement Hearing without further notice to the members of the Settlement
Class.

 

76.         Settlement Class Members do not need to attend the Settlement
Hearing. The Court will consider any submission made in accordance with the
provisions below even if a Settlement Class Member does not attend the hearing.
Participation in the Settlement is not conditioned on attendance at the
Settlement Hearing.

 

77.         Any Settlement Class Member who or which does not request exclusion
may object to the Settlement, the proposed Plan of Allocation, or Lead Counsel’s
motion for an award of attorneys’ fees and reimbursement of Litigation Expenses.
Objections must be in writing. You must file any written objection, together
with copies of all other papers and briefs supporting the objection, with the
Clerk’s Office at the United States District Court for the Eastern District of
Virginia at the address set forth below on or before _____________, 2016. You
must also serve the papers on Lead Counsel and on representative Defendants’
Counsel at the addresses set forth below so that the papers are received on or
before _____________, 2016.

 

Clerk’s Office

 

United States District Court

Eastern District of Virginia

Clerk of the Court

Walter E. Hoffman United

States Courthouse

600 Granby Street

Norfolk, VA 23510

 

 

Lead Counsel

 

Pomerantz LLP

Jeremy A. Lieberman, Esq.

600 Third Avenue

20th Floor

New York, NY 10016

 

-or-

 

Bernstein Litowitz Berger

Grossmann LLP

David R. Stickney, Esq.

1248 High Bluff Drive

Suite 300

San Diego, CA 92130

 

Representative

Defendants’ Counsel

 

Cooley LLP

Lyle Roberts, Esq.

1299 Pennsylvania Ave, N.W.

Suite 700

Washington, DC 20004

 

 

  20

 

 

78.         Any objection: (a) must state the name, address and telephone number
of the person or entity objecting and must be signed by the objector; (b) must
contain a statement of the Settlement Class Member’s objection or objections,
and the specific reasons for each objection, including any legal and evidentiary
support the Settlement Class Member wishes to bring to the Court’s attention;
and (c) must include documents sufficient to prove membership in the Settlement
Class, including the number of Lumber Liquidators Securities that the objecting
Settlement Class Member purchased and/or sold during the Settlement Class Period
(from February 22, 2012 through February 27, 2015, inclusive), as well as the
dates and prices of each such purchase and sale. Documents sufficient to prove
membership in the Settlement Class include brokerage statements, confirmation
slips, or authorized statements from a broker containing the transaction and
holding information found in a confirmation slip or account statement. You may
not object to the Settlement, the Plan of Allocation or Lead Counsel’s motion
for attorneys’ fees and reimbursement of Litigation Expenses if you exclude
yourself from the Settlement Class or if you are not a member of the Settlement
Class.

 

79.         You may file a written objection without having to appear at the
Settlement Hearing. You may not, however, appear at the Settlement Hearing to
present your objection unless you first file and serve a written objection in
accordance with the procedures described above, unless the Court orders
otherwise.

 

80.         If you wish to be heard orally at the hearing in opposition to the
approval of the Settlement, the Plan of Allocation or Lead Counsel’s motion for
an award of attorneys’ fees and reimbursement of Litigation Expenses, and if you
file and serve a timely written objection as described above, you must also file
a notice of appearance with the Clerk’s Office and serve it on Lead Counsel and
Defendants’ Counsel at the addresses set forth above so that it is received on
or before _____________, 2016. Persons who intend to object and desire to
present evidence at the Settlement Hearing must include in their written
objection or notice of appearance the identity of any witnesses they may call to
testify and exhibits they intend to introduce into evidence at the hearing. Such
persons may be heard orally at the discretion of the Court.

 

81.         You are not required to hire an attorney to represent you in making
written objections or in appearing at the Settlement Hearing. However, if you
decide to hire an attorney, it will be at your own expense, and that attorney
must file a notice of appearance with the Court and serve it on Lead Counsel and
Defendants’ Counsel at the addresses set forth in ¶ 77 above so that the notice
is received on or before _____________, 2016.

 

  21

 

 

82.         The Settlement Hearing may be adjourned by the Court without further
written notice to the Settlement Class. If you plan to attend the Settlement
Hearing, you should confirm the date and time with Lead Counsel.

 

83.         Unless the Court orders otherwise, any Settlement Class Member who
does not object in the manner described above will be deemed to have waived any
objection and shall be forever foreclosed from making any objection to the
proposed Settlement, the proposed Plan of Allocation, or Lead Counsel’s motion
for an award of attorneys’ fees and reimbursement of Litigation Expenses.
Settlement Class Members do not need to appear at the Settlement Hearing or take
any other action to indicate their approval.

 

WHAT IF I BOUGHT SECURITIES ON BEHALF OF SOMEONE ELSE?

 

84.         If, during the Settlement Class Period of February 22, 2012, through
February 27, 2015, inclusive, you purchased Lumber Liquidators Common Stock or
Lumber Liquidators Call Options or sold Lumber Liquidators Put Options for the
beneficial interest of persons or organizations other than yourself, you must
either: (a) within seven (7) calendar days of receipt of this Notice request
from the Claims Administrator sufficient copies of the Notice and Claim Form
(the “Notice Packet”) to forward to all such beneficial owners, and within seven
(7) calendar days of receipt of those Notice Packets, forward them to all such
beneficial owners; or (b) within seven (7) calendar days of receipt of this
Notice, provide a list of the names and addresses of all such beneficial owners
to In re Lumber Liquidators Holdings, Inc. Securities Litigation, c/o P.O. Box
173013, Milwaukee, WI 53217. If you choose the second option, the Claims
Administrator will send a copy of the Notice Packet to the beneficial owners.
Upon full compliance with these directions, such nominees may seek reimbursement
of their reasonable expenses actually incurred, by providing the Claims
Administrator with proper documentation supporting the expenses for which
reimbursement is sought. Copies of this Notice and the Claim Form may also be
obtained from the website maintained by the Claims Administrator,
www.LumberLiquidatorsSecuritiesLitigation.com, or by calling the Claims
Administrator toll-free at (877) 234-5462.

 

CAN I SEE THE COURT FILE?

WHOM SHOULD I CONTACT IF I HAVE QUESTIONS

OR WOULD LIKE ADDITIONAL INFORMATION?

 

85.         This Notice contains only a summary of the terms of the proposed
Settlement. For more detailed information about the matters involved in this
Action, you are referred to the papers on file in the Action, including the
Stipulation, which may be inspected during regular office hours at the Office of
the Clerk, United States District Court for the Eastern District of Virginia,
Walter E. Hoffman United States Courthouse, 600 Granby Street, Norfolk VA 23510.
Additionally, copies of the Stipulation, this Notice, the Claim Form, proposed
Judgment and any related orders entered by the Court will be posted on the
website maintained by the Claims Administrator,
www.LumberLiquidatorsSecuritiesLitigation.com.

 

All inquiries concerning this Notice and the Claim Form, or requests for
additional information, should be directed to:

 

  22

 

 

In re Lumber Liquidators
Holdings, Inc. Securities Litigation

c/o A.B. Data, Ltd.

P.O. Box 173013

Milwaukee, WI 53217

(877) 234-5462

www.LumberLiquidatorsSecurities
Litigation.com

 

 

and/or

Jeremy A. Lieberman, Esq.

POMERANTZ LLP

600 Third Avenue

20th Floor

New York, NY 10016

(212) 611-1100

jalieberman@pomlaw.com

 

-or-

 

David R. Stickney, Esq.

BERNSTEIN LITOWITZ BERGER
GROSSMANN LLP

1248 High Bluff Drive

Suite 300

San Diego, CA 92130

(866) 648-2524



blbg@blbglaw.com

 

DO NOT CALL OR WRITE THE COURT, THE OFFICE OF THE CLERK OF THE COURT, DEFENDANTS
OR THEIR COUNSEL REGARDING THIS NOTICE.

 

Dated: __________, 2016 By Order of the Court   United States District Court  
Eastern District of Virginia   Newport News Division

 

  23

 

 

TABLE A

 

Estimated Artificial Inflation in Lumber Liquidators Common Stock from February
22, 2012 through February 27, 2015

 

From To Inflation Per Share 2/22/2012 6/20/2013 $70.10 6/21/2013 9/26/2013
$64.66 9/27/2013 11/21/2013 $59.22 11/22/2013 7/9/2014 $45.86 7/10/2014
2/24/2015 $31.64 2/25/2015 2/27/2015 $13.62

* If the per-share price inflation on the date of purchase of Lumber Liquidators
Common Stock provided in Table A above exceeds the per-share purchase price of
such stock, then the per-share price inflation shall be equal to the per-share
purchase price for such stock.

 

TABLE B

 

Lumber Liquidators Common Stock 90-Day Lookback Values

 

Sale / Disposition Date 90-Day Lookback Value 3/2/2015 $38.83 3/3/2015 $39.81
3/4/2015 $38.42 3/5/2015 $37.27 3/6/2015 $36.48 3/9/2015 $35.06 3/10/2015 $34.28
3/11/2015 $34.08 3/12/2015 $34.30 3/13/2015 $33.93 3/16/2015 $33.57 3/17/2015
$33.24 3/18/2015 $32.97 3/19/2015 $32.71 3/20/2015 $32.43 3/23/2015 $32.15
3/24/2015 $31.95 3/25/2015 $31.95 3/26/2015 $31.84 3/27/2015 $31.77

 

  24

 

 

Sale / Disposition Date 90-Day Lookback Value 3/30/2015 $31.70 3/31/2015 $31.66
4/1/2015 $31.72 4/2/2015 $31.78 4/6/2015 $31.87 4/7/2015 $31.94 4/8/2015 $32.02
4/9/2015 $32.10 4/10/2015 $32.14 4/13/2015 $32.18 4/14/2015 $32.22 4/15/2015
$32.26 4/16/2015 $32.29 4/17/2015 $32.29 4/20/2015 $32.29 4/21/2015 $32.32
4/22/2015 $32.36 4/23/2015 $32.40 4/24/2015 $32.41 4/27/2015 $32.43 4/28/2015
$32.46 4/29/2015 $32.32 4/30/2015 $32.21 5/1/2015 $32.09 5/4/2015 $31.99
5/5/2015 $31.89 5/6/2015 $31.79 5/7/2015 $31.69 5/8/2015 $31.62 5/11/2015 $31.55
5/12/2015 $31.45 5/13/2015 $31.36 5/14/2015 $31.27 5/15/2015 $31.18 5/18/2015
$31.08 5/19/2015 $31.00 5/20/2015 $30.90 5/21/2015 $30.73 5/22/2015 $30.56
5/26/2015 $30.42 5/27/2015 $30.28 5/28/2015 $30.14

 

  25

 

 

Exhibit A-2

 

 

 

  

In re Lumber Liquidators Holdings, Inc. Securities Litigation

 c/o A.B. Data, Ltd.



P.O. Box 173013

 Milwaukee, WI 53217



(877) 234-5462

 www.LumberLiquidatorsSecuritiesLitigation.com

 

PROOF OF CLAIM AND RELEASE FORM

 

TO BE POTENTIALLY ELIGIBLE TO RECEIVE A SHARE OF THE NET SETTLEMENT FUND IN
CONNECTION WITH THE SETTLEMENT OF THIS ACTION, YOU MUST COMPLETE AND SIGN THIS
PROOF OF CLAIM AND RELEASE FORM (“CLAIM FORM”) AND MAIL IT BY PREPAID,
FIRST-CLASS MAIL TO THE ABOVE ADDRESS, POSTMARKED NO LATER THAN ___________,
2016.

 

FAILURE TO SUBMIT YOUR CLAIM FORM BY THE DATE SPECIFIED WILL SUBJECT YOUR CLAIM
TO REJECTION AND MAY PRECLUDE YOU FROM BEING ELIGIBLE TO RECEIVE ANY MONEY IN
CONNECTION WITH THE SETTLEMENT.

 

DO NOT MAIL OR DELIVER YOUR CLAIM FORM TO THE COURT, THE PARTIES TO THIS ACTION,
OR THEIR COUNSEL. SUBMIT YOUR CLAIM FORM ONLY TO THE CLAIMS ADMINISTRATOR AT THE
ADDRESS SET FORTH ABOVE.

 

TABLE OF CONTENTS   PAGE #       PART I – CLAIMANT INFORMATION   2 PART II –
GENERAL INSTRUCTIONS   3 PART III – SCHEDULE OF TRANSACTIONS IN LUMBER
LIQUIDATORS SECURITIES   5 PART IV – RELEASE OF CLAIMS AND SIGNATURE   8

 

 1 

 

  

PART I – CLAIMANT INFORMATION

 

The Claims Administrator will use this information for all communications
regarding this Claim Form. If this information changes, you MUST notify the
Claims Administrator in writing at the address above.

 

Claimant Names(s) (as the name(s) should appear on check, if eligible for
payment; if the shares are jointly owned, the names of all beneficial owners
must be provided):

    

 

Name of Person the Claims Administrator Should Contact Regarding this Claim Form
(Must Be Provided):

 

 

Mailing Address – Line 1: Street Address/P.O. Box:

 

 

Mailing Address – Line 2 (If Applicable): Apartment/Suite/Floor Number:

   

 

City:

     

 

State/Province:   Zip Code/Postal Code (if outside U.S.)   Country:          

 

Last 4 digits of Claimant Social Security/Taxpayer Identification Number:1

 

 

Daytime Telephone Number:   Evening Telephone Number:



     

 

Email address (E-mail address is not required, but if you provide it you
authorize the Claims Administrator to use it in providing you with information
relevant to this claim.):

     

 



 



1 The last four digits of the taxpayer identification number (TIN), consisting
of a valid Social Security Number (SSN) for individuals or Employer
Identification Number (EIN) for business entities, trusts, estates, etc., and
the telephone number of the beneficial owner(s) may be used in verifying this
claim.

 

 2 

 

 

PART II – GENERAL INSTRUCTIONS

 

1.         It is important that you completely read and understand the Notice of
(I) Pendency of Class Action, Certification of Settlement Class, and Proposed
Settlement; (II) Settlement Fairness Hearing; and (III) Motion for an Award of
Attorneys’ Fees and Reimbursement of Litigation Expenses (the “Notice”) that
accompanies this Claim Form, including the Plan of Allocation of the Net
Settlement Fund set forth in the Notice. The Notice describes the proposed
Settlement, how Settlement Class Members are affected by the Settlement, and the
manner in which the Net Settlement Fund will be distributed if the Settlement
and Plan of Allocation are approved by the Court. The Notice also contains the
definitions of many of the defined terms (which are indicated by initial capital
letters) used in this Claim Form. By signing and submitting this Claim Form, you
will be certifying that you have read and that you understand the Notice,
including the terms of the releases described therein and provided for herein.

 

2.         By submitting this Claim Form, you will be making a request to share
in the proceeds of the Settlement described in the Notice. IF YOU ARE NOT A
SETTLEMENT CLASS MEMBER (see the definition of the Settlement Class on paragraph
18 of the Notice, which sets forth who is included in and who is excluded from
the Settlement Class), OR IF YOU, OR SOMEONE ACTING ON YOUR BEHALF, SUBMITTED A
REQUEST FOR EXCLUSION FROM THE SETTLEMENT CLASS, DO NOT SUBMIT A CLAIM FORM. YOU
MAY NOT, DIRECTLY OR INDIRECTLY, PARTICIPATE IN THE SETTLEMENT IF YOU ARE NOT A
SETTLEMENT CLASS MEMBER. THUS, IF YOU ARE EXCLUDED FROM THE SETTLEMENT CLASS,
ANY CLAIM FORM THAT YOU SUBMIT, OR THAT MAY BE SUBMITTED ON YOUR BEHALF, WILL
NOT BE ACCEPTED.

 

3.         Submission of this Claim Form does not guarantee that you will share
in the proceeds of the Settlement. The distribution of the Net Settlement Fund
will be governed by the Plan of Allocation set forth in the Notice, if it is
approved by the Court, or by such other plan of allocation as the Court
approves.

 

4.         Use the Schedule of Transactions in Part III of this Claim Form to
supply all required details of your transaction(s) (including free transfers and
deliveries) in and holdings of Lumber Liquidators Securities. On this schedule,
please provide all of the requested information with respect to your holdings,
purchases and sales of Lumber Liquidators Securities, whether such transactions
resulted in a profit or a loss. Failure to report all transaction and holding
information during the requested time period may result in the rejection of your
claim.

 

5.         Please note: Only Lumber Liquidators Securities purchased (or, as
applicable, sold) during the Settlement Class Period (i.e., from February 22,
2012 through February 27, 2015, inclusive) are eligible under the Settlement.
Information regarding a Claimant’s transactions in Lumber Liquidators Common
Stock through May 28, 2015, is required in order to implement the 90-day
lookback provision of the Private Securities Litigation Reform Act of 1995, as
set forth in the Plan of Allocation.

 

6.         You are required to submit genuine and sufficient documentation for
all of your transactions in and holdings of Lumber Liquidators Securities set
forth in the Schedule of Transactions in Part III of this Claim Form.
Documentation may consist of copies of brokerage confirmation slips or monthly
brokerage account statements, or an authorized statement from your broker
containing the transactional and holding information found in a broker
confirmation slip or account statement. The Parties and the Claims Administrator
do not independently have information about your investments in Lumber
Liquidators Securities. IF SUCH DOCUMENTS ARE NOT IN YOUR POSSESSION, PLEASE
OBTAIN COPIES OR EQUIVALENT DOCUMENTS FROM YOUR BROKER. FAILURE TO SUPPLY THIS
DOCUMENTATION MAY RESULT IN THE REJECTION OF YOUR CLAIM. DO NOT SEND ORIGINAL
DOCUMENTS. Please keep a copy of all documents that you send to the Claims
Administrator. Also, please do not highlight any portion of the Claim Form or
any supporting documents.

 

7.         Separate Claim Forms should be submitted for each separate legal
entity (e.g., a claim from joint owners should not include separate transactions
of just one of the joint owners, and an individual should not combine his or her
IRA transactions with transactions made solely in the individual’s name).
Conversely, a single Claim Form should be submitted on behalf of one legal
entity including all transactions made by that entity on one Claim Form, no
matter how many separate accounts that entity has (e.g., a corporation with
multiple brokerage accounts should include all transactions made in all accounts
on one Claim Form).

 

8.         All joint beneficial owners must each sign this Claim Form and their
names must appear as “Claimants” in Part I of this Claim Form. If you purchased
(or, as applicable, sold) Lumber Liquidators Securities during the Settlement
Class Period and held the Securities in your name, you are the beneficial owner
as well as the record owner and you must sign this Claim Form to participate in
the Settlement. If, however, you held, purchased (or, as applicable, sold)
Lumber Liquidators Securities during the relevant time period and the Securities
were registered in the name of a third party, such as a nominee or brokerage
firm, you are the beneficial owner of these shares, but the third party is the
record owner. The beneficial owner, not the record owner, must sign this Claim
Form to be potentially eligible to participate in the Settlement.

 

 3 

 

 

9.           Agents, executors, administrators, guardians, and trustees must
complete and sign the Claim Form on behalf of persons represented by them, and
they must:

 

(a)expressly state the capacity in which they are acting;

 

(b)identify the name, account number, Social Security Number (or taxpayer
identification number), address and telephone number of the beneficial owner of
(or other person or entity on whose behalf they are acting with respect to) the
Lumber Liquidators Securities; and

 

(c)furnish herewith evidence of their authority to bind to the Claim Form the
person or entity on whose behalf they are acting. (Authority to complete and
sign a Claim Form cannot be established by stockbrokers demonstrating only that
they have discretionary authority to trade securities in another person’s
accounts.)

 

10.         By submitting a signed Claim Form, you will be swearing that you:

 

(a)own(ed) the Lumber Liquidators Securities you have listed in the Claim Form;
or

 

(b)are expressly authorized to act on behalf of the owner thereof.

 

11.         By submitting a signed Claim Form, you will be swearing to the truth
of the statements contained therein and the genuineness of the documents
attached thereto, subject to penalties of perjury under the laws of the United
States of America. The making of false statements, or the submission of forged
or fraudulent documentation, will result in the rejection of your claim and may
subject you to civil liability or criminal prosecution.

 

12.         If the Court approves the Settlement, payments to eligible
Authorized Claimants pursuant to the Plan of Allocation (or such other plan of
allocation as the Court approves) will be made after any appeals are resolved,
and after the completion of all claims processing. The claims process will take
substantial time to complete fully and fairly. Please be patient.

 

13.         If you have questions concerning the Claim Form, or need additional
copies of the Claim Form or the Notice, you may contact the Claims
Administrator, A.B. Data, Ltd., at the above address or by toll-free phone at
(877) 234-5462, or you may download the documents from
www.LumberLiquidatorsSecuritiesLitigation.com.

 

14.         NOTICE REGARDING ELECTRONIC FILES: Certain claimants with large
numbers of transactions may request, or may be requested, to submit information
regarding their transactions in electronic files. To obtain the mandatory
electronic filing requirements and file layout, you may visit the settlement
website at www.LumberLiquidatorsSecuritiesLitigation.com or you may email the
Claims Administrator’s electronic filing department at efiling@abdata.com. Any
file not in accordance with the required electronic filing format will be
subject to rejection. No electronic files will be considered to have been
properly submitted unless the Claims Administrator issues an email after
processing your file with your claim numbers and respective account information.
Do not assume that your file has been received or processed until you receive
this email. If you do not receive such an email within 10 days of your
submission, you should contact the electronic filing department at
efiling@abdata.com to inquire about your file and confirm it was received and
acceptable.

 

IMPORTANT: PLEASE NOTE

 

YOUR CLAIM IS NOT DEEMED FILED UNTIL YOU RECEIVE AN ACKNOWLEDGEMENT POSTCARD.
THE CLAIMS ADMINISTRATOR WILL ACKNOWLEDGE RECEIPT OF YOUR CLAIM FORM BY MAIL,
WITHIN 60 DAYS. IF YOU DO NOT RECEIVE AN ACKNOWLEDGEMENT POSTCARD WITHIN 60
DAYS, PLEASE CALL THE CLAIMS ADMINISTRATOR TOLL FREE AT (877) 234-5462.

 

 4 

 

 

PART III – SCHEDULE OF TRANSACTIONS IN LUMBER LIQUIDATORS SECURITIES

 

Please be sure to include proper documentation with your Claim Form as described
in detail in Part II – General Instructions, Paragraph 6, above. Do not include
information regarding securities other than Lumber Liquidators Securities.
Negative values may only be given for short beginning and/or ending holding
positions. All other transactions must be positive values.

 

A.SCHEDULE OF TRANSACTIONS IN LUMBER LIQUIDATORS COMMON STOCK (CUSIP 55003T107)

 

1.    BEGINNING HOLDINGS AS OF FEBRUARY 22, 2012 – State the total number of
shares of Lumber Liquidators Common Stock held as of the opening of trading on
February 22, 2012. (Must be documented.) If none, write “zero” or “0.”
____________________

Proof of Sale
Enclosed?

Y

2.    PURCHASES/ACQUISITIONS FROM FEBRUARY 22, 2012 THROUGH MAY 28, 2015 -
Separately list each and every purchase of Lumber Liquidators Common Stock from
February 22, 2012 through and including the close of trading on May 28, 2015.
(Must be documented.) Please note that Lumber Liquidators Common Stock purchased
during the 90-day look-back period between March 2, 2015 and May 28, 2015, will
be used to balance your claim, and not to increase a Recognized Loss.     Date
of Purchase
(List
Chronologically)
(Month/Day/Year) Number of Shares
Purchased Purchase/Acquisition
Price Per Share

Total Purchase/Acquisition Price

(excluding taxes, commissions,
and fees)

Proof of
Purchase
Enclosed?     $ $ Y     $ $ Y               $ $ Y     $ $ Y     $ $ Y          
3.    SALES FROM FEBRUARY 22, 2012 THROUGH MAY 28, 2015 – Separately list each
and every sale of Lumber Liquidators Common Stock from February 22, 2012 through
and including the close of trading on May 28, 2015. (Must be documented.) IF
NONE, CHECK HERE ○ Date of Sale (List
Chronologically)
(Month/Day/Year) Number of Shares
Sold Sale Price Per Share Total Sale Price (excluding taxes,
commissions, and fees) Proof of Sale
Enclosed?     $ $ Y     $ $ Y                         $ $ Y     $ $ Y
4.    ENDING HOLDINGS AS OF MAY 28, 2015 – State the total number of shares of
Lumber Liquidators Common Stock held as of the close of trading on May 28, 2015.
(Must be documented.) If none, write “zero” or “0.” ____________________

Proof of Sale
Enclosed

Y

IF YOU REQUIRE ADDITIONAL SPACE FOR THE SCHEDULE ABOVE, ATTACH EXTRA SCHEDULES
IN THE SAME FORMAT. PRINT THE BENEFICIAL OWNER’S FULL NAME AND LAST FOUR DIGITS
OF SOCIAL SECURITY/TAXPAYER IDENTIFICATION NUMBER ON EACH ADDITIONAL PAGE. IF
YOU DO ATTACH EXTRA SCHEDULES, CHECK THIS BOX. ¨            

 

 5 

 

  

B.TRANSACTIONS IN LUMBER LIQUIDATORS CALL OPTIONS

 

1.    BEGINNING HOLDINGS – State the total number of Call Option contracts on
Lumber Liquidators Common Stock held as of the opening of trading on February
22, 2012. (Must be documented) Number of Contracts Expiration (Month and Year)

Strike Price

 

                  2.    PURCHASES/ACQUISITIONS – Separately list each
purchase/acquisition of Call Option contracts on Lumber Liquidators Common Stock
between February 22, 2012 and February 27, 2015, inclusive, as follows. (Must be
documented):

Date of Purchase

(Month/Day/Year)

Number of
Contracts

Expiration Date
(Month and
Year)

 

Strike Price

 

Purchase
Price

Per
Contract

Amount
Paid*

Exercised “E”

or

Expired “X”

(leave blank if
neither)

                                          3.    SALES – Separately list each
sale of Call Options on Lumber Liquidators Common Stock between February 22,
2012 and February 27, 2015, inclusive. (Must be documented):

Date of Sale

(Month/Day/Year)

Number of
Contracts

Expiration Date (Month and Year)

 

Strike Price Sale Price
Per
Contract Amount
Received*

Assigned “A”

or

Expired “X”

(leave blank if
neither)

                                          4.    ENDING HOLDINGS – State the
total number of Call Option contracts on Lumber Liquidators Common Stock held as
of the close of trading on February 27, 2015.  If none, write “0” or
“Zero.”  (Must be documented.)   Number of Contracts Expiration
(Month and
Year) Strike Price If Sold/Exercised, Date
Of Sale/Exercise If Sold, Sale Price Per
Contract                               IF YOU REQUIRE ADDITIONAL SPACE FOR THE
SCHEDULE ABOVE, ATTACH EXTRA SCHEDULES IN THE SAME FORMAT. PRINT THE BENEFICIAL
OWNER’S FULL NAME AND LAST FOUR DIGITS OF SOCIAL SECURITY/TAXPAYER
IDENTIFICATION NUMBER ON EACH ADDITIONAL PAGE. IF YOU DO ATTACH EXTRA SCHEDULES,
CHECK THIS BOX. ¨                              

* Excluding taxes, fees, and commissions.

 

 6 

 

 

C.TRANSACTIONS IN LUMBER LIQUIDATORS PUT OPTIONS

 

1.    BEGINNING HOLDINGS – State the total number of Put Option contracts on
Lumber Liquidators Common Stock held as of the opening of trading on February
22, 2012. (Must be documented) Number of Contracts

Expiration Date

(Month and Year)

Strike Price

 

                  2.    SALES – Separately list each sale of Put Options on
Lumber Liquidators Common Stock between February 22, 2012 and February 27, 2015,
inclusive.  (Must be documented)

Date of Sale

(Month/Day/Year)

Number of
Contracts

Expiration
Date
(Month
and Year)

 

Strike
Price

Sale Price

Per Contract

Amount Received*

Assigned “A”

or

Expired “X”

(leave blank if
neither)

                                          3.    PURCHASES/ACQUISITIONS–
Separately list each purchase/acquisition of Put Option contracts on Lumber
Liquidators Common Stock between February 22, 2012 and February 27, 2015,
inclusive, as follows. (Must be documented):

Date of Purchase

(Month/Day/Year)

Number
of
Contracts

Expiration
Date
(Month and
Year)

Strike
Price

Purchase
Price

Per Contract

Amount Paid*

Exercised “E”

or

Expired “X”

(leave blank if
neither)

                                          4.    ENDING HOLDINGS – State the
total number of Put Option contracts on Lumber Liquidators Common Stock held as
of the close of trading on February 27, 2015.  If none, write “0” or
“Zero.”    (Must be documented.)   Number of Contracts

Expiration Date

(Month and Year)

Strike Price If Repurchased/Assigned,
Date Of
Repurchase/Assignment If Repurchased,
Purchase Price Per
Contract                               IF YOU REQUIRE ADDITIONAL SPACE FOR THE
SCHEDULE ABOVE, ATTACH EXTRA SCHEDULES IN THE SAME FORMAT. PRINT THE BENEFICIAL
OWNER’S FULL NAME AND LAST FOUR DIGITS OF SOCIAL SECURITY/TAXPAYER
IDENTIFICATION NUMBER ON EACH ADDITIONAL PAGE. IF YOU DO ATTACH EXTRA SCHEDULES,
CHECK THIS BOX. ¨                                

* Excluding taxes, fees, and commissions.

 

 7 

 

 

PART IV - RELEASE OF CLAIMS AND SIGNATURE

 

YOU MUST ALSO READ THE RELEASE AND CERTIFICATION BELOW AND SIGN ON PAGE 9 OF
THIS CLAIM FORM.

 

I (we) hereby acknowledge that, pursuant to the terms set forth in the
Stipulation, without further action by anyone, upon the Effective Date of the
Settlement, I (we), on behalf of myself (ourselves) and my (our) agents,
representatives, attorneys, advisors, administrators, accountants, consultants,
assigns, assignees, partners, successors-in-interest, insurance carriers and
reinsurers, current and former officers, directors, officials, auditors,
parents, affiliates, subsidiaries, successors, predecessors, employees,
fiduciaries, service providers and investment bankers, estates, heirs,
executors, beneficiaries, trusts and trustees, each in their respective
capacities as such, shall be deemed to have, and by operation of law and of the
Judgment shall have, fully, finally and forever compromised, settled, released,
resolved, relinquished, waived and discharged each and every Released
Plaintiffs’ Claim (including, without limitation, any Unknown Claims) against
the Defendants and the other Defendants’ Releasees, and shall forever be barred
and enjoined from prosecuting any or all of the Released Plaintiffs’ Claims
against any of the Defendants’ Releasees.

 

CERTIFICATION

 

By signing and submitting this Claim Form, the claimant(s) or the person(s) who
represent(s) the claimant(s) certifies (certify), as follows:

 

1.         that I (we) have read and understand the contents of the Notice and
this Claim Form, including the releases provided for in the Settlement and the
terms of the Plan of Allocation;

 

2.         that the claimant(s) is a (are) Settlement Class Member(s), as
defined in the Notice, and is (are) not excluded by definition from the
Settlement Class as set forth in the Notice;

 

3.         that the claimant has not submitted a request for exclusion from the
Settlement Class;

 

4.         that I (we) own(ed) the Lumber Liquidators Securities identified in
the Claim Form and have not assigned the claim against any of the Defendants or
any of the other Defendants’ Releasees to another, or that, in signing and
submitting this Claim Form, I (we) have the authority to act on behalf of the
owner(s) thereof;

 

5.         that the claimant(s) has (have) not submitted any other claim
covering the same purchases of Lumber Liquidators Securities and knows (know) of
no other person having done so on the claimant’s (claimants’) behalf;

 

6.         that the claimant(s) submit(s) to the jurisdiction of the Court with
respect to claimant’s (claimants’) claim and for purposes of enforcing the
releases set forth herein;

 

7.         that I (we) agree to furnish such additional information with respect
to this Claim Form as Lead Counsel, the Claims Administrator or the Court may
require;

 

8.         that the claimant(s) waive(s) the right to trial by jury, to the
extent it exists, and agree(s) to the Court’s summary disposition of the
determination of the validity or amount of the claim made by this Claim Form;

 

9.         that I (we) acknowledge that the claimant(s) will be bound by and
subject to the terms of any judgment(s) that may be entered in the Action; and

 

10.       that the claimant(s) is (are) NOT subject to backup withholding under
the provisions of Section 3406(a)(1)(C) of the Internal Revenue Code because (a)
the claimant(s) is (are) exempt from backup withholding or (b) the claimant(s)
has (have) not been notified by the IRS that he/she/it is subject to backup
withholding as a result of a failure to report all interest or dividends or (c)
the IRS has notified the claimant(s) that he/she/it is no longer subject to
backup withholding. If the IRS has notified the claimant(s) that he/she/it is
subject to backup withholding, please strike out the language in the preceding
sentence indicating that the claim is not subject to backup withholding in the
certification above.

 

 8 

 

 

UNDER THE PENALTIES OF PERJURY, I (WE) CERTIFY THAT ALL OF THE INFORMATION
PROVIDED BY ME (US) ON THIS CLAIM FORM IS TRUE, CORRECT, AND COMPLETE, AND THAT
THE DOCUMENTS SUBMITTED HEREWITH ARE TRUE AND CORRECT COPIES OF WHAT THEY
PURPORT TO BE.

 

    Signature of claimant Date         Print your name here           Signature
of joint claimant, if any Date         Print your name here  

 

If the claimant is other than an individual, or is not the person completing
this form, the following also must be provided:

 

    Signature of person signing on behalf of claimant Date         Print your
name here          

Capacity of person signing on behalf of claimant, if other than an individual,
e.g., executor, president, trustee, custodian, etc. (Must provide evidence of
authority to act on behalf of claimant – see paragraph 9 on page 4 of this Claim
Form.)

 

 9 

 

 

REMINDER CHECKLIST:

 

1.Please sign the above release and certification. If this Claim Form is being
made on behalf of joint claimants, then both must sign.

2.Remember to attach only copies of acceptable supporting documentation as these
documents will not be returned to you.

3.Please do not highlight any portion of the Claim Form or any supporting
documents.

4.Keep copies of the completed Claim Form and documentation for your own
records.

5.The Claims Administrator will acknowledge receipt of your Claim Form by mail,
within 60 days. Your claim is not deemed filed until you receive an
acknowledgement postcard. IF YOU DO NOT RECEIVE AN ACKNOWLEDGEMENT POSTCARD
WITHIN 60 DAYS, PLEASE CALL THE CLAIMS ADMINISTRATOR TOLL FREE AT (877)
234-5462.

6.If your address changes in the future, or if this Claim Form was sent to an
old or incorrect address, please send the Claims Administrator written
notification of your new address. If you change your name, please inform the
Claims Administrator.

7.If you have any questions or concerns regarding your claim, please contact the
Claims Administrator at the above address or toll-free at (877) 234-5462, or
visit www.LumberLiquidatorsSecuritiesLitigation.com. Please DO NOT call Lumber
Liquidators, any other Defendants or their counsel with questions regarding your
claim.

 

THIS CLAIM FORM MUST BE MAILED TO THE CLAIMS ADMINISTRATOR BY PREPAID, FIRST
CLASS MAIL, POSTMARKED NO LATER THAN _____________, 2016, ADDRESSED AS FOLLOWS:

 

In re Lumber Liquidators Holdings, Inc. Securities Litigation,

c/o A.B. Data, Ltd.

P.O. Box 173013

Milwaukee, WI 53217

www.LumberLiquidatorsSecuritiesLitigation.com

 

A Claim Form received by the Claims Administrator shall be deemed to have been
submitted when posted, if a postmark date on or before __________, 2016 is
indicated on the envelope and it is mailed First Class, and addressed in
accordance with the above instructions. In all other cases, a Claim Form shall
be deemed to have been submitted when actually received by the Claims
Administrator.

 

You should be aware that it will take a significant amount of time to fully
process all of the Claim Forms. Please be patient and notify the Claims
Administrator of any change of address.

 

 10 

 

  

Exhibit A-3

 

   

 

  

IN THE UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF VIRGINIA

Newport News Division

 

        )     ) Master No. 4:13-cv-00157-AWA-DEM IN RE LUMBER LIQUIDATORS ) Hon.
Arenda L. Wright Allen HOLDINGS, INC. SECURITIES )   LITIGATION )     )  

 

SUMMARY NOTICE OF (I) PENDENCY OF CLASS ACTION,

CERTIFICATION OF SETTLEMENT CLASS, AND PROPOSED

SETTLEMENT; (II) SETTLEMENT FAIRNESS HEARING; AND

(III) MOTION FOR AN AWARD OF ATTORNEYS’ FEES

AND REIMBURSEMENT OF LITIGATION EXPENSES

 

TO:All persons or entities who, during the Settlement Class Period from February
22, 2012, through February 27, 2015, inclusive (the “Settlement Class Period”)
purchased or otherwise acquired the common stock of Lumber Liquidators Holdings,
Inc. (“Lumber Liquidators”) (“Lumber Liquidators Common Stock”) or exchange
traded call options on Lumber Liquidators Common Stock (“Lumber Liquidators Call
Options”), or sold exchange traded put options on Lumber Liquidators Common
Stock (“Lumber Liquidators Put Options”), and were damaged thereby.

 

PLEASE READ THIS NOTICE CAREFULLY. IF YOU ARE A MEMBER OF THE SETTLEMENT CLASS,
YOUR RIGHTS WILL BE AFFECTED BY A CLASS ACTION LAWSUIT PENDING IN THIS COURT,
AND YOU MAY BE ENTITLED TO SHARE IN THE SETTLEMENT.

 

YOU ARE HEREBY NOTIFIED, pursuant to Rule 23 of the Federal Rules of Civil
Procedure and an Order of the United States District Court for the Eastern
District of Virginia, Newport News Division, that the parties in the
above-captioned litigation (the “Action”) have reached a proposed settlement for
$26,000,000 in cash and 1,000,000 shares of Lumber Liquidators common stock (the
“Settlement”), that, if approved, will resolve all claims in the Action.

 

YOU ARE ALSO NOTIFIED that the Action has been certified for settlement purposes
only as a class action on behalf of the Settlement Class. Certain persons and
entities are, however, excluded from the Settlement Class by definition as set
forth in the full printed Notice of (I) Pendency of Class Action, Certification
of Settlement Class, and Proposed Settlement; (II) Settlement Fairness Hearing;
and (III) Motion for an Award of Attorneys’ Fees and Reimbursement of Litigation
Expenses (the “Notice”), which more completely describes the Settlement and your
rights thereunder. If you have not yet received the Notice and Claim Form, you
may obtain copies of these documents by contacting the Claims Administrator at
In re Lumber Liquidators Holdings, Inc. Securities Litigation, c/o A.B. Data,
Ltd., P.O. Box 173013, Milwaukee, WI 53217, (877) 234-5462. Copies of the Notice
and Claim Form can also be downloaded from
www.LumberLiquidatorsSecuritiesLitigation.com.

 

   

 

  

A hearing will be held on _____________, 2016 at __:__ _.m., before the
Honorable Arenda L. Wright Allen at the United States District Court for the
Eastern District of Virginia, Courtroom 3 of the Walter E. Hoffman United States
Courthouse, 600 Granby Street, Norfolk, VA 23510, to determine: (i) whether the
proposed Settlement should be approved as fair, reasonable, and adequate; (ii)
whether the Action should be dismissed with prejudice against Defendants, and
the Releases specified and described in the Stipulation and Agreement of
Settlement (and in the Notice) should be granted; (iii) whether the proposed
Plan of Allocation should be approved as fair and reasonable; and (iv) whether
Lead Counsel’s application for an award of attorneys’ fees and reimbursement of
expenses should be approved.

 

If you are a member of the Settlement Class, to be potentially eligible to
receive a payment under the proposed Settlement, you must submit a Claim Form
postmarked no later than _____________, 2016. If you are a Settlement Class
Member and do not submit a proper Claim Form, you will not be eligible to share
in the distribution of the net proceeds of the Settlement, but you will
nevertheless be bound by any judgments or orders entered by the Court in the
Action.

 

If you are a member of the Settlement Class and wish to exclude yourself from
the Settlement Class, you must submit a request for exclusion such that it is
received no later than _____________, 2016, in accordance with the instructions
set forth in the Notice. If you properly exclude yourself from the Settlement
Class, you will not be bound by any judgments or orders entered by the Court in
the Action and you will not be eligible to share in the proceeds of the
Settlement.

 

Any objections to the proposed Settlement, the proposed Plan of Allocation, or
Lead Counsel’s motion for attorneys’ fees and reimbursement of expenses, must be
filed with the Court and delivered to Lead Counsel and Defendants’ Counsel such
that they are received no later than _____________, 2016, in accordance with the
instructions set forth in the Notice.

 

Please do not contact the Court, the Clerk’s office, Lumber Liquidators, or its
counsel regarding this notice. All questions about this notice, the proposed
Settlement, or your eligibility to participate in the Settlement should be
directed to Lead Counsel or the Claims Administrator.

 

Inquiries, other than requests for the Notice and Claim Form, should be made to
Lead Counsel:

 

POMERANTZ LLP

Jeremy A. Lieberman, Esq.

600 Third Avenue, 20th Floor

New York, NY 10016

(212) 611-1100

jalieberman@pomlaw.com

 

-or-

 

   

 

  

BERNSTEIN LITOWITZ BERGER

& GROSSMANN LLP

David R. Stickney, Esq.

12481 High Bluff Drive, Suite 300

San Diego CA 92130

(866) 648-2524

blbg@blbglaw.com

 

Requests for the Notice and Claim Form should be made to:

 

In re Lumber Liquidators Holdings, Inc. Securities Litigation

c/o A.B. Data, Ltd.

P.O. Box 173013

Milwaukee, WI 53217

(877) 234-5462

www.LumberLiquidatorsSecuritiesLitigation.com

 

  By Order of the Court

 



   

 



 

Exhibit B

 

 

 

 

IN THE UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF VIRGINIA

Newport News Division

 

  )     ) Master No. 4:13-cv-00157-AWA-DEM IN RE LUMBER LIQUIDATORS ) Hon.
Arenda L. Wright Allen HOLDINGS, INC. SECURITIES )   LITIGATION )     )     )  

 

JUDGMENT APPROVING CLASS ACTION SETTLEMENT

 

WHEREAS, a securities class action is pending in this Court entitled In re
Lumber Liquidators Holdings, Inc. Securities Litigation, No.
4:13-cv-00157-AWA-DEM (the “Action”);

 

WHEREAS, (a) Lead Plaintiffs, Gregg Kiken, Keith Foster, David Lorenzo and
Charles Hickman, on behalf of themselves and the Settlement Class (defined
below), and (b) defendant Lumber Liquidators Holdings, Inc. (“Lumber
Liquidators”), and defendants Thomas D. Sullivan, Robert M. Lynch, Daniel
Terrell and William K. Schlegel (collectively, the “Individual Defendants,” and,
together with Lumber Liquidators, the “Defendants,” and together with Lead
Plaintiffs, the “Parties”) have entered into a Stipulation and Agreement of
Settlement (the “Stipulation”), that provides for a complete dismissal with
prejudice of the claims asserted against Defendants in the Action on the terms
and conditions set forth in the Stipulation, subject to the approval of this
Court (the “Settlement”);

 

WHEREAS, unless otherwise defined in this Judgment, the capitalized terms herein
shall have the same meaning as they have in the Stipulation;

 

 1 

 

 

WHEREAS, by Order dated ____________, 2016 (the “Preliminary Approval Order”),
this Court: (a) preliminarily approved the Settlement; (b) certified the
Settlement Class solely for purposes of effectuating the Settlement; (c) ordered
that notice of the proposed Settlement be provided to potential Settlement Class
Members; (d) provided Settlement Class Members with the opportunity either to
exclude themselves from the Settlement Class or to object to the proposed
Settlement; and (e) scheduled a hearing regarding final approval of the
Settlement;

 

WHEREAS, due and adequate notice has been given to the Settlement Class;

 

WHEREAS, the Court conducted a hearing on __________, 2016 (the “Settlement
Hearing”) to consider, among other things, (a) whether the terms and conditions
of the Settlement are fair, reasonable and adequate to the Settlement Class, and
should therefore be approved; and (b) whether a judgment should be entered
dismissing the Action with prejudice as against the Defendants; and

 

WHEREAS, the Court having reviewed and considered the Stipulation, all papers
filed and proceedings held herein in connection with the Settlement, all oral
and written comments received regarding the Settlement, and the record in the
Action, and good cause appearing therefor;

 

IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

 

1.          Jurisdiction – The Court has jurisdiction over the subject matter of
the Action, and all matters relating to the Settlement, as well as personal
jurisdiction over all of the Parties and each of the Settlement Class Members.

 

2.          Incorporation of Settlement Documents – This Judgment incorporates
and makes a part hereof the Stipulation filed with the Court on _____________,
2016.

 

 2 

 

 

3.          Class Certification for Settlement Purposes – The Court hereby
affirms its determinations in the Preliminary Approval Order certifying, for the
purposes of the Settlement only, the Action as a class action pursuant to Rules
23(a) and (b)(3) of the Federal Rules of Civil Procedure on behalf of the
Settlement Class consisting of all persons or entities who, during the
Settlement Class Period of February 22, 2012, through February 27, 2015,
inclusive, purchased or otherwise acquired Lumber Liquidators Common Stock or
Lumber Liquidators Call Options, or sold Lumber Liquidators Put Options, and
were damaged thereby. Excluded from the Settlement Class are Defendants, the
directors and Officers of Lumber Liquidators at all relevant times, members of
their Immediate Families and their heirs, successors or assigns, and any entity
in which any Defendant or any member of the Immediate Family of any Individual
Defendant has or had a controlling interest. [Also excluded from the Settlement
Class are the persons and entities listed on Exhibit 1 hereto, who or which are
excluded from the Settlement Class pursuant to request.]

 

4.          Adequacy of Representation – Pursuant to Rule 23 of the Federal
Rules of Civil Procedure, and for the purposes of the Settlement only, the Court
hereby affirms its determinations in the Preliminary Approval Order certifying
Lead Plaintiffs as Class Representative for the Settlement Class and appointing
Lead Counsel as Class Counsel for the Settlement Class. Lead Plaintiffs and Lead
Counsel have fairly and adequately represented the Settlement Class both in
terms of litigating the Action and for purposes of entering into and
implementing the Settlement and have satisfied the requirements of Federal Rules
of Civil Procedure 23(a)(4) and 23(g), respectively.

 

 3 

 

 

5.          Notice – The Court finds that the dissemination of the Notice and
the publication of the Summary Notice: (a) were implemented in accordance with
the Preliminary Approval Order; (b) constituted the best notice practicable
under the circumstances; (c) constituted notice that was reasonably calculated,
under the circumstances, to apprise Settlement Class Members of (i) the pendency
of the Action; (ii) the effect of the proposed Settlement (including the
releases to be provided thereunder); (iii) Lead Counsel’s motion for an award of
attorneys’ fees and reimbursement of Litigation Expenses; (iv) their right to
object to any aspect of the Settlement, the Plan of Allocation and/or Lead
Counsel’s motion for attorneys’ fees and reimbursement of Litigation Expenses;
(v) their right to exclude themselves from the Settlement Class; and (vi) their
right to appear at the Settlement Hearing; (d) constituted due, adequate, and
sufficient notice to all persons and entities entitled to receive notice of the
proposed Settlement; and (e) satisfied the requirements of Federal Rule of Civil
Procedure 23, the Securities Exchange Act of 1934, 15 U.S.C. §78u-4(a)(7), as
amended, including the Private Securities Litigation Reform Act of 1995, due
process, and all other applicable law and rules.

 

6.          Final Settlement Approval and Dismissal of Claims – Pursuant to, and
in accordance with, Rule 23 of the Federal Rules of Civil Procedure, this Court
hereby fully and finally approves the Settlement set forth in the Stipulation in
all respects (including, without limitation: the amount of the Settlement; the
Releases provided for therein; and the dismissal with prejudice of the claims
asserted against Defendants in the Action), and finds that the Settlement is, in
all respects, fair, reasonable and adequate to the Settlement Class. The Parties
are directed to implement, perform and consummate the Settlement in accordance
with the terms and provisions contained in the Stipulation.

 

7.          The Action and all of the claims asserted against Defendants in the
Action by Lead Plaintiffs and the other Settlement Class Members are hereby
dismissed with prejudice. The Parties shall bear their own costs and expenses,
except as otherwise expressly provided in the Stipulation.

 

 4 

 

 

8.           Binding Effect – The terms of the Stipulation and of this Judgment
shall be forever binding on Defendants, Lead Plaintiffs and all other Settlement
Class Members (regardless of whether or not any individual Settlement Class
Member submits a Claim Form or seeks or obtains a distribution from the Net
Settlement Fund), as well as their respective successors and assigns. [The
persons and entities listed on Exhibit 1 hereto are excluded from the Settlement
Class pursuant to request and are not bound by the terms of the Stipulation or
this Judgment.]

 

9.           Releases – The Releases set forth in paragraphs 5 and 6 of the
Stipulation, together with the definitions contained in paragraph 1 of the
Stipulation relating thereto, are expressly incorporated herein in all respects.
The Releases are effective as of the Effective Date. Accordingly, this Court
orders that:

 

(a)          Without further action by anyone, and subject to paragraph 10
below, upon the Effective Date of the Settlement, Lead Plaintiffs and each of
the other Settlement Class Members, on behalf of themselves, and on behalf of
(as applicable) their agents, representatives, attorneys, advisors,
administrators, accountants, consultants, assigns, assignees, partners,
successors-in-interest, insurance carriers and reinsurers, current and former
officers, directors, officials, auditors, parents, affiliates, subsidiaries,
successors, predecessors, employees, fiduciaries, service providers and
investment bankers, estates, heirs, executors, beneficiaries, trusts and
trustees, each in their respective capacities as such, shall be deemed to have,
and by operation of law and of this Judgment shall have, fully, finally and
forever compromised, settled, released, resolved, relinquished, waived and
discharged each and every Released Plaintiffs’ Claim against Defendants and the
other Defendants’ Releasees and shall forever be barred and enjoined from
prosecuting any or all of the Released Plaintiffs’ Claims against any of the
Defendants’ Releasees.

 

 5 

 

 

(b)          Without further action by anyone, and subject to paragraph 10
below, upon the Effective Date of the Settlement, Defendants and the other
Defendants’ Releasees, on behalf of themselves, and on behalf of (as applicable)
their agents, representatives, attorneys, advisors, administrators, accountants,
consultants, assigns, assignees, partners, successors-in-interest, insurance
carriers and reinsurers, current and former officers, directors, officials,
auditors, parents, affiliates, subsidiaries, successors, predecessors,
employees, fiduciaries, service providers and investment bankers, estates,
heirs, executors, beneficiaries, trusts and trustees, each in their respective
capacities as such, and by operation of law and of this Judgment, shall have,
fully, finally and forever compromised, settled, released, resolved,
relinquished, waived and discharged each and every Released Defendants’ Claim
against Lead Plaintiffs and the other Plaintiffs’ Releasees, and shall forever
be barred and enjoined from prosecuting any or all of the Released Defendants’
Claims against any of the Plaintiffs’ Releasees. [This Release shall not apply
to any person or entity listed on Exhibit 1 hereto.]

 

10.         Notwithstanding paragraphs 9(a) – (b) above, nothing in this
Judgment shall bar any action by any of the Parties to enforce or effectuate the
terms of the Stipulation or this Judgment.

 

11.         Rule 11 Findings – The Court finds and concludes that the Parties
and their respective counsel have complied in all respects with the requirements
of Rule 11 of the Federal Rules of Civil Procedure in connection with the
institution, prosecution, defense, and settlement of the Action.

 

12.         Settlement Stock – The Court finds and concludes that it has
sufficient information before it to assess the value of the claims and
securities to be exchanged in the Settlement. The Court concludes that the
applicable procedural and substantive fairness requirements of Section 3(a)(10)
of the Securities Act of 1933, as amended, have been satisfied, and pursuant to
paragraph 8 of the Stipulation, the Court finds that the Settlement Stock is
exempt from registration under Section 3(a)(10) of the Securities Act of 1933,
as amended.

 

 6 

 

 

13.         No Admissions – Neither this Judgment, the MOU, the Stipulation
(whether or not consummated), including the exhibits thereto and the Plan of
Allocation contained therein (or any other plan of allocation that may be
approved by the Court), the negotiations leading to the execution of the MOU and
the Stipulation, nor any proceedings taken pursuant to or in connection with the
MOU, the Stipulation and/or approval of the Settlement (including any arguments
proffered in connection therewith):

 

(a)          shall be offered against any of the Defendants’ Releasees as
evidence of, or construed as, or deemed to be evidence of any presumption,
concession, or admission by any of the Defendants’ Releasees with respect to the
truth of any fact alleged by Lead Plaintiffs or the validity of any Claim that
was or could have been asserted or the deficiency of any defense that has been
or could have been asserted in this Action or in any other litigation, or of any
liability, negligence, fault, or other wrongdoing of any kind of any of the
Defendants’ Releasees or in any way referred to for any other reason as against
any of the Defendants’ Releasees, in any civil, criminal or administrative
action or proceeding, other than such proceedings as may be necessary to
effectuate the provisions of the Stipulation;

 

(b)          shall be offered against any of the Plaintiffs’ Releasees, as
evidence of, or construed as, or deemed to be evidence of any presumption,
concession or admission by any of the Plaintiffs’ Releasees that any of their
claims are without merit, that any of the Defendants’ Releasees had meritorious
defenses, or that damages recoverable under the Complaint would not have
exceeded the Settlement Amount or with respect to any liability, negligence,
fault or wrongdoing of any kind, or in any way referred to for any other reason
as against any of the Plaintiffs’ Releasees, in any civil, criminal or
administrative action or proceeding, other than such proceedings as may be
necessary to effectuate the provisions of the Stipulation; or

 

 7 

 

 

(c)          shall be construed against any of the Releasees as an admission,
concession, or presumption that the consideration to be given under the
Settlement represents the amount which could be or would have been recovered
after trial; provided, however, that the Parties and the Releasees and their
respective counsel may refer to this Judgment and the Stipulation to effectuate
the protections from liability granted hereunder and thereunder or otherwise to
enforce the terms of the Settlement.

 

14.         Lumber Liquidators’ Indemnification/Advancement Obligations —
Following payment of the Settlement Cash into the Escrow Account, Lumber
Liquidators will continue to honor its pre-existing indemnification/advancement
obligations for its directors, officers and employees in all pending securities
and derivative litigation, as well as all pending regulatory and government
investigations; and will pay costs incurred by its directors, officers and
employees in all pending securities and derivative litigation, as well as all
pending regulatory and government investigations, consistent with its
indemnification/advancement obligations and/or authority under Lumber
Liquidators’ by-laws and the Delaware General Corporation Law. Nothing in the
Stipulation should be construed to limit the pre-existing indemnification and
advancement obligations that Lumber Liquidators has to its current and former
officers, directors, and employees. The Stipulation provides that the
indemnification/advancement obligations set forth in the Stipulation (and stated
above), as well as the existence of Side A-only insurance for non-indemnifiable
loss, shall be included in the proposed Preliminary Approval Order and the
proposed Judgment.

 

15.         Retention of Jurisdiction – Without affecting the finality of this
Judgment in any way, this Court retains continuing and exclusive jurisdiction
over: (a) the Parties for purposes of the administration, interpretation,
implementation and enforcement of the Settlement; (b) the disposition of the
Settlement Fund; (c) any motion for an award of attorneys’ fees and/or
Litigation Expenses by Lead Counsel in the Action that will be paid from the
Settlement Fund; (d) any motion to approve the Plan of Allocation; (e) any
motion to approve the Class Distribution Order; and (f) the Settlement Class
Members for all matters relating to the Action.

 

 8 

 

 

16.         Separate orders shall be entered regarding approval of a plan of
allocation and the motion of Lead Counsel for an award of attorneys’ fees and
reimbursement of Litigation Expenses. Such orders shall in no way affect or
delay the finality of this Judgment and shall not affect or delay the Effective
Date of the Settlement.

 

17.         Modification of the Agreement of Settlement – Without further
approval from the Court, Lead Plaintiffs and Defendants are hereby authorized to
agree to and adopt such amendments or modifications of the Stipulation or any
exhibits attached thereto to effectuate the Settlement that: (a) are not
materially inconsistent with this Judgment; and (b) do not materially limit the
rights of Settlement Class Members in connection with the Settlement. Without
further order of the Court, Lead Plaintiffs and Defendants may agree to
reasonable extensions of time to carry out any provisions of the Settlement.

 

18.         Termination of Settlement – If the Settlement is terminated as
provided in the Stipulation or the Effective Date of the Settlement otherwise
fails to occur, this Judgment shall be vacated, rendered null and void and be of
no further force and effect, except as otherwise provided by the Stipulation,
and this Judgment shall be without prejudice to the rights of Lead Plaintiffs,
the other Settlement Class Members and Defendants, and the Parties shall revert
to their respective positions in the Action as of April 26, 2016, as provided in
the Stipulation.

 

\\

 

\\

 

 9 

 

 

19.         Entry of Final Judgment – There is no just reason to delay the entry
of this Judgment as a final judgment in this Action. Accordingly, the Clerk of
the Court is expressly directed to immediately enter this final judgment in this
Action.

 

SO ORDERED this _______ day of ______________, 2016.

 

      The Honorable Arenda L. Wright Allen   United States District Judge

 

 10 

 

 

Exhibit 1

 

[List of Persons and Entities Excluded from

the Settlement Class Pursuant to Request]

 

 1 

